UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 11/30/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Asset Allocation Fund November 30, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes13.4% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.0% AmeriCredit Automobile Receivables Trust, Ser. 2013-2, Cl. A3 0.65 12/8/17 54,536 Casinos.0% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 58,000 a 58,808 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 57,000 a 58,025 Commercial Mortgage Pass-Through Ctfs..1% WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 150,000 151,123 WFRBS Commerical Mortgage Trust, Ser. 2013-C13, Cl. A4 3.00 5/15/45 540,000 542,538 Consumer Discretionary.7% 21st Century Fox America, Gtd. Notes 6.15 3/1/37 265,000 301,145 Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 435,000 427,019 Comcast, Gtd. Notes 3.13 7/15/22 575,000 591,362 eBay, Sr. Unscd. Notes 2.60 7/15/22 325,000 304,776 Hyundai Capital America, Sr. Unscd. Notes 2.40 10/30/18 195,000 a 194,643 Scripps Networks Interactive, Sr. Unscd. Notes 2.80 6/15/20 345,000 337,915 Starbucks, Sr. Unscd. Notes 4.30 6/15/45 300,000 311,120 Time Warner, Gtd. Notes 4.00 1/15/22 470,000 491,962 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 165,000 a 158,907 Consumer Staples.2% CVS Health, Sr. Unscd. Notes 4.88 7/20/35 340,000 356,353 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 375,000 410,890 Walgreen, Gtd. Notes 3.10 9/15/22 260,000 252,878 Energy.4% Apache, Sr. Unscd. Notes 3.25 4/15/22 195,000 192,453 BP Capital Markets, Gtd. Notes 4.75 3/10/19 255,000 276,504 Enterprise Products Operating, Gtd. Notes 2.55 10/15/19 200,000 197,815 Halliburton, Sr. Unscd. Notes 3.38 11/15/22 205,000 206,309 Petrobras Global Finance, Gtd. Notes 5.38 1/27/21 325,000 259,902 Petrobras Global Finance, Gtd. Notes 6.13 10/6/16 185,000 185,407 Southwestern Energy, Sr. Unscd. Notes 4.95 1/23/25 195,000 b 160,894 Spectra Energy Partners, Sr. Unscd. Notes 3.50 3/15/25 195,000 179,453 Financial2.3% Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 545,000 551,362 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 525,000 519,576 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 420,000 456,303 Boston Properties, Sr. Unscd. Notes 4.13 5/15/21 360,000 380,991 Citigroup, Sr. Unscd. Notes 2.50 9/26/18 465,000 472,025 Citigroup, Sr. Unscd. Bonds 2.50 7/29/19 195,000 196,837 Citizens Financial Group, Sub. Notes 4.15 9/28/22 445,000 a 450,444 Fidelity National Information Services, Gtd. Notes 3.88 6/5/24 465,000 449,998 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 390,000 394,873 GE Capital International Funding, Gtd. Notes 2.34 11/15/20 410,000 a 409,274 General Electric Capital, Gtd. Cap. Secs., Ser. C 5.25 6/29/49 270,000 c 281,137 General Electric Capital, Gtd. Notes 5.30 2/11/21 142,000 161,737 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 495,000 595,158 HSBC Finance, Sub. Notes 6.68 1/15/21 642,000 745,223 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 425,000 423,222 MetLife, Sr. Unscd. Notes 7.72 2/15/19 345,000 405,793 Morgan Stanley, Sub. Notes 4.88 11/1/22 735,000 795,949 NYSE Holdings, Gtd. Notes 2.00 10/5/17 460,000 463,075 Rabobank Nederland, Gtd. Notes 4.50 1/11/21 530,000 579,906 Royal Bank of Canada, Sr. Unscd. Bonds 1.25 6/16/17 520,000 519,159 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 450,000 507,258 Societe Generale, Sub. Notes 4.25 4/14/25 325,000 a 314,338 Toyota Motor Credit, Sr. Unscd. Bonds 1.55 7/13/18 325,000 325,344 Wachovia, Sub. Notes 5.63 10/15/16 290,000 301,559 Wells Fargo & Company, Sub. Notes 4.90 11/17/45 300,000 306,033 Foreign/Governmental.2% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 315,000 330,120 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 460,000 462,530 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 330,000 355,411 Health Care.3% AbbVie, Sr. Unscd. Notes 1.80 5/14/18 300,000 300,157 Amgen, Sr. Unscd. Notes 5.65 6/15/42 485,000 534,140 Biogen, Sr. Unscd. Notes 2.90 9/15/20 345,000 346,096 Celgene, Sr. Unscsd. Notes 2.88 8/15/20 265,000 266,418 Industrial.3% ABB Finance USA, Gtd. Notes 2.88 5/8/22 405,000 400,300 American Airlines, Bonds 3.38 11/1/28 342,923 332,035 Burlington North Santa Fe., Sr. Unscd. Debs. 3.45 9/15/21 430,000 443,506 Information Technology.6% Adobe Systems, Sr. Unscd. Notes 3.25 2/1/25 305,000 301,598 Arrow Electronics, Sr. Unscd. Notes 3.50 4/1/22 350,000 338,870 Flextronics International, Gtd. Notes 4.75 6/15/25 290,000 a 280,015 Intel, Sr. Unscd. Notes 2.70 12/15/22 290,000 290,094 Intel, Sr. Unscd. Notes 4.90 7/29/45 415,000 439,284 Microsoft, Sr. Unscd. Notes 3.75 2/12/45 440,000 404,233 Oracle, Sr. Unscd. Notes 2.38 1/15/19 350,000 356,774 Oracle, Sr. Unscd. Notes 2.50 5/15/22 300,000 297,678 Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 190,000 160,368 Materials.1% Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 460,000 Municipal Bonds.9% California Earthquake Authority, Revenue 2.81 7/1/19 350,000 355,950 California Educational Facilities Authority, Revenue (Stanford University) 5.00 10/1/32 375,000 484,545 Chicago, GO 7.38 1/1/33 290,000 309,955 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 750,000 762,398 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 210,000 229,992 New Jersey Economic Development Authority, School Facilities Construction Revenue 1.10 6/15/16 475,000 474,335 New York City, GO (Build America Bonds) 6.25 6/1/35 345,000 389,819 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 530,000 605,658 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 180,000 215,431 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 310,000 309,380 University of California Regents, Limited Project Revenue 4.13 5/15/45 340,000 333,367 Telecommunication Services.4% AT&T, Sr. Unscd. Notes 4.45 5/15/21 525,000 564,937 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 575,000 633,027 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 280,000 295,310 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 245,000 296,464 U.S. Government Agencies/Mortgage-Backed3.9% Federal Home Loan Mortgage Corp.: 3.00%, 9/1/27 - 7/1/45 1,015,712 d 1,051,218 3.50%, 12/1/28 - 10/1/45 1,878,913 d 1,944,875 4.00%, 6/1/26 - 4/1/44 1,343,564 d 1,437,550 4.50%, 12/1/40 1,063,358 d 1,163,434 5.00%, 7/1/40 325,506 d 358,765 Federal National Mortgage Association: 2.50%, 11/1/30 905,000 d 918,078 3.00%, 12/1/45 635,000 d 638,430 3.30%, 4/1/41 131,869 c,d 139,854 3.50%, 9/1/26 - 5/1/45 2,066,605 d 2,153,721 4.00%, 8/1/27 - 8/1/44 1,424,105 d 1,513,674 4.50%, 6/1/23 - 8/1/44 1,023,743 d 1,106,526 5.00%, 12/1/21 - 11/1/43 1,063,138 d 1,177,079 5.50%, 4/1/36 - 1/1/39 727,829 d 821,019 6.00%, 4/1/33 - 9/1/34 179,012 d 204,294 REMIC, Ser. 2014-28, Cl. ND, 3.00%, 3/25/40 401,109 d 417,169 Government National Mortgage Association I: 4.00%, 3/15/45 527,015 560,049 5.00%, 11/15/34 123,944 138,335 Government National Mortgage Association II: 3.00%, 1/20/44 - 4/20/45 1,460,089 1,488,884 3.50%, 4/20/45 481,454 504,483 4.00%, 12/20/44 19,252 20,478 4.50%, 8/20/45 - 9/20/45 698,634 751,658 U.S. Government Securities2.9% U.S. Treasury Bonds: 2.50%, 2/15/45 670,000 b 603,157 2.88%, 8/15/45 320,000 312,225 3.00%, 5/15/45 1,155,000 1,154,188 U.S. Treasury Inflation Protected Securities: Notes, 0.13%, 4/15/20 645,243 b,e 640,306 Notes, 1.38%, 1/15/20 511,686 e 535,261 Notes, 0.38%, 7/15/25 647,212 e 633,493 Notes, 0.63%, 7/15/21 628,195 e 637,913 U.S. Treasury Notes: 0.63%, 9/30/17 1,975,000 b 1,965,319 0.75%, 1/15/17 80,000 79,998 0.75%, 10/31/17 1,495,000 b 1,489,948 0.88%, 5/15/17 2,440,000 b 2,441,954 2.00%, 11/30/20 450,000 456,416 2.63%, 1/31/18 2,710,000 2,803,422 Utilities.1% Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 280,000 Total Bonds and Notes (cost $62,958,926) Common Stocks19.8% Shares Value ($) Consumer Discretionary2.5% Amazon.com 495 f 329,076 Bed Bath & Beyond 11,615 f 633,250 Carnival 3,305 167,002 Comcast, Cl. A 15,850 964,631 Darden Restaurants 10,770 604,951 Dollar General 3,990 260,986 eBay 6,665 f 197,217 Home Depot 12,360 1,654,757 Lowe's 17,085 1,308,711 ServiceMaster Global Holdings 8,975 f 336,383 Target 12,385 897,912 Time Warner 11,585 810,718 Twenty-First Century Fox, Cl. A 29,415 868,037 Visteon 3,550 f 425,680 Walt Disney 14,805 1,679,923 Wyndham Worldwide 10,315 783,115 Consumer Staples1.8% Altria Group 25,350 1,460,160 Bunge 8,085 538,542 CVS Health 15,045 1,415,584 Estee Lauder, Cl. A 9,875 830,685 Kroger 9,945 374,529 PepsiCo 15,130 1,515,421 Pilgrim's Pride 6,785 146,081 Procter & Gamble 15,625 1,169,375 Wal-Mart Stores 19,255 1,132,964 Energy1.4% Cameron International 6,370 f 435,007 Exxon Mobil 29,530 2,411,420 Marathon Petroleum 14,925 871,769 Schlumberger 13,400 1,033,810 Tesoro 8,345 961,094 Valero Energy 15,180 1,090,835 Exchange-Traded Funds.0% SPDR S&Prust 420 Financial3.5% Affiliated Managers Group 3,880 f 687,652 Allstate 2,710 170,080 American Express 1,940 138,982 Bank of America 92,830 1,618,027 Berkshire Hathaway, Cl. B 11,255 f 1,509,183 Citigroup 28,220 1,526,420 Eaton Vance 4,930 177,086 Franklin Resources 16,945 710,334 General Growth Properties 30,780 g 783,967 Host Hotels & Resorts 41,870 g 695,042 JPMorgan Chase & Co. 29,642 1,976,529 Moody's 2,160 222,739 Post Properties 3,330 g 196,337 Prudential Financial 11,225 971,524 Public Storage 4,215 g 1,011,853 Simon Property Group 990 g 184,378 T. Rowe Price Group 10,120 770,638 Taubman Centers 9,445 g 678,812 Travelers 8,590 984,156 Waddell & Reed Financial, Cl. A 9,515 355,861 Wells Fargo & Co. 23,255 1,281,350 Health Care3.3% Abbott Laboratories 22,205 997,449 Agilent Technologies 20,355 851,246 Amgen 9,110 1,467,621 Anthem 7,035 917,223 Biogen 875 f 251,002 Celgene 1,250 f 136,812 Charles River Laboratories International 2,430 f 186,065 Cigna 3,770 508,875 DENTSPLY International 9,810 595,075 Express Scripts Holding 7,405 f 632,979 Gilead Sciences 15,160 1,606,354 HCA Holdings 8,655 f 589,059 Hologic 18,755 f 756,764 Johnson & Johnson 19,770 2,001,515 Merck & Co. 25,310 1,341,683 Mettler-Toledo International 2,155 f 738,691 Pfizer 55,895 1,831,679 Zoetis 3,865 180,495 Industrial2.0% 3M 4,070 637,281 Allison Transmission Holdings 11,570 323,497 Boeing 7,065 1,027,604 Delta Air Lines 8,700 404,202 General Dynamics 6,795 995,196 General Electric 15,450 462,573 Honeywell International 2,580 268,191 Illinois Tool Works 2,755 258,915 JetBlue Airways 16,110 f 398,561 Old Dominion Freight Line 10,265 f 653,983 Owens Corning 14,410 674,964 PACCAR 5,645 293,314 Rockwell Automation 3,050 324,642 Southwest Airlines 23,675 1,086,209 Spirit Aerosystems Holdings, Cl. A 13,565 f 711,484 Union Pacific 10,765 903,722 Information Technology3.8% Accenture, Cl. A 11,170 1,197,647 Alphabet, Cl. A 2,205 f 1,682,084 Alphabet, Cl. C 2,205 f 1,637,433 Analog Devices 3,325 204,920 Apple 35,450 4,193,735 Citrix Systems 10,585 f 811,552 DST Systems 1,735 212,156 Electronic Arts 14,490 f 982,277 Facebook, Cl. A 2,375 f 247,570 Intel 12,960 450,619 International Business Machines 9,255 1,290,332 Intuit 3,820 382,764 Microsoft 23,630 1,284,290 NCR 26,850 f 727,903 Texas Instruments 9,660 561,439 VeriSign 4,065 f 363,574 Visa, Cl. A 22,560 1,782,466 Materials.6% Air Products & Chemicals 1,210 165,637 Crown Holdings 5,720 f 296,925 Dow Chemical 7,265 378,724 LyondellBasell Industries, Cl. A 10,825 1,037,251 Mosaic 17,840 564,458 Reliance Steel & Aluminum 3,305 194,367 Telecommunication Services.5% AT&T 4,080 137,374 CenturyLink 25,165 677,693 Verizon Communications 35,590 1,617,566 Utilities.4% FirstEnergy 24,580 771,566 NextEra Energy 9,210 919,711 Public Service Enterprise Group 3,570 139,587 Total Common Stocks (cost $370,182,570) Other Investments66.8% Registered Investment Companies: ASG Global Alternatives Fund, Cl. Y 1,258,601 13,680,991 ASG Managed Futures Strategy Fund, Cl. Y 1,019,354 11,202,706 BNY Mellon Corporate Bond Fund, Cl. M 905,539 h 11,355,458 BNY Mellon Emerging Markets Fund, Cl. M 2,837,703 h 23,013,769 BNY Mellon Focused Equity Opportunities Fund, Cl. M 2,448,877 h 37,957,592 BNY Mellon Income Stock Fund, Cl. M 1,344,243 h 12,057,863 BNY Mellon Intermediate Bond Fund, Cl. M 2,022,658 h 25,384,357 BNY Mellon International Fund, Cl. M 1,927,128 h 22,720,841 BNY Mellon Mid Cap Multi-Strategy Fund, Cl. M 2,321,789 h 34,942,927 BNY Mellon Short-Term U.S. Government Securities Fund, Cl. M 248,036 h 2,926,820 BNY Mellon Small/Mid Cap Fund, Cl. M 634,239 h 8,175,343 Dreyfus Dynamic Total Return Fund, Cl. Y 486,666 f,h 7,840,190 Dreyfus Floating Rate Income Fund, Cl. Y 803,714 h 9,580,268 Dreyfus Global Real Estate Securities Fund, Cl. Y 834,081 h 7,506,731 Dreyfus High Yield Fund, Cl. I 2,112,349 h 12,695,218 Dreyfus Institutional Preferred Plus Money Market Fund 1,308,015 i 1,308,015 Dreyfus International Small Cap Fund, Cl. Y 1,116,254 f,h 14,812,686 Dreyfus Research Growth Fund, Cl. Y 522,915 h 7,770,524 Dreyfus Select Managers Small Cap Growth Fund, Cl. Y 633,125 h 15,467,236 Dreyfus Select Managers Small Cap Value Fund, Cl. Y 575,098 h 12,853,436 Dreyfus U.S. Equity Fund, Cl. Y 127,621 h 2,537,105 Dreyfus/Newton International Equity Fund, Cl. Y 587,027 h 11,370,709 Global Stock Fund, Cl. Y 385,616 h 7,288,150 TCW Emerging Markets Income Fund, Cl. I 444,302 3,398,908 Total Other Investments (cost $1,308,015) Investment of Cash Collateral for Securities Loaned.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $167,700) 167,700 i Total Investments (cost $434,617,211) % Cash and Receivables (Net) .0 % Net Assets % ETF Exchange-Traded Fund GO General Obligation REMIC Real Estate Mortgage Investment Conduit a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $1,924,454 or .4% of net assets. b Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $7,301,579 and the value of the collateral held by the fund was $7,463,817, consisting of cash collateral of $167,700 and U.S. Government & Agency securities valued at $7,296,117. c Variable rate securityinterest rate subject to periodic change. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Non-income producing security. g Investment in real estate investment trust. h Investment in affiliated mutual fund. i Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $40,954,325 of which $48,571,909 related to appreciated investment securities and $7,617,584 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 44.7 Mutual Funds: Foreign 21.8 Common Stocks 19.8 U.S. Government Agencies/Mortgage-Backed 6.8 Corporate Bonds 5.4 Municipal Bonds .9 Money Market Investments .3 Foreign/Governmental .2 Commercial Mortgage-Backed .1 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 54,533 - Commercial Mortgage-Backed - 693,661 - Corporate Bonds † - 24,948,965 - Equity Securities - Domestic Common Stocks† 93,889,120 - - Exchange-Traded Funds 87,650 - - Foreign Government - 1,148,061 - Municipal Bonds† - 4,470,830 - Mutual Funds 318,015,543 - - U.S. Government Agencies/Mortgage-Backed - 18,509,573 - U.S. Treasury - 13,753,600 - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the fund's Board. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund November 30, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes98.9% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.1% AmeriCredit Automobile Receivables Trust, Ser. 2013-2, Cl. A3 0.65 12/8/17 1,041,269 1,041,209 First Investors Auto Owner Trust, Ser. 2013-1A, Cl. A2 0.90 10/15/18 85,757 a 85,724 Casinos.1% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 346,000 a 350,820 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 439,000 a 446,893 Commercial Mortgage Pass-Through Ctfs.1.1% UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 730,000 756,451 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 1,325,000 1,334,917 WFRBS Commerical Mortgage Trust, Ser. 2013-C13, Cl. A4 3.00 5/15/45 9,045,000 9,087,517 Consumer Discretionary5.0% 21st Century Fox America, Gtd. Notes 6.15 3/1/37 5,054,000 5,743,350 Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 6,675,000 6,552,540 American Airlines, Pass Through Certificates, Ser. 2015-1, Cl. A 3.38 5/1/27 5,339,804 5,170,265 Comcast, Gtd. Notes 3.13 7/15/22 9,270,000 9,533,778 eBay, Sr. Unscd. Notes 2.60 7/15/22 5,295,000 4,965,497 Scripps Networks Interactive, Sr. Unscd. Notes 2.80 6/15/20 5,465,000 5,352,765 Starbucks, Sr. Unscd. Notes 4.30 6/15/45 4,900,000 5,081,633 Time Warner, Gtd. Notes 4.00 1/15/22 7,570,000 7,923,723 Consumer Staples1.7% CVS Health, Sr. Unscd. Notes 4.88 7/20/35 5,540,000 5,806,463 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 7,040,000 7,713,777 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 4,225,000 4,109,273 Energy2.7% Apache, Sr. Unscd. Notes 3.25 4/15/22 3,205,000 3,163,139 BP Capital Markets, Gtd. Notes 4.75 3/10/19 4,640,000 5,031,296 Enterprise Products Operating, Gtd. Notes 2.55 10/15/19 3,235,000 3,199,661 Halliburton, Sr. Unscd. Notes 3.38 11/15/22 3,290,000 3,311,007 Petrobras Global Finance, Gtd. Notes 5.38 1/27/21 5,355,000 4,282,393 Petrobras Global Finance, Gtd. Notes 6.13 10/6/16 2,765,000 2,771,083 Southwestern Energy, Sr. Unscd. Notes 4.95 1/23/25 3,175,000 b 2,619,686 Spectra Energy Partners, Sr. Unscd. Notes 3.50 3/15/25 3,145,000 2,894,249 Financial18.9% Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 9,330,000 9,438,918 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 9,170,000 9,075,256 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 7,860,000 8,539,387 Boston Properties, Sr. Unscd. Notes 4.13 5/15/21 7,185,000 7,603,943 Citigroup, Sr. Unscd. Notes 2.50 9/26/18 7,075,000 7,181,882 Citigroup, Sr. Unscd. Bonds 2.50 7/29/19 3,095,000 3,124,152 Citizens Financial Group, Sub. Notes 4.15 9/28/22 8,555,000 a 8,659,662 Fidelity National Information Services, Gtd. Notes 3.88 6/5/24 7,445,000 7,204,802 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 6,225,000 6,302,775 GE Capital International Funding, Gtd. Notes 2.34 11/15/20 6,873,000 a 6,860,835 General Electric Capital, Gtd. Cap. Secs., Ser. C 5.25 6/29/49 4,930,000 c 5,133,362 General Electric Capital, Gtd. Notes 5.30 2/11/21 2,373,000 2,702,826 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 8,270,000 9,943,344 HSBC Finance, Sub. Notes 6.68 1/15/21 10,510,000 12,199,840 Hyundai Capital America, Sr. Unscd. Notes 2.40 10/30/18 3,035,000 a 3,029,443 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 5,770,000 5,745,858 MetLife, Sr. Unscd. Notes 7.72 2/15/19 6,865,000 8,074,695 Morgan Stanley, Sub. Notes 4.88 11/1/22 11,490,000 12,442,797 NYSE Holdings, Gtd. Notes 2.00 10/5/17 7,340,000 7,389,061 Rabobank Nederland, Gtd. Notes 4.50 1/11/21 8,060,000 8,818,946 Royal Bank of Canada, Sr. Unscd. Bonds 1.25 6/16/17 8,385,000 8,371,433 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 8,782,000 9,899,422 Societe Generale, Sub. Notes 4.25 4/14/25 5,285,000 a 5,111,626 Toyota Motor Credit, Sr. Unscd. Bonds 1.55 7/13/18 5,385,000 5,390,697 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 2,585,000 a 2,489,536 Wachovia, Sub. Notes 5.63 10/15/16 4,690,000 4,876,939 Wells Fargo & Company, Sub. Notes 4.90 11/17/45 4,735,000 4,830,226 Foreign/Governmental2.0% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 5,975,000 6,261,800 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 7,535,000 7,576,443 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,500,000 7,000,513 Health Care1.8% AbbVie, Sr. Unscd. Notes 1.80 5/14/18 5,025,000 5,027,628 Amgen, Sr. Unscd. Notes 5.65 6/15/42 7,955,000 8,761,001 Celgene, Sr. Unscsd. Notes 2.88 8/15/20 4,305,000 4,328,032 Industrial1.9% ABB Finance USA, Gtd. Notes 2.88 5/8/22 7,215,000 7,131,270 Biogen, Sr. Unscd. Notes 2.90 9/15/20 5,600,000 5,617,786 Burlington North Santa Fe., Sr. Unscd. Debs. 3.45 9/15/21 6,415,000 6,616,489 Information Technology4.6% Adobe Systems, Sr. Unscd. Notes 3.25 2/1/25 4,895,000 4,840,406 Arrow Electronics, Sr. Unscd. Notes 3.50 4/1/22 5,620,000 5,441,284 Flextronics International, Gtd. Notes 4.75 6/15/25 4,895,000 a 4,726,465 Intel, Sr. Unscd. Notes 2.70 12/15/22 4,020,000 4,021,306 Intel, Sr. Unscd. Notes 4.90 7/29/45 6,550,000 6,933,273 Microsoft, Sr. Unscd. Notes 3.75 2/12/45 7,035,000 6,463,139 Oracle, Sr. Unscd. Notes 2.38 1/15/19 5,980,000 6,095,743 Oracle, Sr. Unscd. Notes 2.50 5/15/22 4,990,000 4,951,377 Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 3,135,000 2,646,065 Materials.7% Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 7,075,000 Municipal Bonds7.4% California Earthquake Authority, Revenue 2.81 7/1/19 5,700,000 5,796,900 California Educational Facilities Authority, Revenue (Stanford University) 5.00 10/1/32 6,125,000 7,914,235 Chicago, GO 7.38 1/1/33 4,710,000 5,034,095 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 14,000,000 14,231,420 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 3,985,000 4,364,372 New Jersey Economic Development Authority, School Facilities Construction Revenue 1.10 6/15/16 7,425,000 7,414,605 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 8,440,000 9,644,810 New York City, GO (Build America Bonds) 6.25 6/1/35 5,470,000 6,180,608 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 3,550,000 4,248,782 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 4,890,000 4,880,220 University of California Regents, Limited Project Revenue 4.13 5/15/45 5,530,000 5,422,110 Telecommunications2.8% AT&T, Sr. Unscd. Notes 4.45 5/15/21 7,980,000 8,587,039 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 9,395,000 10,343,106 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 4,420,000 4,661,681 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 3,920,000 4,743,423 U.S. Government Agencies/Mortgage-Backed29.8% Federal Home Loan Mortgage Corp.: 3.00%, 9/1/27 - 11/1/28 17,227,476 d 17,831,127 3.50%, 12/1/28 - 10/1/45 30,396,253 d 31,463,427 4.00%, 6/1/26 - 4/1/44 21,200,349 d 22,682,312 4.50%, 12/1/40 16,883,978 d 18,472,990 5.00%, 12/1/39 - 7/1/40 8,774,923 d 9,692,639 Federal National Mortgage Association: 2.50%, 11/1/30 14,310,000 d 14,516,784 3.00%, 12/1/45 10,080,000 d 10,134,452 3.30%, 4/1/41 3,015,346 c,d 3,197,941 3.50%, 9/1/26 - 5/1/45 33,752,898 d 35,180,733 4.00%, 8/1/27 - 8/1/44 23,432,591 d 24,907,052 4.50%, 3/1/23 - 8/1/44 16,309,215 d 17,605,936 5.00%, 12/1/21 - 11/1/43 11,030,323 d 12,162,615 5.50%, 3/1/38 - 1/1/39 9,647,921 d 10,888,655 6.00%, 4/1/33 - 9/1/34 1,488,853 d 1,698,594 Ser. 2014-28, Cl. ND, 3.00%, 3/25/40 6,188,534 d 6,436,322 REMIC, Ser. 2011-8, Cl. PV, 4.00%, 1/25/30 3,777,000 d 4,007,788 Government National Mortgage Association I; 3.00%, 4/20/45 15,419,437 15,702,449 4.00%, 3/15/45 8,498,111 9,030,790 4.50%, 9/20/45 10,548,395 11,349,034 5.00%, 11/15/34 - 3/15/36 5,260,444 5,871,665 Government National Mortgage Association II: 3.00%, 1/20/44 8,342,567 8,527,900 3.50%, 4/20/45 7,693,538 8,061,542 4.00%, 12/20/44 332,501 353,677 4.50%, 8/20/45 442,552 476,095 U.S. Government Securities17.8% U.S. Treasury Bonds: 2.50%, 2/15/45 5,000,000 b 4,501,170 2.88%, 8/15/45 5,075,000 4,951,693 3.00%, 5/15/45 21,460,000 21,444,914 U.S. Treasury Inflation Protected Securities: Notes, 0.13%, 4/15/20 10,267,994 b,e 10,189,444 Notes, 0.38%, 7/15/25 12,251,880 e 11,992,165 Notes, 0.63%, 7/15/21 9,058,678 e 9,198,807 Notes, 1.38%, 1/15/20 11,009,502 e 11,516,754 U.S. Treasury Notes: 0.63%, 9/30/17 33,000,000 b 32,838,234 0.75%, 10/31/17 30,600,000 b 30,496,603 0.88%, 5/15/17 9,365,000 b 9,372,501 1.63%, 6/30/20 410,000 409,992 2.00%, 11/30/20 3,500,000 3,549,903 2.63%, 1/31/18 28,055,000 29,022,140 Utilities.5% Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 5,130,000 Total Bonds and Notes (cost $986,566,360) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,660,981) 7,660,981 f Investment of Cash Collateral for Securities Loaned.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,730,500) 2,730,500 f Total Investments (cost $996,957,841) % Cash and Receivables (Net) .0 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $31,761,003 or 3.1% of net assets. b Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $84,446,467 and the value of the collateral held by the fund was $86,328,764, consisting of cash collateral of $2,730,500 and U.S. Government & Agency securities valued at $ 83,598,264. c Variable rate securityinterest rate subject to periodic change. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $12,160,562 of which $19,899,043 related to appreciated investment securities and $7,738,481 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 40.7 U.S. Government Agencies/Mortgage-Backed 29.8 U.S. Government Securities 17.8 Municipal Bonds 7.4 Foreign/Governmental 2.0 Money Market Investments 1.1 Commercial Mortgage-Backed 1.1 Asset-Backed .1 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 1,126,933 - Commercial Mortgage-Backed - 11,178,885 - Corporate Bonds † - 410,713,353 - Foreign Government - 20,838,756 - Municipal Bonds † - 75,132,157 - Mutual Funds 10,391,481 - - U.S. Government Agencies/Mortgage-Backed - 300,252,519 - U.S. Treasury - 179,484,320 - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Funds Trust - BNY Mellon Corporate Bond Fund November 30, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes97.6% Rate (%) Date Amount ($) Value ($) Automobiles & Components4.4% BorgWarner, Sr. Unscd. Notes 4.63 9/15/20 3,000,000 3,218,187 Daimler Finance, Gtd. Notes 2.25 7/31/19 4,000,000 a 3,974,808 Ford Motor Credit, Sr. Unscd. Notes 4.25 2/3/17 5,500,000 5,641,669 General Motors Financial, Gtd. Notes 4.00 1/15/25 2,000,000 1,933,894 General Motors Financial, Gtd. Notes 4.75 8/15/17 2,000,000 2,075,836 Harley-Davidson Financial Services, Gtd. Notes 2.15 2/26/20 5,000,000 a 4,933,540 Kia Motors, Sr. Unscd. Notes 3.63 6/14/16 6,800,000 a 6,873,807 Volkswagen Group of America Finance, Gtd. Notes 2.13 5/23/19 5,000,000 a 4,687,890 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 2,000,000 a 1,926,140 Banks11.0% BAC Capital Trust XIV, Gtd. Notes 4.00 9/29/49 3,000,000 b 2,265,000 Bank of America, Sub. Notes 4.20 8/26/24 5,000,000 5,055,635 Bank of America, Sub. Notes 5.49 3/15/19 2,000,000 2,180,100 Barclays Bank, Sub. Notes 6.05 12/4/17 6,500,000 a 6,973,018 BBVA Bancomer SA Texas, Sr. Unscd. Notes 4.38 4/10/24 4,000,000 a 4,020,000 STATEMENT OF INVESTMENTS BNY Mellon Funds Trust - BNY Mellon Corporate Bond Fund November 30, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes97.6% Rate (%) Date Amount ($) Value ($) Automobiles & Components4.4% BorgWarner, Sr. Unscd. Notes 4.63 9/15/20 3,000,000 3,218,187 Daimler Finance, Gtd. Notes 2.25 7/31/19 4,000,000 a 3,974,808 Ford Motor Credit, Sr. Unscd. Notes 4.25 2/3/17 5,500,000 5,641,669 General Motors Financial, Gtd. Notes 4.00 1/15/25 2,000,000 1,933,894 General Motors Financial, Gtd. Notes 4.75 8/15/17 2,000,000 2,075,836 Harley-Davidson Financial Services, Gtd. Notes 2.15 2/26/20 5,000,000 a 4,933,540 Kia Motors, Sr. Unscd. Notes 3.63 6/14/16 6,800,000 a 6,873,807 Volkswagen Group of America Finance, Gtd. Notes 2.13 5/23/19 5,000,000 a 4,687,890 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 2,000,000 a 1,926,140 Banks11.0% BAC Capital Trust XIV, Gtd. Notes 4.00 9/29/49 3,000,000 b 2,265,000 Bank of America, Sub. Notes 4.20 8/26/24 5,000,000 5,055,635 Bank of America, Sub. Notes 5.49 3/15/19 2,000,000 2,180,100 Barclays Bank, Sub. Notes 6.05 12/4/17 6,500,000 a 6,973,018 BBVA Bancomer SA Texas, Sr. Unscd. Notes 4.38 4/10/24 4,000,000 a 4,020,000 Citigroup, Sub. Notes 3.50 5/15/23 4,000,000 3,954,988 Citigroup, Jr. Sub. Debs., Ser. Q 5.95 12/29/49 5,000,000 b,c 4,963,070 Citizens Financial Group, Sub. Notes 4.15 9/28/22 6,000,000 a 6,073,404 Credit Suisse Group Funding Guernsey, Gtd. Notes 3.75 3/26/25 7,000,000 a 6,859,391 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 4,000,000 4,385,824 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 2,000,000 1,991,632 Morgan Stanley, Sub. Notes 4.88 11/1/22 7,000,000 7,580,468 Rabobank Nederland, Bank Gtd. Notes 4.38 8/4/25 5,000,000 5,112,270 Royal Bank of Scotland Group, Sub Bonds 5.13 5/28/24 5,000,000 5,150,660 Santander Issuances, Gtd. Notes 5.91 6/20/16 5,750,000 a 5,870,612 Societe Generale, Gtd. Notes 2.75 10/12/17 4,000,000 4,068,452 Societe Generale, Sub. Notes 4.25 4/14/25 6,000,000 a,c 5,803,170 Westpac Banking, Sub Bonds 4.63 6/1/18 4,750,000 5,017,183 Capital Goods1.6% Lockheed Martin, Sr. Unscd. Notes 3.10 1/15/23 2,000,000 2,008,196 Pentair Finance, Gtd. Notes 2.65 12/1/19 4,500,000 4,375,566 Rolls-Royce, Gtd. Bonds 3.63 10/14/25 3,000,000 a 2,955,414 Roper Technologies, Sr. Unscd. Notes 3.00 12/15/20 3,000,000 2,998,860 Commercial & Professional Services2.5% Lender Processing Services, Gtd. Notes 5.75 4/15/23 1,556,000 1,616,295 Moody's, Sr. Unscd. Notes 2.75 7/15/19 2,000,000 2,028,996 Moody's, Sr. Unscd. Notes 4.50 9/1/22 5,000,000 5,333,570 Total System Services, Sr. Unscd. Notes 2.38 6/1/18 6,500,000 6,488,638 Waste Management, Gtd. Notes 4.75 6/30/20 3,853,000 4,202,617 Consumer Durables & Apparel2.6% D.R. Horton, Gtd. Notes 4.00 2/15/20 5,000,000 5,107,500 Hasbro, Sr. Unscd. Notes 3.15 5/15/21 7,000,000 7,023,177 Newell Rubbermaid, Sr. Unscd. Notes 2.15 10/15/18 1,000,000 995,578 NVR, Sr. Unscd. Notes 3.95 9/15/22 7,000,000 7,111,475 Consumer Services1.5% Brinker International, Sr. Unscd. Notes 3.88 5/15/23 6,000,000 5,817,408 Marriott International, Sr. Usncd. Notes 2.88 3/1/21 3,000,000 2,998,404 Wyndham Worldwide, Sr. Unscd. Notes 5.10 10/1/25 3,000,000 3,065,049 Diversified Financials8.0% AerCap Aviation Solutions, Gtd. Notes 6.38 5/30/17 7,845,000 8,158,800 Apollo Management Holdings, Gtd. Notes 4.00 5/30/24 7,000,000 a 6,979,301 Bear Stearns, Sub. Notes 5.55 1/22/17 4,800,000 5,014,498 Blackstone Holdings Finance, Gtd. Notes 4.75 2/15/23 3,000,000 a 3,241,383 Blackstone Holdings Finance, Gtd. Notes 6.63 8/15/19 2,000,000 a 2,283,660 Carlyle Holdings Finance, Gtd. Notes 3.88 2/1/23 5,921,000 a 6,076,557 General Electric Capital, Gtd. Cap. Secs., Ser. C 5.25 6/29/49 6,250,000 b 6,507,812 HSBC Finance, Sub. Notes 6.68 1/15/21 6,000,000 6,964,704 Jefferies Group, Sr. Unscd. Notes 6.88 4/15/21 2,000,000 2,260,016 Nomura Holdings, Sr. Unscd. Bonds 2.00 9/13/16 4,107,000 4,128,455 NYSE Holdings, Gtd. Notes 2.00 10/5/17 4,500,000 4,530,078 Stifel Financial, Sr. Unscd. Bonds 4.25 7/18/24 7,000,000 7,056,434 Energy4.7% Continental Resources, Gtd. Notes 5.00 9/15/22 4,550,000 3,998,312 Ensco, Sr. Unscd. Notes 4.50 10/1/24 2,000,000 c 1,564,858 Marathon Oil, Sr. Unscd. Notes 3.85 6/1/25 5,000,000 4,489,605 Petrobras Global Finance, Gtd. Notes 5.38 1/27/21 7,500,000 c 5,997,750 Pioneer Natural Resources, Sr. Unscd. Notes 3.95 7/15/22 5,000,000 5,010,705 Regency Energy Partners, Gtd. Notes 5.88 3/1/22 2,500,000 2,516,507 Rowan Companies, Gtd. Notes 7.88 8/1/19 3,000,000 3,028,980 Schlumberger Investment, Gtd. Notes 1.25 8/1/17 3,000,000 a 2,986,245 Southwestern Energy, Sr. Unscd. Notes 4.05 1/23/20 3,000,000 c 2,660,280 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 3,000,000 2,611,980 Sunoco Logistics Partners Operations, Gtd. Notes 4.25 4/1/24 2,250,000 2,035,514 Food & Staples Retailing.7% CVS Health, Sr. Unscd. Bonds 2.25 8/12/19 2,000,000 2,011,642 Walgreen, Gtd. Notes 3.10 9/15/22 4,000,000 3,890,436 Food, Beverage & Tobacco2.2% Anheuser-Busch InBev Finance, Gtd. Notes 1.25 1/17/18 3,000,000 2,967,660 Flowers Foods, Sr. Unscd. Notes 4.38 4/1/22 5,850,000 6,120,112 Grupo Bimbo, Gtd. Notes 3.88 6/27/24 3,000,000 a 2,948,289 Jb Y Co., Gtd. Notes 3.75 5/13/25 6,000,000 a 5,820,600 Foreign/Governmental3.6% Bermudian Government, Sr. Unscd. Notes 5.60 7/20/20 6,102,000 a 6,742,710 Commonwealth of Bahamas, Sr. Unscd. Notes 5.75 1/16/24 4,000,000 a 4,250,000 North American Development Bank, Sr. Unscd. Notes 2.30 10/10/18 3,000,000 3,034,950 Petroleos Mexicanos, Gtd. Notes 2.34 7/18/18 5,000,000 b 5,005,000 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 3,000,000 3,153,750 Spanish Government, Sr. Unscd. Notes 4.00 3/6/18 6,000,000 a 6,303,024 Health Care Equipment & Services1.5% Aetna, Sr. Unscd. Notes 2.20 3/15/19 4,000,000 3,993,736 Dignity Health, Unscd. Notes 3.13 11/1/22 5,000,000 4,969,460 Unitedhealth Group, Sr. Unscd. Notes 3.35 7/15/22 3,000,000 3,084,234 Insurance3.0% Assured Guaranty U.S. Holdings, Gtd. Notes 5.00 7/1/24 7,000,000 7,285,677 Five Corners Funding Trust, Sr. Unscd. Bonds 4.42 11/15/23 6,000,000 a 6,318,498 MetLife, Sr. Unscd. Notes 1.76 12/15/17 5,000,000 b 5,022,050 TIAA Asset Management Finance, Sr. Unscd. Notes 2.95 11/1/19 5,000,000 a 5,044,560 Materials5.6% Alcoa, Sr. Unscd. Notes 5.13 10/1/24 2,500,000 2,378,125 Allegheny Technologies, Sr. Unscd. Notes 7.63 8/15/23 6,385,000 b 5,155,887 Anglo American Capital, Gtd. Notes 1.27 4/15/16 3,000,000 a,b 2,988,042 CRH America, Gtd. Notes 3.88 5/18/25 3,000,000 a 2,999,739 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 5,500,000 5,815,601 Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 4,000,000 4,038,596 Freeport-McMoRan, Gtd. Notes 4.00 11/14/21 4,000,000 2,940,000 Georgia-Pacific, Sr. Unscd. Notes 3.16 11/15/21 7,000,000 a 7,019,530 Glencore Funding, Gtd. Notes 2.13 4/16/18 5,000,000 a 4,302,390 Glencore Funding, Gtd. Notes 4.63 4/29/24 3,000,000 a 2,280,153 Temple-Inland, Gtd. Notes 6.38 1/15/16 2,300,000 b 2,312,491 Valmont Industries, Gtd. Notes 6.63 4/20/20 1,667,000 1,887,809 Media5.6% 21st Century Fox America, Gtd. Notes 3.00 9/15/22 4,250,000 4,227,352 CCO Safari II, Sr. scd. Notes 4.91 7/23/25 5,000,000 a 5,083,720 Comcast, Gtd. Notes 3.13 7/15/22 5,000,000 5,142,275 Grupo Televisa, Sr. Unscd. Notes 4.63 1/30/26 1,000,000 1,008,158 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 5,982,000 6,481,623 Scripps Networks Interactive, Sr. Unscd. Notes 2.80 6/15/20 5,500,000 5,387,046 Sky, Gtd. Notes 2.63 9/16/19 4,000,000 a 4,003,172 Thomson Reuters, Gtd. Notes 4.70 10/15/19 5,750,000 6,205,848 Time Warner, Gtd. Notes 4.00 1/15/22 6,250,000 6,542,044 Municipal Bonds7.7% California Earthquake Authority, Revenue 2.81 7/1/19 7,500,000 7,627,500 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 7,500,000 7,623,975 Illinois, GO (Build America Bonds) 6.20 7/1/21 1,100,000 1,187,593 JobsOhio Beverage System, Statewide Senior Lien Liquor Profits Revenue 1.82 1/1/18 5,000,000 5,072,200 Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 3.22 7/1/17 2,500,000 2,552,200 Las Vegas Valley Water District, GO (Build America Bonds) 7.10 6/1/39 5,000,000 5,757,800 New Jersey Economic Development Authority, School Facilities Construction Revenue 1.06 3/1/16 4,500,000 4,480,875 New Jersey Economic Development Authority, School Facilities Construction Revenue 1.10 6/15/16 5,215,000 5,207,699 New Jersey Transportation Trust Fund Authority (Transportation System) 1.76 12/15/18 5,000,000 4,873,950 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 2,500,000 2,992,100 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 7,500,000 7,485,000 West Contra Costa Unified School District, GO (Build America Bonds) 8.46 8/1/34 5,000,000 5,941,550 Pharmaceuticals, Biotech & Life Sciences2.4% AbbVie, Sr. Unscd. Notes 1.80 5/14/18 3,000,000 3,001,569 AbbVie, Sr. Unscd. Notes 3.60 5/14/25 5,000,000 4,964,120 Actavis Funding, Gtd. Notes 3.80 3/15/25 3,000,000 3,028,965 Amgen, Sr. Unscd. Notes 3.88 11/15/21 3,500,000 3,690,830 Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 4,500,000 4,385,254 Real Estate8.2% Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 5,000,000 5,199,890 Brixmor Operating Partnership, Sr. Unscd. Notes 3.88 8/15/22 1,470,000 1,463,653 CBRE Services, Gtd. Notes 4.88 3/1/26 5,000,000 4,959,845 CubeSmart, Gtd. Notes 4.80 7/15/22 6,400,000 6,864,870 DDR, Sr. Unscd. Notes 3.50 1/15/21 4,500,000 4,537,427 Essex Portfolio, Gtd. Notes 3.25 5/1/23 2,500,000 2,440,475 First Industrial, Sr. Unscd. Notes 5.95 5/15/17 1,500,000 1,581,980 Kilroy Realty LP, Gtd. Notes 4.38 10/1/25 5,000,000 5,095,280 Kimco Realty, Sr. Unscd. Notes 3.40 11/1/22 2,130,000 2,121,258 Lexington Realty Trust, Gtd. Notes 4.40 6/15/24 5,000,000 5,004,460 Liberty Property, Sr. Unscd. Notes 6.63 10/1/17 4,200,000 4,532,090 National Retail Properties, Sr. Unscd. Notes 3.90 6/15/24 4,000,000 3,991,272 Prologis, Gtd. Notes 2.75 2/15/19 3,000,000 3,040,455 Realty Income, Sr. Unscd. Notes 4.65 8/1/23 3,000,000 3,146,409 Retail Opportunity Investments Partnership, Gtd. Notes 4.00 12/15/24 3,000,000 2,848,338 Retail Opportunity Investments Partnership, Gtd. Notes 5.00 12/15/23 3,500,000 3,606,040 WEA Finance, Gtd. Notes 1.75 9/15/17 2,000,000 a 1,988,546 Weingarten Realty Investors, Sr. Unscd. Notes 3.50 4/15/23 3,000,000 2,917,041 Retailing.9% Kohl's, Sr. Unscd. Notes 4.25 7/17/25 7,000,000 c Semiconductors & Semiconductor Equipment2.0% Intel, Sr. Unscd. Notes 1.35 12/15/17 3,000,000 3,010,923 Lam Research, Sr. Unscd. Notes 3.80 3/15/25 8,000,000 7,611,520 Maxim Integrated Products, Sr. Unscd. Notes 2.50 11/15/18 5,000,000 5,010,510 Software & Services5.3% Adobe Systems, Sr. Unscd. Notes 4.75 2/1/20 6,000,000 6,573,018 Broadridge Financial Solutions, Sr. Unscd. Notes 3.95 9/1/20 5,850,000 6,105,686 CA, Sr. Unscd. Notes 2.88 8/15/18 3,750,000 3,783,004 CA, Sr. Unscd. Notes 3.60 8/1/20 5,000,000 5,136,625 eBay, Sr. Unscd. Notes 1.35 7/15/17 3,000,000 2,979,228 eBay, Sr. Unscd. Notes 2.60 7/15/22 2,000,000 1,875,542 Fidelity National Information Services, Gtd. Notes 3.50 4/15/23 2,000,000 1,924,462 Fidelity National Information Services, Gtd. Notes 5.00 3/15/22 4,000,000 4,153,972 Fiserv, Gtd. Notes 3.50 10/1/22 7,000,000 7,060,795 Symantec, Sr. Unscd. Notes 4.20 9/15/20 2,000,000 2,080,932 Technology Hardware & Equipment4.7% Arrow Electronics, Sr. Unscd. Notes 3.00 3/1/18 3,500,000 3,526,156 Arrow Electronics, Sr. Unscd. Notes 4.00 4/1/25 2,000,000 1,925,362 Arrow Electronics, Sr. Unscd. Notes 5.13 3/1/21 3,000,000 3,247,116 Avnet, Sr. Unscd. Notes 4.88 12/1/22 6,000,000 6,225,738 Cadence Design Systems, Sr. Unscd. Notes 4.38 10/15/24 5,000,000 5,030,635 Flextronics International, Gtd. Notes 4.75 6/15/25 7,550,000 a 7,290,054 Jabil Circuit, Sr. Unscd. Bonds 5.63 12/15/20 4,737,000 5,038,984 Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 6,000,000 5,064,240 Telecommunication Services3.2% America Movil, Gtd. Notes 5.00 3/30/20 3,980,000 4,360,691 CenturyLink, Sr. Unscd. Notes, Ser. T 5.80 3/15/22 3,000,000 2,793,750 CenturyLink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 500,000 476,575 Telefonica Emisiones, Gtd. Notes 4.57 4/27/23 6,500,000 6,878,261 Telefonos de Mexico, Gtd. Notes 5.50 11/15/19 3,000,000 3,303,774 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 7,000,000 7,837,564 Transportation2.9% Air Canada, Notes 3.60 9/15/28 3,000,000 a 2,913,750 American Airlines, Bonds 3.38 11/1/28 4,409,013 4,269,027 Burlington North Santa Fe, Sr. Unscd. Debs. 3.40 9/1/24 4,000,000 4,011,432 Delta Air Lines, Bonds 3.63 1/30/29 1,000,000 1,020,250 GATX, Sr. Unscd. Notes 3.25 3/30/25 4,000,000 3,730,424 GATX, Sr. Unscd. Notes 4.75 6/15/22 3,000,000 3,172,164 Union Pacific, Sr. Unscd. Notes 2.25 2/15/19 4,000,000 4,054,612 Utilities1.8% Black Hills, Sr. Unscd. Notes 4.25 11/30/23 5,000,000 5,199,595 CMS Energy, Sr. Unscd. Notes 5.05 3/15/22 1,500,000 1,646,970 NextEra Energy Capital Holdings, Gtd. Debs. 2.70 9/15/19 3,000,000 3,004,137 PPL Capital Funding, Gtd. Notes 1.90 6/1/18 2,000,000 1,987,894 PPL Capital Funding, Gtd. Notes 3.95 3/15/24 2,000,000 2,066,440 Total Bonds and Notes (cost $783,319,863) Other Investment1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,975,881) 14,975,881 d Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,854,960) 9,854,960 d Total Investments (cost $808,150,704) % Liabilities, Less Cash and Receivables %) ) Net Assets % BANBond Anticipation Notes GOGeneral Obligation a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $160,815,117 or 20.3% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $14,605,987 and the value of the collateral held by the fund was $15,104,934, consisting of cash collateral of $9,854,960 and U.S. Government & Agency securities valued at $5,249,974. d Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized depreciation on investments was $10,860,499 of which $7,588,985 related to appreciated investment securities and $18,449,484 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 86.3 Municipal Bonds 7.7 Foreign/Governmental 3.6 Money Market Investments 3.1 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds † - 683,167,488 - Foreign Government - 28,489,434 - Municipal Bonds † - 60,802,442 - Mutual Funds 24,830,841 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Citigroup, Sub. Notes 3.50 5/15/23 4,000,000 3,954,988 Citigroup, Jr. Sub. Debs., Ser. Q 5.95 12/29/49 5,000,000 b,c 4,963,070 Citizens Financial Group, Sub. Notes 4.15 9/28/22 6,000,000 a 6,073,404 Credit Suisse Group Funding Guernsey, Gtd. Notes 3.75 3/26/25 7,000,000 a 6,859,391 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 4,000,000 4,385,824 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 2,000,000 1,991,632 Morgan Stanley, Sub. Notes 4.88 11/1/22 7,000,000 7,580,468 Rabobank Nederland, Bank Gtd. Notes 4.38 8/4/25 5,000,000 5,112,270 Royal Bank of Scotland Group, Sub Bonds 5.13 5/28/24 5,000,000 5,150,660 Santander Issuances, Gtd. Notes 5.91 6/20/16 5,750,000 a 5,870,612 Societe Generale, Gtd. Notes 2.75 10/12/17 4,000,000 4,068,452 Societe Generale, Sub. Notes 4.25 4/14/25 6,000,000 a,c 5,803,170 Westpac Banking, Sub Bonds 4.63 6/1/18 4,750,000 5,017,183 Capital Goods1.6% Lockheed Martin, Sr. Unscd. Notes 3.10 1/15/23 2,000,000 2,008,196 Pentair Finance, Gtd. Notes 2.65 12/1/19 4,500,000 4,375,566 Rolls-Royce, Gtd. Bonds 3.63 10/14/25 3,000,000 a 2,955,414 Roper Technologies, Sr. Unscd. Notes 3.00 12/15/20 3,000,000 2,998,860 Commercial & Professional Services2.5% Lender Processing Services, Gtd. Notes 5.75 4/15/23 1,556,000 1,616,295 Moody's, Sr. Unscd. Notes 2.75 7/15/19 2,000,000 2,028,996 Moody's, Sr. Unscd. Notes 4.50 9/1/22 5,000,000 5,333,570 Total System Services, Sr. Unscd. Notes 2.38 6/1/18 6,500,000 6,488,638 Waste Management, Gtd. Notes 4.75 6/30/20 3,853,000 4,202,617 Consumer Durables & Apparel2.6% D.R. Horton, Gtd. Notes 4.00 2/15/20 5,000,000 5,107,500 Hasbro, Sr. Unscd. Notes 3.15 5/15/21 7,000,000 7,023,177 Newell Rubbermaid, Sr. Unscd. Notes 2.15 10/15/18 1,000,000 995,578 NVR, Sr. Unscd. Notes 3.95 9/15/22 7,000,000 7,111,475 Consumer Services1.5% Brinker International, Sr. Unscd. Notes 3.88 5/15/23 6,000,000 5,817,408 Marriott International, Sr. Usncd. Notes 2.88 3/1/21 3,000,000 2,998,404 Wyndham Worldwide, Sr. Unscd. Notes 5.10 10/1/25 3,000,000 3,065,049 Diversified Financials8.0% AerCap Aviation Solutions, Gtd. Notes 6.38 5/30/17 7,845,000 8,158,800 Apollo Management Holdings, Gtd. Notes 4.00 5/30/24 7,000,000 a 6,979,301 Bear Stearns, Sub. Notes 5.55 1/22/17 4,800,000 5,014,498 Blackstone Holdings Finance, Gtd. Notes 4.75 2/15/23 3,000,000 a 3,241,383 Blackstone Holdings Finance, Gtd. Notes 6.63 8/15/19 2,000,000 a 2,283,660 Carlyle Holdings Finance, Gtd. Notes 3.88 2/1/23 5,921,000 a 6,076,557 General Electric Capital, Gtd. Cap. Secs., Ser. C 5.25 6/29/49 6,250,000 b 6,507,812 HSBC Finance, Sub. Notes 6.68 1/15/21 6,000,000 6,964,704 Jefferies Group, Sr. Unscd. Notes 6.88 4/15/21 2,000,000 2,260,016 Nomura Holdings, Sr. Unscd. Bonds 2.00 9/13/16 4,107,000 4,128,455 NYSE Holdings, Gtd. Notes 2.00 10/5/17 4,500,000 4,530,078 Stifel Financial, Sr. Unscd. Bonds 4.25 7/18/24 7,000,000 7,056,434 Energy4.7% Continental Resources, Gtd. Notes 5.00 9/15/22 4,550,000 3,998,312 Ensco, Sr. Unscd. Notes 4.50 10/1/24 2,000,000 c 1,564,858 Marathon Oil, Sr. Unscd. Notes 3.85 6/1/25 5,000,000 4,489,605 Petrobras Global Finance, Gtd. Notes 5.38 1/27/21 7,500,000 c 5,997,750 Pioneer Natural Resources, Sr. Unscd. Notes 3.95 7/15/22 5,000,000 5,010,705 Regency Energy Partners, Gtd. Notes 5.88 3/1/22 2,500,000 2,516,507 Rowan Companies, Gtd. Notes 7.88 8/1/19 3,000,000 3,028,980 Schlumberger Investment, Gtd. Notes 1.25 8/1/17 3,000,000 a 2,986,245 Southwestern Energy, Sr. Unscd. Notes 4.05 1/23/20 3,000,000 c 2,660,280 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 3,000,000 2,611,980 Sunoco Logistics Partners Operations, Gtd. Notes 4.25 4/1/24 2,250,000 2,035,514 Food & Staples Retailing.7% CVS Health, Sr. Unscd. Bonds 2.25 8/12/19 2,000,000 2,011,642 Walgreen, Gtd. Notes 3.10 9/15/22 4,000,000 3,890,436 Food, Beverage & Tobacco2.2% Anheuser-Busch InBev Finance, Gtd. Notes 1.25 1/17/18 3,000,000 2,967,660 Flowers Foods, Sr. Unscd. Notes 4.38 4/1/22 5,850,000 6,120,112 Grupo Bimbo, Gtd. Notes 3.88 6/27/24 3,000,000 a 2,948,289 Jb Y Co., Gtd. Notes 3.75 5/13/25 6,000,000 a 5,820,600 Foreign/Governmental3.6% Bermudian Government, Sr. Unscd. Notes 5.60 7/20/20 6,102,000 a 6,742,710 Commonwealth of Bahamas, Sr. Unscd. Notes 5.75 1/16/24 4,000,000 a 4,250,000 North American Development Bank, Sr. Unscd. Notes 2.30 10/10/18 3,000,000 3,034,950 Petroleos Mexicanos, Gtd. Notes 2.34 7/18/18 5,000,000 b 5,005,000 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 3,000,000 3,153,750 Spanish Government, Sr. Unscd. Notes 4.00 3/6/18 6,000,000 a 6,303,024 Health Care Equipment & Services1.5% Aetna, Sr. Unscd. Notes 2.20 3/15/19 4,000,000 3,993,736 Dignity Health, Unscd. Notes 3.13 11/1/22 5,000,000 4,969,460 Unitedhealth Group, Sr. Unscd. Notes 3.35 7/15/22 3,000,000 3,084,234 Insurance3.0% Assured Guaranty U.S. Holdings, Gtd. Notes 5.00 7/1/24 7,000,000 7,285,677 Five Corners Funding Trust, Sr. Unscd. Bonds 4.42 11/15/23 6,000,000 a 6,318,498 MetLife, Sr. Unscd. Notes 1.76 12/15/17 5,000,000 b 5,022,050 TIAA Asset Management Finance, Sr. Unscd. Notes 2.95 11/1/19 5,000,000 a 5,044,560 Materials5.6% Alcoa, Sr. Unscd. Notes 5.13 10/1/24 2,500,000 2,378,125 Allegheny Technologies, Sr. Unscd. Notes 7.63 8/15/23 6,385,000 b 5,155,887 Anglo American Capital, Gtd. Notes 1.27 4/15/16 3,000,000 a,b 2,988,042 CRH America, Gtd. Notes 3.88 5/18/25 3,000,000 a 2,999,739 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 5,500,000 5,815,601 Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 4,000,000 4,038,596 Freeport-McMoRan, Gtd. Notes 4.00 11/14/21 4,000,000 2,940,000 Georgia-Pacific, Sr. Unscd. Notes 3.16 11/15/21 7,000,000 a 7,019,530 Glencore Funding, Gtd. Notes 2.13 4/16/18 5,000,000 a 4,302,390 Glencore Funding, Gtd. Notes 4.63 4/29/24 3,000,000 a 2,280,153 Temple-Inland, Gtd. Notes 6.38 1/15/16 2,300,000 b 2,312,491 Valmont Industries, Gtd. Notes 6.63 4/20/20 1,667,000 1,887,809 Media5.6% 21st Century Fox America, Gtd. Notes 3.00 9/15/22 4,250,000 4,227,352 CCO Safari II, Sr. scd. Notes 4.91 7/23/25 5,000,000 a 5,083,720 Comcast, Gtd. Notes 3.13 7/15/22 5,000,000 5,142,275 Grupo Televisa, Sr. Unscd. Notes 4.63 1/30/26 1,000,000 1,008,158 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 5,982,000 6,481,623 Scripps Networks Interactive, Sr. Unscd. Notes 2.80 6/15/20 5,500,000 5,387,046 Sky, Gtd. Notes 2.63 9/16/19 4,000,000 a 4,003,172 Thomson Reuters, Gtd. Notes 4.70 10/15/19 5,750,000 6,205,848 Time Warner, Gtd. Notes 4.00 1/15/22 6,250,000 6,542,044 Municipal Bonds7.7% California Earthquake Authority, Revenue 2.81 7/1/19 7,500,000 7,627,500 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 7,500,000 7,623,975 Illinois, GO (Build America Bonds) 6.20 7/1/21 1,100,000 1,187,593 JobsOhio Beverage System, Statewide Senior Lien Liquor Profits Revenue 1.82 1/1/18 5,000,000 5,072,200 Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 3.22 7/1/17 2,500,000 2,552,200 Las Vegas Valley Water District, GO (Build America Bonds) 7.10 6/1/39 5,000,000 5,757,800 New Jersey Economic Development Authority, School Facilities Construction Revenue 1.06 3/1/16 4,500,000 4,480,875 New Jersey Economic Development Authority, School Facilities Construction Revenue 1.10 6/15/16 5,215,000 5,207,699 New Jersey Transportation Trust Fund Authority (Transportation System) 1.76 12/15/18 5,000,000 4,873,950 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 2,500,000 2,992,100 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 7,500,000 7,485,000 West Contra Costa Unified School District, GO (Build America Bonds) 8.46 8/1/34 5,000,000 5,941,550 Pharmaceuticals, Biotech & Life Sciences2.4% AbbVie, Sr. Unscd. Notes 1.80 5/14/18 3,000,000 3,001,569 AbbVie, Sr. Unscd. Notes 3.60 5/14/25 5,000,000 4,964,120 Actavis Funding, Gtd. Notes 3.80 3/15/25 3,000,000 3,028,965 Amgen, Sr. Unscd. Notes 3.88 11/15/21 3,500,000 3,690,830 Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 4,500,000 4,385,254 Real Estate8.2% Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 5,000,000 5,199,890 Brixmor Operating Partnership, Sr. Unscd. Notes 3.88 8/15/22 1,470,000 1,463,653 CBRE Services, Gtd. Notes 4.88 3/1/26 5,000,000 4,959,845 CubeSmart, Gtd. Notes 4.80 7/15/22 6,400,000 6,864,870 DDR, Sr. Unscd. Notes 3.50 1/15/21 4,500,000 4,537,427 Essex Portfolio, Gtd. Notes 3.25 5/1/23 2,500,000 2,440,475 First Industrial, Sr. Unscd. Notes 5.95 5/15/17 1,500,000 1,581,980 Kilroy Realty LP, Gtd. Notes 4.38 10/1/25 5,000,000 5,095,280 Kimco Realty, Sr. Unscd. Notes 3.40 11/1/22 2,130,000 2,121,258 Lexington Realty Trust, Gtd. Notes 4.40 6/15/24 5,000,000 5,004,460 Liberty Property, Sr. Unscd. Notes 6.63 10/1/17 4,200,000 4,532,090 National Retail Properties, Sr. Unscd. Notes 3.90 6/15/24 4,000,000 3,991,272 Prologis, Gtd. Notes 2.75 2/15/19 3,000,000 3,040,455 Realty Income, Sr. Unscd. Notes 4.65 8/1/23 3,000,000 3,146,409 Retail Opportunity Investments Partnership, Gtd. Notes 4.00 12/15/24 3,000,000 2,848,338 Retail Opportunity Investments Partnership, Gtd. Notes 5.00 12/15/23 3,500,000 3,606,040 WEA Finance, Gtd. Notes 1.75 9/15/17 2,000,000 a 1,988,546 Weingarten Realty Investors, Sr. Unscd. Notes 3.50 4/15/23 3,000,000 2,917,041 Retailing.9% Kohl's, Sr. Unscd. Notes 4.25 7/17/25 7,000,000 c Semiconductors & Semiconductor Equipment2.0% Intel, Sr. Unscd. Notes 1.35 12/15/17 3,000,000 3,010,923 Lam Research, Sr. Unscd. Notes 3.80 3/15/25 8,000,000 7,611,520 Maxim Integrated Products, Sr. Unscd. Notes 2.50 11/15/18 5,000,000 5,010,510 Software & Services5.3% Adobe Systems, Sr. Unscd. Notes 4.75 2/1/20 6,000,000 6,573,018 Broadridge Financial Solutions, Sr. Unscd. Notes 3.95 9/1/20 5,850,000 6,105,686 CA, Sr. Unscd. Notes 2.88 8/15/18 3,750,000 3,783,004 CA, Sr. Unscd. Notes 3.60 8/1/20 5,000,000 5,136,625 eBay, Sr. Unscd. Notes 1.35 7/15/17 3,000,000 2,979,228 eBay, Sr. Unscd. Notes 2.60 7/15/22 2,000,000 1,875,542 Fidelity National Information Services, Gtd. Notes 3.50 4/15/23 2,000,000 1,924,462 Fidelity National Information Services, Gtd. Notes 5.00 3/15/22 4,000,000 4,153,972 Fiserv, Gtd. Notes 3.50 10/1/22 7,000,000 7,060,795 Symantec, Sr. Unscd. Notes 4.20 9/15/20 2,000,000 2,080,932 Technology Hardware & Equipment4.7% Arrow Electronics, Sr. Unscd. Notes 3.00 3/1/18 3,500,000 3,526,156 Arrow Electronics, Sr. Unscd. Notes 4.00 4/1/25 2,000,000 1,925,362 Arrow Electronics, Sr. Unscd. Notes 5.13 3/1/21 3,000,000 3,247,116 Avnet, Sr. Unscd. Notes 4.88 12/1/22 6,000,000 6,225,738 Cadence Design Systems, Sr. Unscd. Notes 4.38 10/15/24 5,000,000 5,030,635 Flextronics International, Gtd. Notes 4.75 6/15/25 7,550,000 a 7,290,054 Jabil Circuit, Sr. Unscd. Bonds 5.63 12/15/20 4,737,000 5,038,984 Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 6,000,000 5,064,240 Telecommunication Services3.2% America Movil, Gtd. Notes 5.00 3/30/20 3,980,000 4,360,691 CenturyLink, Sr. Unscd. Notes, Ser. T 5.80 3/15/22 3,000,000 2,793,750 CenturyLink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 500,000 476,575 Telefonica Emisiones, Gtd. Notes 4.57 4/27/23 6,500,000 6,878,261 Telefonos de Mexico, Gtd. Notes 5.50 11/15/19 3,000,000 3,303,774 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 7,000,000 7,837,564 Transportation2.9% Air Canada, Notes 3.60 9/15/28 3,000,000 a 2,913,750 American Airlines, Bonds 3.38 11/1/28 4,409,013 4,269,027 Burlington North Santa Fe, Sr. Unscd. Debs. 3.40 9/1/24 4,000,000 4,011,432 Delta Air Lines, Bonds 3.63 1/30/29 1,000,000 1,020,250 GATX, Sr. Unscd. Notes 3.25 3/30/25 4,000,000 3,730,424 GATX, Sr. Unscd. Notes 4.75 6/15/22 3,000,000 3,172,164 Union Pacific, Sr. Unscd. Notes 2.25 2/15/19 4,000,000 4,054,612 Utilities1.8% Black Hills, Sr. Unscd. Notes 4.25 11/30/23 5,000,000 5,199,595 CMS Energy, Sr. Unscd. Notes 5.05 3/15/22 1,500,000 1,646,970 NextEra Energy Capital Holdings, Gtd. Debs. 2.70 9/15/19 3,000,000 3,004,137 PPL Capital Funding, Gtd. Notes 1.90 6/1/18 2,000,000 1,987,894 PPL Capital Funding, Gtd. Notes 3.95 3/15/24 2,000,000 2,066,440 Total Bonds and Notes (cost $783,319,863) Other Investment1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,975,881) 14,975,881 d Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,854,960) 9,854,960 d Total Investments (cost $808,150,704) % Liabilities, Less Cash and Receivables %) ) Net Assets % BANBond Anticipation Notes GOGeneral Obligation a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $160,815,117 or 20.3% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $14,605,987 and the value of the collateral held by the fund was $15,104,934, consisting of cash collateral of $9,854,960 and U.S. Government & Agency securities valued at $5,249,974. d Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized depreciation on investments was $10,860,499 of which $7,588,985 related to appreciated investment securities and $18,449,484 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 86.3 Municipal Bonds 7.7 Foreign/Governmental 3.6 Money Market Investments 3.1 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds † - 683,167,488 - Foreign Government - 28,489,434 - Municipal Bonds † - 60,802,442 - Mutual Funds 24,830,841 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund November 30, 2015 (Unaudited) Common Stocks98.9% Shares Value ($) Brazil2.6% Ambev, ADR 1,828,893 8,723,820 Cia de Saneamento Basico do Estado de Sao Paulo 824,000 4,029,486 Cia de Saneamento Basico do Estado de Sao Paulo, ADR 205,896 994,478 Fibria Celulose 302,900 4,480,477 Multiplus 100,700 982,274 Raia Drogasil 494,700 5,069,748 China23.7% Agricultural Bank of China, Cl. H 20,784,000 7,961,421 Air China, Cl. H 6,130,000 4,941,349 ANTA Sports Products 3,793,000 11,471,777 Beijing Capital International Airport, Cl. H 1,788,000 1,994,751 China Construction Bank, Cl. H 41,380,939 28,446,744 China Longyuan Power Group, Cl. H 4,913,000 4,087,064 CNOOC 19,600,000 21,689,441 CSPC Pharmaceutical Group 6,078,000 5,714,697 Ctrip.com International, ADR 40,899 a 4,376,602 Dongfeng Motor Group, Cl. H 6,620,000 8,999,194 Lenovo Group 814,000 860,881 PICC Property & Casualty, Cl. H 7,854,000 17,038,129 Ping An Insurance Group Company of China, Cl. H 3,208,500 17,566,480 Shanghai Pharmaceuticals Holding, Cl. H 5,210,300 11,437,400 Shenzhou International Group Holdings 494,000 2,593,142 Sihuan Pharmaceutical Holdings Group 14,272,000 b 4,851,793 Sinotrans, Cl. H 21,443,000 12,445,234 Tencent Holdings 2,708,300 53,897,386 Colombia.5% Bancolombia, ADR 177,163 Hong Kong6.1% China Mobile 1,865,000 21,191,405 China Mobile, ADR 157,088 9,027,847 China Overseas Land & Investment 3,602,000 11,939,382 COSCO Pacific 8,391,483 b 11,205,567 Haier Electronics Group 589,000 1,055,930 Sino Biopharmaceutical 2,160,000 2,036,461 Hungary1.1% Richter Gedeon 553,355 India6.5% Aurobindo Pharma 500,324 6,039,061 Bharti Infratel 915,978 5,269,098 Dish TV India 4,091,108 a 6,592,733 HCL Technologies 1,204,089 15,733,273 ICICI Bank 268,552 1,106,964 Maruti Suzuki India 61,729 4,209,811 Reliance Industries 150,536 2,181,310 UPL 1,211,024 7,553,570 Vedanta 542,362 731,910 Yes Bank 941,097 10,839,444 Indonesia2.5% Bank Negara Indonesia 18,259,900 6,295,607 Matahari Department Store 3,770,600 4,265,261 Telekomunikasi Indonesia 61,285,600 12,979,169 Malaysia.5% Malayan Banking 2,430,200 Mexico5.7% Alfa, Cl. A 2,018,082 4,059,719 Arca Continental 1,341,258 8,450,494 Controladora Vuela Compania de Aviacion, ADR 231,818 a 4,100,860 Gruma, Cl. B 324,300 4,719,083 Grupo Aeroportuario del Centro Norte 691,600 3,515,518 Grupo Aeroportuario del Pacifico, Cl. B 319,700 2,906,144 Grupo Financiero Banorte, Ser. O 2,055,200 11,020,903 Wal-Mart de Mexico 5,343,000 14,200,086 Peru1.0% Credicorp 85,348 Philippines.8% Metropolitan Bank & Trust 4,582,414 Russia6.0% Lukoil, ADR 362,853 13,890,013 Magnit, GDR 191,921 9,254,431 MMC Norilsk Nickel, ADR 656,900 8,835,305 Rosneft, GDR 1,432,080 5,756,962 Sberbank of Russia, ADR 2,625,234 17,615,320 Singapore.2% Hutchison Port Holdings Trust 2,986,400 South Africa5.7% Barclays Africa Group 1,246,068 13,695,887 Barloworld 696,937 3,685,242 Bidvest Group 559,409 13,042,557 Clicks Group 734,948 4,932,022 Imperial Holdings 261,464 2,748,302 Mediclinic International 699,437 5,564,143 Woolworths Holdings 1,329,069 9,377,770 South Korea16.6% BGF Retail 11,425 1,770,897 CJ CheilJedang 12,978 4,040,041 DGB Financial Group 661,108 5,937,156 E-Mart 32,262 5,961,805 Hyundai Marine & Fire Insurance 122,883 3,597,197 Hyundai Wia 78,039 8,153,982 KB Financial Group 350,944 10,682,420 Korea Electric Power 227,427 9,613,187 Korea Electric Power, ADR 135,601 2,870,673 Korea Investment Holdings 171,994 8,124,064 LG Chem 21,187 5,817,940 LG Household & Health Care 15,923 13,859,837 Lotte Chemical 41,590 8,637,274 S-Oil 121,071 7,757,410 Samsung Electronics 45,254 50,175,844 SK Telecom 33,509 6,770,956 Taiwan8.4% Advanced Semiconductor Engineering 9,398,842 9,890,639 China Development Financial Holding 18,828,000 4,850,912 CTBC Financial Holding 14,080,967 7,376,525 Fubon Financial Holding 2,796,490 4,454,919 Largan Precision 93,000 7,165,462 Novatek Microelectronics 1,731,000 6,284,036 Pegatron 2,406,000 6,346,321 Powertech Technology 2,382,000 5,144,630 Taiwan Semiconductor Manufacturing 5,202,000 22,151,768 Zhen Ding Technology Holding 1,386,000 3,936,101 Thailand3.2% Jasmine Broadband Internet Infrastructure Fund, Cl. F 14,203,100 3,923,289 PTT 1,509,000 10,778,571 Thai Beverage 14,242,100 6,916,337 Thai Oil 5,038,900 8,224,767 Turkey3.0% Emlak Konut Gayrimenkul Yatirim Ortakligi 6,024,970 5,749,392 TAV Havalimananlari Holdings 680,159 4,912,227 Tupras Turkiye Petrol Rafinerileri 165,790 a 4,094,599 Turkiye Halk Bankasi 3,374,670 12,626,415 United Arab Emirates1.7% Abu Dhabi Commercial Bank 2,335,108 3,973,867 Emaar Properties 4,011,396 6,302,280 Emirates Telecommunications Group 1,130,980 5,081,188 United States3.1% iShares MSCI Emerging Markets ETF 843,090 Total Common Stocks (cost $886,320,601) Preferred Stocks.7% Brazil Banco Bradesco (cost $10,973,695) 1,122,800 Other Investment2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $22,556,465) 22,556,465 c Total Investments (cost $919,850,761) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADRAmerican Depository Receipts ETFExchange-Traded Fund GDRGlobal Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At November 30, 2015, the value of this security amounted to $16,057,360 or 1.7% of net assets. c Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $26,451,574 of which $100,046,522 related to appreciated investment securities and $73,594,948 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 27.0 Information Technology 19.5 Consumer Staples 9.5 Energy 8.0 Industrial 7.4 Telecommunication Services 7.4 Consumer Discretionary 6.5 Health Care 5.0 Materials 3.9 Exchange-Traded Funds 3.1 Money Market Investment 2.4 Utilities 2.3 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS November 30, 2015 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: South African Rand, Expiring 12/2/2015 a 28,175,794 1,957,940 1,949,073 8,867 Counterparty: a Citigroup The following is a summary of the inputs used as of September 30, 2015 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks † 872,902,769 - 16,057,360 Equity Securities - Foreign Preferred Stocks † 6,129,112 - - Exchange-Traded Funds 28,656,629 - - Mutual Funds 22,556,465 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 8,867 - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities November 30, 2015 (Unaudited) Common Stocks100.2% Shares Value ($) Banks3.6% Bank of America 1,146,490 Capital Goods9.8% 3M 89,719 14,048,201 Eaton 257,320 14,965,731 Honeywell International 132,520 13,775,454 Illinois Tool Works 123,920 11,646,002 Consumer Services2.9% Yum! Brands 221,000 Diversified Financials10.2% Capital One Financial 246,680 19,366,847 Intercontinental Exchange 82,665 21,479,674 Invesco 479,600 16,157,724 Energy9.0% Halliburton 363,935 14,502,810 Marathon Petroleum 303,130 17,705,823 Valero Energy 245,390 17,633,725 Food, Beverage & Tobacco9.5% Constellation Brands, Cl. A 115,028 16,133,827 PepsiCo 190,803 19,110,829 Philip Morris International 201,620 17,619,572 Insurance3.6% Hartford Financial Services Group 440,660 Materials3.0% Dow Chemical 325,340 Media4.6% Comcast, Cl. A 420,650 Pharmaceuticals, Biotech & Life Sciences13.6% AbbVie 264,350 15,371,953 Allergan 46,466 a 14,585,213 Celgene 130,076 a 14,236,818 Johnson & Johnson 310,945 31,480,072 Retailing5.8% Amazon.com 24,535 a 16,310,868 Lowe's 209,340 16,035,444 Semiconductors & Semiconductor Equipment3.2% Avago Technologies 136,468 b Software & Services16.6% Facebook, Cl. A 276,239 a 28,795,153 Microsoft 319,320 17,355,042 salesforce.com 291,370 a 23,219,275 ServiceNow 264,040 a 22,974,120 Technology Hardware & Equipment4.8% Palo Alto Networks 141,144 a,b Total Common Stocks (cost $453,185,142) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $70,169) 70,169 c Total Investments (cost $453,255,311) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2015 the value of the fund’s securities on loan was $22,072,949 and the value of the collateral held by the fund was $22,424,451, consisting of U.S. Government and Agency securities. c Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $104,249,689 of which $106,163,619 related to appreciated investment securities and $1,913,930 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 16.6 Pharmaceuticals, Biotech & Life Sciences 13.6 Diversified Financials 10.2 Capital Goods 9.8 Food, Beverage & Tobacco 9.5 Energy 9.0 Retailing 5.8 Technology Hardware & Equipment 4.8 Media 4.6 Banks 3.6 Insurance 3.6 Semiconductors & Semiconductor Equipment 3.2 Materials 3.0 Consumer Services 2.9 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks † 539,632,580 - - Equity Securities - Foreign Common Stocks † 17,802,251 - - Mutual Funds 70,169 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Bny Mellon Income Stock Fund November 30, 2015 (Unaudited) Common Stocks99.2% Shares Value ($) Banks15.5% HSBC Holdings, ADR 269,163 10,739,604 JPMorgan Chase & Co. 811,905 54,137,825 PNC Financial Services Group 417,029 39,830,440 U.S. Bancorp 653,105 28,664,778 Wells Fargo & Co. 667,222 36,763,932 Capital Goods7.9% Honeywell International 110,403 11,476,392 Lockheed Martin 49,685 10,888,965 Raytheon 290,497 36,030,343 United Technologies 293,186 28,160,515 Consumer Services3.2% Carnival 214,491 10,838,230 McDonald's 213,768 24,403,755 Diversified Financials1.2% Charles Schwab 387,177 Energy9.3% Occidental Petroleum 790,757 59,773,322 Phillips 66 273,611 25,043,615 Schlumberger 229,540 17,709,011 Food, Beverage & Tobacco13.8% Coca-Cola 335,004 14,277,871 ConAgra Foods 456,004 18,664,244 Kellogg 464,108 31,916,707 Molson Coors Brewing, Cl. B 234,826 21,611,037 PepsiCo 432,427 43,311,888 Philip Morris International 252,166 22,036,787 Health Care Equipment & Services2.3% Medtronic 158,878 11,969,869 UnitedHealth Group 114,978 12,959,170 Insurance5.8% ACE 238,771 27,422,849 Prudential Financial 411,989 35,657,648 Materials3.1% CF Industries Holdings 235,802 10,879,904 Dow Chemical 439,740 22,923,646 Media5.0% Cinemark Holdings 553,524 19,207,283 Omnicom Group 486,821 35,985,808 Pharmaceuticals, Biotech & Life Sciences9.0% Bristol-Myers Squibb 209,345 14,028,208 Eli Lilly & Co. 232,279 19,056,169 Merck & Co. 433,614 22,985,878 Pfizer 1,312,525 43,011,444 Real Estate2.7% Communications Sales & Leasing 1,511,611 Retailing.9% Staples 850,814 Semiconductors & Semiconductor Equipment3.7% Microchip Technology 473,046 22,838,661 Texas Instruments 301,587 17,528,236 Technology Hardware & Equipment6.9% Apple 243,741 28,834,560 Cisco Systems 1,718,921 46,840,597 Telecommunication Services7.0% AT&T 1,522,786 51,272,205 Vodafone Group, ADR 748,796 25,129,594 Utilities1.9% NRG Yield, Cl. A 150,659 2,047,456 NRG Yield, Cl. C 1,289,923 18,239,511 Total Common Stocks (cost $964,493,778) Preferred Stocks1.0% Utilities Nextera Energy (cost $11,066,797) 207,810 Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $54,153) 54,153 a Total Investments (cost $975,614,728) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $123,344,930 of which $159,267,712 related to appreciated investment securities and $35,922,782 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 15.5 Food, Beverage & Tobacco 13.8 Energy 9.3 Pharmaceuticals, Biotech & Life Sciences 9.0 Capital Goods 7.9 Telecommunication Services 7.0 Technology Hardware & Equipment 6.9 Insurance 5.8 Media 5.0 Semiconductors & Semiconductor Equipment 3.7 Consumer Services 3.2 Materials 3.1 Utilities 2.9 Real Estate 2.7 Health Care Equipment & Services 2.3 Diversified Financials 1.2 Retailing .9 Money Market Investment .0 † Based on net assets. STATEMENT OF OPTIONS WRITTEN November 30, 2015 (Unaudited) Number of Contracts Value ($) Call Options: Phillips 66, December 2015 @ $95 1,257 ) (premiums received $175,516) The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 2 - Other Level 3 - Significant Significant Level 1 - Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks † 1,051,950,655 - - Equity Securities - Domestic Preferred Stocks † 11,007,696 Equity Securities - Foreign Common Stocks † 35,869,198 - - Mutual Funds 54,153 - - Liabilities ($) Other Financial Instruments: Options Written (100,560) - - ) † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund November 30, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes98.3% Rate (%) Date Amount ($) Value ($) Asset - Backed Certificates1.8% GM Financial Automobile Leasing Trust, Ser. 2014-2A, Cl. A3 1.22 1/22/18 420,000 a 419,932 Hyundai Auto Receivables Trust, Ser. 2012-B, Cl. C 1.95 10/15/18 6,604,000 6,619,735 Santander Drive Auto Receivables Trust, Ser. 2013-5, Cl. B 1.55 10/15/18 4,015,000 4,019,872 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. C 3.01 4/16/18 4,788,293 4,808,154 Casinos.1% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 254,000 a 257,538 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 326,000 a 331,862 Commercial Mortgage Pass-Through Ctfs..5% GE Capital Commercial Mortgage Corporation Trust, Ser. 2006-C1, Cl. A4 5.46 3/10/44 55,270 b 55,246 Morgan Stanley Capital I Trust, Ser. 2006-HQ10, Cl. A4FX 5.33 11/12/41 4,665,707 4,748,149 Consumer Discretionary5.8% 21st Century Fox America, Gtd. Notes 3.00 9/15/22 7,200,000 7,161,631 Amazon.com, Sr. Unscd. Notes 2.60 12/5/19 6,345,000 6,485,098 American Airlines, Bonds 3.38 11/1/28 4,604,969 4,458,761 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 6,120,000 6,631,149 Hyundai Capital America Sr. Unscd. Notes 2.40 10/30/18 2,665,000 a 2,660,120 NBCUniversal Media, Gtd. Notes 4.38 4/1/21 7,050,000 7,714,195 Stanford University, Unscd. Bonds 4.75 5/1/19 5,000,000 5,468,440 Time Warner, Gtd. Notes 4.00 1/15/22 7,400,000 7,745,780 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 2,250,000 a 2,166,908 Consumer Staples4.6% Anheuser-Busch InBev Worldwide, Gtd. Notes 1.38 7/15/17 3,430,000 3,420,454 Coca-Cola, Sr. Unscd. Notes 1.15 4/1/18 3,335,000 3,327,493 CVS Health, Sr. Unscd. Bonds 2.25 8/12/19 4,340,000 4,365,263 Diageo Capital, Gtd. Notes 1.50 5/11/17 5,300,000 5,305,040 Dr. Pepper Snapple Group, Gtd. Notes 2.60 1/15/19 6,145,000 6,203,513 Kroger, Sr. Unscd. Notes 2.30 1/15/19 4,570,000 4,606,944 McDonald's, Sr. Unscd. Notes 5.80 10/15/17 4,460,000 4,798,496 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 7,920,000 8,522,467 Energy3.0% Apache, Sr. Unscd. Notes 3.25 4/15/22 2,750,000 2,714,082 BP Capital Markets, Gtd. Notes 4.75 3/10/19 5,813,000 6,303,216 Enterprise Products Operating, Gtd. Notes 2.55 10/15/19 3,330,000 3,293,623 Halliburton, Sr. Unscd. Notes 3.38 11/15/22 2,825,000 2,843,038 Petrobras Global Finance, Gtd. Notes 3.88 1/27/16 6,387,000 6,363,049 Southwestern Energy, Sr. Unscd. Notes 4.95 1/23/25 2,765,000 c 2,281,396 Spectra Energy Partners, Sr. Unscd. Notes 3.50 3/15/25 2,760,000 2,539,945 Financial16.7% American Express Credit, Sr. Unscd. Notes 1.80 7/31/18 6,735,000 6,727,955 American Honda Finance, Sr. Unscd. Notes 1.20 7/14/17 3,450,000 3,442,034 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 7,325,000 7,410,512 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 7,175,000 7,100,868 Bank of Montreal, Sr. Unscd. Bonds 1.40 4/10/18 4,605,000 4,577,057 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 6,948,000 7,225,767 Citigroup, Sr. Unscd. Bonds 2.50 7/29/19 11,135,000 11,239,881 Fidelity National Information Services, Gtd. Notes 3.88 6/5/24 5,470,000 5,293,521 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 5,035,000 5,097,907 GE Capital International Funding, Gtd. Notes 2.34 11/15/20 2,293,000 a 2,288,941 General Electric Capital, Gtd. Cap. Secs., Ser. C 5.25 6/29/49 3,550,000 b 3,696,438 General Electric Capital, Gtd. Notes 5.30 2/11/21 792,000 902,081 Goldman Sachs Group, Sr. Unscd. Notes 2.63 1/31/19 7,790,000 7,933,749 HSBC Finance, Sub. Notes 6.68 1/15/21 9,502,000 11,029,770 Intercontinental Exchange, Gtd. Notes 2.75 12/1/20 6,195,000 6,218,200 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 7,895,000 7,861,967 MetLife, Sr. Unscd. Notes 6.75 6/1/16 4,450,000 4,579,815 Morgan Stanley, Sub. Notes 4.88 11/1/22 7,610,000 8,241,052 Private Export Funding, Gov't Gtd. Notes, Ser. Z 4.38 3/15/19 1,065,000 1,152,099 Rabobank Nederland, Sr. Unscd. Notes 1.70 3/19/18 6,820,000 c 6,824,842 Royal Bank of Canada, Covered Bonds 1.20 9/19/17 3,330,000 3,321,559 Santander Holdings USA, Sr. Unscd. Notes 2.65 4/17/20 4,615,000 4,566,293 Simon Property Group, Sr. Unscd. Notes 6.13 5/30/18 5,990,000 6,677,388 Societe Generale, Gtd. Notes 2.63 10/1/18 3,000,000 3,046,869 Societe Generale, Sub. Notes 4.25 4/14/25 4,640,000 a 4,487,785 Toyota Motor Credit, Sr. Unscd. Notes 2.10 1/17/19 5,640,000 5,698,588 Foreign/Governmental2.2% Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 6,390,000 6,425,145 Province of Nova Scotia Canada, Sr. Unscd. Bonds 5.13 1/26/17 5,430,000 5,680,996 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,515,000 7,016,668 Health Care3.9% AbbVie, Sr. Unscd. Notes 1.80 5/14/18 4,415,000 4,417,309 Actavis Funding, Gtd. Notes 3.45 3/15/22 4,560,000 4,617,502 Amgen, Sr. Unscd. Notes 5.70 2/1/19 2,905,000 3,222,543 AstraZeneca, Sr. Unscd. Notes 5.90 9/15/17 6,090,000 6,583,448 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 5,853,000 6,436,843 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 4,050,000 4,587,050 Unitedhealth Group, Sr. Unscd. Notes 1.90 7/16/18 4,335,000 4,371,566 Industrial2.9% ABB Finance USA, Gtd. Notes 1.63 5/8/17 6,107,000 6,119,300 Burlington North Santa Fe, Sr. Unscd. Debs. 5.65 5/1/17 5,530,000 5,861,457 Caterpillar Financial Services, Sr. Unscd. Notes 2.10 6/9/19 6,590,000 6,604,656 United Technologies, Sr. Unscd. Notes 6.13 2/1/19 1,860,000 2,088,083 Waste Management, Gtd. Notes 3.13 3/1/25 4,775,000 4,659,946 Information Technology8.3% Adobe Systems, Sr. Unscd. Notes 4.75 2/1/20 6,414,000 7,026,556 Apple, Sr. Unscd. Notes 2.00 5/6/20 5,915,000 5,914,142 Automatic Data Processing, Sr. Unscd. Notes 2.25 9/15/20 4,135,000 4,176,582 Cisco Systems, Sr. Unscd. Notes 2.13 3/1/19 7,265,000 7,362,300 EMC, Sr. Unscd. Notes 1.88 6/1/18 5,710,000 5,542,726 Fiserv, Sr. Unscd. Notes 3.85 6/1/25 6,035,000 6,100,444 Flextronics International, Gtd. Notes 4.75 6/15/25 4,265,000 a 4,118,156 Intel, Sr. Unscd. Notes 1.35 12/15/17 7,930,000 7,958,873 Microsoft, Sr. Unscd. Notes 3.13 11/3/25 6,550,000 6,591,285 Oracle, Sr. Unscd. Notes 2.50 5/15/22 7,000,000 6,945,820 QUALCOMM, Sr. Unscd. Notes 2.25 5/20/20 4,420,000 c 4,351,976 Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 2,710,000 2,287,348 Thomson Reuters, Sr. Unscd. Notes 1.65 9/29/17 4,305,000 4,299,382 Materials.5% Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 4,053,000 Municipal Bonds5.3% California Earthquake Authority, Revenue 2.81 7/1/19 4,800,000 4,881,600 California, GO (Various Purpose) 5.95 4/1/16 3,255,000 3,316,715 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 11,000,000 11,181,830 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 9,625,000 10,541,300 New Jersey Economic Development Authority, School Facilities Construction Revenue 1.10 6/15/16 6,450,000 6,440,970 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 4,305,000 4,296,390 University of California Regents, General Revenue 1.80 7/1/19 5,675,000 5,693,841 Telecommunication Services3.5% AT&T, Sr. Unscd. Notes 4.45 5/15/21 6,960,000 7,489,447 British Telecommunications, Sr. Unscd. Notes 1.25 2/14/17 4,900,000 4,889,298 Telefonica Emisiones, Gtd. Notes 3.99 2/16/16 6,635,000 6,671,930 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 10,515,000 11,773,141 U.S. Government Agencies1.0% Federal Home Loan Bank, Bonds 5.38 5/15/19 4,795,000 c 5,418,638 Federal National Mortgage Association, Notes 2.00 4/30/20 3,610,000 d 3,661,508 U.S. Government Agencies/Mortgage-Backed1.0% Federal National Mortgage Association; 3.69%, 6/1/17 4,733,270 d 4,859,010 Government National Mortgage Association I: Ser. 2013-17, Cl. AB, 2.30%, 1/16/49 3,974,717 3,971,992 Ser. 2005-59, Cl. C, 4.98%, 2/16/37 121,191 b 121,005 U.S. Government Securities36.4% U.S. Treasury Inflation Protected Securities: Notes, 0.13%, 4/15/18 22,899,003 e 22,905,254 Notes, 0.13%, 4/15/20 8,936,863 c,e 8,868,496 Notes, 0.63%, 7/15/21 7,474,993 e 7,590,624 U.S. Treasury Notes: 0.63%, 5/31/17 17,750,000 17,692,792 0.63%, 6/30/17 5,465,000 c 5,446,211 0.63%, 9/30/17 27,500,000 c 27,365,195 0.75%, 1/15/17 27,680,000 27,679,446 0.75%, 10/31/17 27,530,000 c 27,436,976 0.88%, 12/31/16 33,390,000 c 33,434,342 0.88%, 1/31/17 38,010,000 c 38,058,273 0.88%, 2/28/17 17,250,000 c 17,272,580 1.88%, 8/31/17 20,610,000 20,963,832 2.00%, 11/30/20 5,955,000 6,039,906 2.00%, 7/31/22 2,045,000 2,049,274 2.00%, 2/15/25 4,800,000 4,714,310 2.25%, 11/15/24 13,270,000 13,333,497 2.63%, 1/31/18 37,080,000 38,358,259 Utilities.8% Duke Energy Carolinas, First Mortgage Bonds 1.75 12/15/16 3,010,000 3,038,463 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 3,655,000 3,682,515 Total Bonds and Notes (cost $861,372,295) Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,404,977) 4,404,977 f Investment of Cash Collateral for Securities Loaned1.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,062,250) 10,062,250 f Total Investments (cost $875,839,522) % Cash and Receivables (Net) .1 % Net Assets % GO - General Obligation a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $16,731,242 or 1.9% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $139,169,442 and the value of the collateral held by the fund was $142,575,418, consisting of cash collateral of $10,062,250 and U.S. Government & Agency securities valued at $132,513,168. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal Nationa Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $747,106 of which $8,632,226 related to appreciated investment securities and $7,885,120 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 50.1 U.S. Government Securities 36.4 Municipal Bonds 5.3 Foreign/Governmental 2.2 U.S. Government Agencies/Mortgage-Backed 2.0 Asset-Backed 1.8 Money Market Investments 1.6 Commercial Mortgage-Backed .5 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 15,867,693 - Commercial Mortgage-Backed - 4,803,395 - Corporate Bonds † - 438,731,438 - Foreign Government - 19,122,809 - Municipal Bonds † - 46,352,646 - Mutual Funds 14,467,227 - - U.S. Government Agencies/Mortgage-Backed - 18,032,153 - U.S. Treasury - 319,209,267 - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund November 30, 2015 (Unaudited) Common Stocks99.2% Shares Value ($) Automobiles & Components4.7% Bridgestone, ADR 25,448 452,007 Daimler 11,057 987,224 Denso, ADR 21,288 508,996 Fiat Chrysler Automobiles 19,595 a 279,229 Honda Motor, ADR 16,948 553,861 Nissan Motor, ADR 1,962 42,536 Toyota Motor, ADR 12,548 1,561,222 Volkswagen, ADR 9,650 287,280 Banks12.8% Australia & New Zealand Banking Group, ADR 30,098 593,232 Banco Bilbao Vizcaya Argentaria, ADR 85,812 709,663 Banco Santander, ADR 132,515 715,581 Bank of Ireland, ADR 17,000 a 252,280 Bank of Yokohama, ADR 12,208 287,865 Barclays, ADR 39,040 525,088 BNP Paribas, ADR 22,011 651,966 Commerzbank, ADR 19,692 a 217,400 Commonwealth Bank of Australia, ADR 6,823 b 1,178,095 Credit Agricole, ADR 35,891 215,346 Danske Bank, ADR 29,408 392,891 Erste Group Bank, ADR 8,833 a 135,763 Hachijuni Bank, ADR 3,799 229,479 Hang Seng Bank, ADR 8,669 157,776 HSBC Holdings, ADR 22,228 886,897 ING Groep, ADR 40,869 561,540 Intesa Sanpaolo, ADR 31,534 650,231 Lloyds Banking Group, ADR 140,723 623,403 Mitsubishi UFJ Financial Group, ADR 123,092 795,174 Mizuho Financial Group, ADR 41,000 166,870 National Australia Bank, ADR 58,106 614,761 Shinsei Bank, ADR 50,546 189,042 Societe Generale, ADR 49,795 476,538 Sumitomo Mitsui Financial Group, ADR 33,296 254,714 Sumitomo Mitsui Trust Holdings, ADR 58,240 220,264 United Overseas Bank, ADR 12,700 348,615 Westpac Banking, ADR 34,715 807,124 Capital Goods10.1% ABB, ADR 30,122 a 566,896 Airbus Group, ADR 31,572 568,927 Asahi Glass, ADR 38,076 223,125 Atlas Copco, Cl. A, ADR 11,747 315,642 Atlas Copco, Cl. B, ADR 9,020 224,237 BAE Systems, ADR 11,789 365,459 CK Hutchison Holdings, ADR 24,471 321,794 FANUC, ADR 12,000 357,000 ITOCHU, ADR 5,705 139,031 Kajima, ADR 5,417 303,081 Kawasaki Heavy Industries, ADR 17,754 282,821 Keppel, ADR 24,187 223,972 Komatsu, ADR 14,788 244,963 Kubota, ADR 5,271 439,338 Marubeni, ADR 4,423 245,211 Metso, ADR 30,248 187,326 Mitsubishi Electric, ADR 18,575 411,436 Mitsubishi, ADR 9,957 335,451 Mitsui & Co., ADR 811 198,087 Nidec, ADR 15,562 301,592 NSK, ADR 13,210 330,250 Rolls-Royce Holdings, ADR 28,230 257,740 Sandvik, ADR 31,376 324,428 Siemens, ADR 8,411 876,006 SKF, ADR 14,890 259,384 Sumitomo Electric Industries, ADR 27,020 387,197 Sumitomo, ADR 24,536 261,799 Teijin, ADR 6,424 229,658 Toray Industries, ADR 17,640 320,519 TOTO, ADR 9,445 324,908 Volvo, ADR 25,352 262,647 Commercial & Professional Services1.6% Dai Nippon Printing, ADR 24,828 242,520 Experian, ADR 22,173 412,861 Secom, ADR 32,120 550,858 Toppan Printing, ADR 39,905 353,558 Consumer Durables & Apparel3.2% Adidas, ADR 9,575 462,664 Casio Computer, ADR 1,290 283,826 Cie Financiere Richemont, ADR 40,900 303,887 Electrolux, Cl. B, ADR 4,367 255,426 LVMH Moet Hennessy Louis Vuitton, ADR 17,119 568,180 Panasonic, ADR 29,520 332,572 Pandora, ADR 11,400 337,782 Sega Sammy Holdings, ADR 95,384 261,352 Sony, ADR 15,522 402,330 Consumer Services1.2% Compass Group, ADR 30,425 533,350 InterContinental Hotels Group, ADR 8,247 315,530 Sodexo, ADR 20,210 399,552 Diversified Financials3.1% Computershare, ADR 33,642 282,593 Credit Suisse Group, ADR 21,157 a 466,512 Daiwa Securities Group, ADR 49,790 324,631 Deutsche Bank 17,206 442,022 Nomura Holdings, ADR 58,857 347,845 ORIX, ADR 5,179 374,183 UBS Group 45,801 877,547 Energy4.6% BG Group, ADR 34,739 534,807 BP, ADR 26,066 901,884 ENI, ADR 16,175 522,291 Repsol, ADR 22,157 288,041 Royal Dutch Shell, Cl. A, ADR 8,674 431,618 Royal Dutch Shell, Cl. B, ADR 1,593 79,554 Statoil, ADR 13,355 205,266 Technip, ADR 20,809 269,893 Total, ADR 21,569 1,066,587 Woodside Petroleum, ADR 16,415 358,996 Food & Staples Retailing1.3% Aeon, ADR 21,968 340,065 Delhaize Group, ADR 11,319 280,938 J. Sainsbury, ADR 5,418 82,083 Koninklijke Ahold, ADR 18,803 406,897 Tesco, ADR 24,255 183,853 Food, Beverage & Tobacco8.0% Ajinomoto, ADR 15,230 350,595 Anheuser-Busch InBev, ADR 6,685 858,755 British American Tobacco, ADR 7,204 833,791 Coca-Cola Amatil, ADR 19,462 127,281 Coca-Cola HBC, ADR 11,462 a 278,527 Danone, ADR 38,759 541,851 Diageo, ADR 5,698 652,763 Heineken, ADR 7,509 332,949 Imperial Tobacco Group, ADR 5,237 564,706 Kirin Holdings, ADR 24,382 343,786 Nestle, ADR 27,705 2,048,508 Orkla, ADR 26,607 213,920 SABMiller, ADR 8,978 545,862 Yamazaki Baking, ADR 2,023 379,887 Health Care Equipment & Services1.7% Essilor International, ADR 9,284 605,781 Fresenius Medical Care & Co., ADR 11,300 465,560 Olympus, ADR 7,140 285,386 Smith & Nephew, ADR 9,703 328,932 Household & Personal Products2.9% Henkel & Co., ADR 3,672 416,258 Kao, ADR 6,988 359,742 L'Oreal, ADR 13,414 475,124 Reckitt Benckiser, ADR 14,141 268,255 Svenska Cellulosa, ADR 9,119 261,442 Unilever (NY Shares) 13,603 594,995 Unilever, ADR 12,538 537,253 Insurance5.7% Aegon (NY Shares) 28,311 172,697 Ageas, ADR 7,836 343,326 AIA Group, ADR 34,000 820,080 Allianz, ADR 55,720 986,801 AXA, ADR 26,500 715,500 Legal & General Group, ADR 26,767 561,839 MS&AD Insurance Group Holdings, ADR 18,902 265,233 Prudential, ADR 17,032 790,455 Tokio Marine Holdings, ADR 12,055 443,262 Zurich Insurance Group, ADR 23,147 a 607,840 Materials6.1% Air Liquide, ADR 25,367 617,940 Akzo Nobel, ADR 12,115 286,399 Alumina, ADR 49,620 159,280 Amcor, ADR 7,596 298,143 Anglo American, ADR 21,523 a 65,215 ArcelorMittal (NY Shares) 12,455 60,531 Asahi Kasei, ADR 17,985 244,236 BASF, ADR 9,596 791,478 BHP Billiton Ltd., ADR 14,704 392,303 BHP Billiton PLC, ADR 10,845 262,991 Boral, ADR 14,021 230,420 Glencore, ADR 25,936 74,177 James Hardie Industries, ADR 26,620 317,044 Johnson Matthey, ADR 3,051 259,945 Kobe Steel, ADR 14,450 83,521 Nippon Steel & Sumitomo Metal, ADR 11,082 223,302 Nitto Denko, ADR 8,620 290,925 Norsk Hydro, ADR 37,133 144,447 OJI Holdings, ADR 4,200 181,927 Rio Tinto, ADR 11,524 381,214 South32, ADR 25,039 a 105,665 Syngenta, ADR 6,045 447,390 UPM-Kymmene, ADR 10,872 207,329 Media2.1% Pearson, ADR 14,633 180,425 Publicis Groupe, ADR 23,414 367,366 RELX, ADR 26,124 473,367 Sky, ADR 3,357 225,218 Wolters Kluwer, ADR 8,372 289,587 WPP, ADR 4,996 576,938 Pharmaceuticals, Biotech & Life Sciences9.6% AstraZeneca, ADR 23,786 809,913 Bayer, ADR 8,280 1,099,170 Eisai, ADR 5,123 334,276 GlaxoSmithKline, ADR 21,740 880,687 Novartis, ADR 21,287 1,814,504 Novo Nordisk, ADR 19,575 1,076,038 Roche Holding, ADR 51,132 1,712,411 Sanofi, ADR 21,689 959,088 Shire, ADR 2,085 434,431 Teva Pharmaceutical Industries, ADR 8,300 522,319 Real Estate3.5% British Land, ADR 35,394 457,644 CapitaLand, ADR 60,796 260,626 City Developments, ADR 27,591 142,935 Daiwa House Industry, ADR 18,610 516,148 Hysan Development, ADR 23,301 196,882 Lend Lease Group, ADR 34,516 317,892 Mitsubishi Estate, ADR 18,000 379,440 Sino Land, ADR 25,641 193,590 Sun Hung Kai Properties, ADR 23,037 283,816 Swire Pacific, Cl. A, ADR 22,906 251,737 Westfield Group, ADR 33,714 472,670 Retailing1.4% Hennes & Mauritz, ADR 79,006 581,484 Kingfisher, ADR 33,801 357,953 Marui Group, ADR 15,401 456,233 Software & Services1.9% Dassault Systemes, ADR 4,670 371,475 Fujitsu, ADR 7,602 191,653 NICE Systems, ADR 3,100 190,557 Sage Group, ADR 10,164 358,891 SAP, ADR 10,012 790,948 Technology Hardware & Equipment2.8% Alcatel-Lucent, ADR 46,600 a 183,138 Canon, ADR 11,097 335,351 Ericsson, ADR 27,004 261,669 FUJIFILM Holdings, ADR 8,819 358,404 Hitachi, ADR 4,435 261,887 Kyocera, ADR 7,424 343,211 Nokia, ADR 42,250 304,622 Omron, ADR 6,660 245,421 Ricoh, ADR 15,155 156,703 TDK, ADR 4,571 329,661 Telecommunication Services5.1% BT Group, ADR 8,084 604,683 Deutsche Telekom, ADR 40,234 738,696 Nippon Telegraph & Telephone, ADR 7,682 286,308 Orange, ADR 22,352 384,231 Singapore Telecommunications, ADR 1,960 53,155 SoftBank Group, ADR 18,000 477,000 Swisscom, ADR 6,236 306,437 Telecom Italia, ADR 21,096 272,560 Telefonica, ADR 43,083 528,628 Telenor, ADR 5,096 265,756 Telstra, ADR 17,148 330,956 Vodafone Group, ADR 24,564 824,368 Transportation2.2% ANA Holdings, ADR 36,722 210,050 Deutsche Lufthansa, ADR 14,116 a 201,859 International Consolidated Airlines Group, ADR 8,462 a 361,412 MTR, ADR 9,662 458,559 Nippon Yusen, ADR 73,373 376,844 Ryanair Holdings, ADR 3,365 258,768 TNT Express, ADR 41,044 334,217 Utilities3.6% Centrica, ADR 19,270 251,281 CLP Holdings, ADR 18,613 157,094 E.ON, ADR 22,394 212,519 Enel, ADR 101,507 444,601 Energias de Portugal, ADR 4,730 157,887 Engie, ADR 15,036 261,175 Hong Kong & China Gas, ADR 111,620 222,682 Iberdrola, ADR 22,148 620,144 National Grid, ADR 6,644 461,426 RWE, ADR 6,280 71,655 SSE, ADR 14,160 306,847 United Utilities Group, ADR 8,447 245,014 Veolia Environnement, ADR 10,027 239,344 Total Common Stocks (cost $122,813,940) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills: 0.03%, 2/25/16 45,000 c 44,981 0.08%, 3/17/16 15,000 c 14,992 Total Short-Term Investments (cost $59,993) Other Investment.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $117,724) 117,724 d Total Investments (cost $122,991,657) % Cash and Receivables (Net) .6 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, this security was valued at $1,178,095 or 1.2% of net assets. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized depreciation on investments was $23,370,429 of which $15,077,583 related to appreciated investment securities and $38,448,012 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 12.8 Capital Goods 10.1 Pharmaceuticals, Biotech & Life Sciences 9.6 Food, Beverage & Tobacco 8.0 Materials 6.1 Insurance 5.7 Telecommunication Services 5.1 Automobiles & Components 4.7 Energy 4.6 Utilities 3.6 Real Estate 3.5 Consumer Durables & Apparel 3.2 Diversified Financials 3.1 Household & Personal Products 2.9 Technology Hardware & Equipment 2.8 Transportation 2.2 Media 2.1 Software & Services 1.9 Health Care Equipment & Services 1.7 Commercial & Professional Services 1.6 Retailing 1.4 Food & Staples Retailing 1.3 Consumer Services 1.2 Short-Term/Money Market Investments .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES November 30, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2015 ($) Financial Futures Long MSCI EAFE Index 5 436,000 December 2015 ) The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks † 99,443,531 - - Mutual Funds 117,724 - - U.S. Treasury - 59,973 - Liabilities ($) Other Financial Instruments: Financial Futures †† (1,113) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized depreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end November 30, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Equity Income Fund November 30, 2015 (Unaudited) Common Stocks103.0% Shares Value ($) Australia7.7% Australia & New Zealand Banking Group 88,065 1,729,150 Commonwealth Bank of Australia 98,037 5,631,629 Insurance Australia Group 660,160 2,644,956 National Australia Bank 195,751 4,160,668 Sydney Airport 327,573 1,563,549 Telstra 149,548 579,702 Westpac Banking 160,890 3,740,843 Belgium.0% Proximus 400 Brazil2.8% AMBEV 722,400 3,480,366 Banco do Brasil 638,600 2,688,755 Cielo 124,795 1,132,477 Canada5.8% BCE 46,900 2,018,654 CI Financial 75,500 1,794,429 Inter Pipeline 150,700 2,620,281 National Bank of Canada 101,900 3,339,820 RioCan Real Estate Investment Trust 66,600 1,274,200 Shaw Communications, Cl. B 86,300 1,791,333 TELUS 47,300 1,503,173 TransCanada 22,000 694,208 China3.0% Bank of China, Cl. H 5,907,500 2,621,001 Jiangsu Expressway, Cl. H 1,221,300 1,581,470 Zhejiang Expressway, Cl. H 3,080,700 3,742,875 Colombia1.4% Ecopetrol 8,611,368 France5.8% Klepierre 29,855 1,355,096 Renault 84,270 8,503,748 Total 71,633 3,557,129 Unibail-Rodamco 7,131 1,831,572 Germany4.6% Muenchener Rueckversicherungs 20,332 4,097,634 ProSiebenSat.1 Media 152,913 8,029,516 Hong Kong.6% SJM Holdings 1,970,000 Israel3.1% Bezeq The Israeli Telecommunication 3,709,924 Italy.9% Eni 41,694 679,276 Snam 304,908 1,549,539 Japan14.7% Aozora Bank 1,060,000 3,737,124 Asahi Glass 249,000 1,464,468 Canon 22,800 688,260 Daito Trust Construction 50,800 5,278,083 ITOCHU 152,000 1,854,622 JFE Holdings 465,000 7,335,743 Marubeni 601,000 3,329,667 Nippon Steel & Sumitomo Metal 201,900 4,055,221 Nissan Motor 72,000 768,838 NTT DOCOMO 67,100 1,268,959 Sumitomo 360,200 3,825,845 Takeda Pharmaceutical 101,400 4,928,320 Macau1.8% Sands China 1,389,000 New Zealand2.6% Auckland International Airport 937,519 3,258,403 Mighty River Power 278,500 531,635 Spark New Zealand 1,376,300 3,021,341 Norway2.8% Gjensidige Forsikring 457,313 Poland.6% Bank Handlowy w Warszawie 58,876 1,045,797 Synthos 686,553 616,718 Singapore1.1% Ascendas Real Estate Investment Trust 805,000 1,363,971 DBS Group Holdings 122,000 1,427,103 South Africa2.0% Coronation Fund Managers 185,759 780,892 MMI Holdings 1,187,888 1,944,205 Vodacom Group 244,779 2,472,173 South Korea2.6% POSCO 47,086 Spain5.1% Banco Santander 758,300 4,140,494 CaixaBank 890,400 3,261,576 Red Electrica 68,600 5,885,301 Sweden2.6% Investor, Cl. B 109,836 4,186,004 Skanska, Cl. B 130,962 2,606,687 Switzerland4.3% Nestle 17,438 1,294,058 Novartis 61,699 5,274,265 Transocean 218,132 3,148,428 Zurich Insurance Group 5,802 a 1,527,688 Taiwan5.2% Chicony Electronics 430,280 992,589 MediaTek 713,000 5,690,108 Siliconware Precision Industries 4,178,000 5,503,768 Taiwan Mobile 429,000 1,295,858 Thailand3.0% Charoen Pokphand Foods 13,339,500 Turkey.2% Eregli Demir ve Celik Fabrikalari 479,589 United Kingdom18.0% Aberdeen Asset Management 82,457 396,656 AstraZeneca 62,535 4,240,611 BAE Systems 504,080 3,921,221 BP 782,992 4,543,092 British American Tobacco 141,985 8,271,428 GlaxoSmithKline 198,637 4,055,190 HSBC Holdings 262,203 2,091,005 Legal & General Group 1,053,819 4,309,108 National Grid 294,719 4,109,385 Persimmon 60,606 a 1,747,978 Royal Dutch Shell, Cl. A 118,032 2,920,713 SSE 177,109 3,825,087 Standard Life 190,284 1,193,628 Unilever 17,544 748,824 Vodafone Group 191,758 647,646 United States.7% iShares MSCI EAFE ETF 31,000 Total Common Stocks (cost $280,607,006) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,905,918) 1,905,918 b Total Investments (cost $282,512,924) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange-Traded Funds a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized depreciation on investments was $11,593,723 of which $16,886,805 related to appreciated investment securities and $28,480,528 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 31.0 Industrial 10.4 Consumer Discretionary 9.6 Energy 8.6 Telecommunication Services 8.6 Consumer Staples 8.3 Materials 7.2 Health Care 7.1 Utilities 6.1 Information Technology 5.4 Exchange-Traded Funds .7 Money Market Investment .7 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks † 267,133,133 - - Exchange-Traded Funds 1,880,150 - - Mutual Funds 1,905,918 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Fund November 30, 2015 (Unaudited) Common Stocks99.0% Shares Value ($) Australia3.7% ASX 177,345 5,308,525 Dexus Property Group 1,713,673 9,518,064 Goodman Group 1,445,651 6,398,444 Lend Lease Group 804,902 7,421,858 Woodside Petroleum 575,732 12,536,912 Belgium1.6% Anheuser-Busch InBev 107,279 13,822,452 bpost 191,726 4,659,050 Brazil.9% Aperam 296,241 a France12.7% Airbus Group 148,700 10,752,502 Atos 105,398 8,629,122 AXA 617,494 16,708,247 Cap Gemini 122,500 11,301,559 Carrefour 430,000 13,256,910 Cie Generale des Etablissements Michelin 114,980 11,528,613 Eiffage 88,732 5,582,781 Safran 111,848 8,257,901 Sanofi 220,158 19,627,390 Societe Generale 363,682 17,360,275 Thales 156,951 11,685,759 Total 158,219 7,856,788 Germany8.0% Commerzbank 1,858,158 a 20,456,857 Continental 65,735 15,883,690 Evonik Industries 232,255 7,935,854 Infineon Technologies 1,143,129 16,944,996 Muenchener Rueckversicherungs 45,101 9,089,485 ProSiebenSat.1 Media SE 248,005 13,022,830 Wacker Chemie 69,647 6,261,372 Hong Kong1.6% AIA Group 3,032,600 Ireland1.7% Bank of Ireland 22,175,727 a 8,270,678 Smurfit Kappa Group 386,142 10,550,283 Israel2.9% Bezeq The Israeli Telecommunication 4,020,326 8,660,490 Teva Pharmaceutical Industries, ADR 381,649 24,017,172 Italy4.0% Assicurazioni Generali 635,625 12,088,211 Banco Popolare 416,651 a 6,008,881 Enel 2,578,777 11,372,470 Prysmian 245,800 5,375,771 Telecom Italia 7,703,378 a 9,962,107 Japan22.7% Aisin Seiki 424,500 17,000,691 Chubu Electric Power 576,200 7,950,249 East Japan Railway 72,200 6,815,305 Fujitsu 2,261,000 11,417,040 Hitachi Chemical 305,000 5,079,204 Japan Airlines 309,900 10,598,530 KDDI 676,500 16,805,337 Mitsubishi Electric 1,319,000 14,604,362 Murata Manufacturing 51,100 7,928,595 Nintendo 75,000 11,518,075 Nippon Shokubai 79,500 5,954,427 Nitto Denko 102,800 6,927,935 Panasonic 1,728,000 19,617,222 Resona Holdings 2,068,800 10,096,954 Secom 102,800 7,045,683 Seven & I Holdings 484,300 21,716,783 Shionogi & Co. 271,300 11,958,357 Sony 673,800 17,389,623 Sumitomo Mitsui Financial Group 588,000 22,435,711 TDK 118,200 8,497,725 Tosoh 2,375,000 13,312,348 Netherlands3.6% Heineken 137,763 12,249,740 NXP Semiconductors 121,612 a 11,365,858 RELX 989,908 17,136,804 Portugal1.0% Galp Energia 1,067,848 Singapore1.8% ComfortDelGro 1,663,800 3,456,052 Oversea-Chinese Banking 1,992,900 12,249,437 Singapore Exchange 845,700 4,520,632 Spain3.7% ACS Actividades de Construccion y Servicios 347,602 11,337,243 Banco Bilbao Vizcaya Argentaria 2,871,790 23,836,512 Distribuidora Internacional de Alimentacion 929,983 a 5,878,717 Sweden2.5% Boliden 397,408 7,304,054 SKF, Cl. B 580,600 10,125,119 Svenska Cellulosa, Cl. B 368,446 10,628,656 Switzerland5.2% Actelion 61,460 a 8,631,939 Adecco 137,375 a 9,400,010 Julius Baer Group 139,882 a 6,694,649 Novartis 259,365 22,171,504 Swiss Life Holding 46,700 a 11,778,831 United Kingdom20.7% AstraZeneca 449,004 30,447,769 Aviva 1,555,433 11,982,529 BAE Systems 1,078,754 8,391,591 BG Group 838,321 13,023,602 HSBC Holdings 3,115,054 24,841,801 Imperial Tobacco Group 293,821 15,877,671 Marks & Spencer Group 1,774,530 13,429,844 National Grid 796,759 11,109,530 Petrofac 460,441 5,721,099 Prudential 688,750 15,969,556 Sky 1,126,923 18,771,584 Unilever 734,109 31,333,718 Whitbread 128,085 8,773,447 Wolseley 141,105 8,190,410 WPP 656,453 15,176,218 United States.7% iShares MSCI EAFE ETF 134,610 Total Common Stocks (cost $1,146,839,967) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,812,796) 3,812,796 b Total Investments (cost $1,150,652,763) % Cash and Receivables (Net) .7 % Net Assets % ADR - American Depository Receipts ETF - Exchange Traded Fund a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized depreciation on investments was $34,539,502 of which $36,943,945 related to appreciated investment securities and $71,483,447 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 25.5 Consumer Discretionary 13.9 Industrial 13.2 Consumer Staples 11.1 Health Care 10.4 Materials 7.2 Information Technology 7.1 Utilities 3.4 Energy 3.3 Telecommunication Services 3.2 Exchange-Traded Funds .7 Money Market Investment .3 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks † 1,104,136,368 - - Exchange-Traded Funds 8,164,097 - - Mutual Funds 3,812,796 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market Opportunities Fund November 30, 2015 (Unaudited) Common Stocks48.9% Shares Value ($) Banks1.3% Bank of America 100,370 Capital Goods5.4% 3M 8,590 1,345,022 Boeing 2,584 375,843 Donaldson 7,384 231,858 Eaton 24,365 1,417,068 Emerson Electric 4,085 204,250 Fastenal 6,620 268,640 Flowserve 5,420 250,621 Honeywell International 12,410 1,290,019 Illinois Tool Works 11,800 1,108,964 MSC Industrial Direct, Cl. A 2,811 173,439 Toro 4,540 349,898 W.W. Grainger 532 106,687 Consumer Durables & Apparel.3% NIKE, Cl. B 3,183 Consumer Services1.6% McDonald's 2,504 285,857 Starbucks 7,032 431,694 Yum! Brands 19,460 1,411,045 Diversified Financials4.0% Capital One Financial 22,225 1,744,885 Intercontinental Exchange 7,474 1,942,044 Invesco 45,518 1,533,501 Energy4.0% EOG Resources 3,986 332,552 Halliburton 34,221 1,363,707 Marathon Petroleum 25,400 1,483,614 Occidental Petroleum 2,231 168,641 Schlumberger 3,306 255,058 Valero Energy 22,525 1,618,646 Food, Beverage & Tobacco3.6% Constellation Brands, Cl. A 10,200 1,430,652 PepsiCo 17,625 1,765,320 Philip Morris International 17,320 1,513,595 Health Care Equipment & Services1.6% C.R. Bard 2,234 417,356 Cerner 4,630 a 275,948 Intuitive Surgical 570 a 296,411 ResMed 8,000 476,560 Stryker 3,762 362,882 Varian Medical Systems 3,171 a 256,153 Household & Personal Products.5% Colgate-Palmolive 4,451 292,342 Estee Lauder, Cl. A 3,730 313,768 Insurance1.3% Hartford Financial Services Group 38,700 Materials2.0% Dow Chemical 29,640 1,545,133 Ecolab 2,650 315,774 FMC 5,215 224,089 Monsanto 3,004 285,861 Praxair 2,698 304,334 Media1.8% Comcast, Cl. A 37,470 2,280,424 Walt Disney 1,270 144,107 Pharmaceuticals, Biotech & Life Sciences6.1% AbbVie 24,340 1,415,371 Allergan 3,950 a 1,239,865 Biogen 845 a 242,397 Celgene 14,256 a 1,560,319 Gilead Sciences 2,845 301,456 Johnson & Johnson 28,385 2,873,697 Mettler-Toledo International 1,011 a 346,551 Retailing2.8% Amazon.com 2,320 a 1,542,336 Lowe's 18,750 1,436,250 The TJX Companies 6,796 479,798 Tractor Supply 2,199 196,481 Semiconductors & Semiconductor Equipment1.2% Avago Technologies 12,390 Software & Services8.7% Adobe Systems 4,037 a 369,224 Alphabet, Cl. A 355 a 270,812 Alphabet, Cl. C 355 a 263,623 Automatic Data Processing 3,815 329,082 Cognizant Technology Solutions, Cl. A 5,080 a 328,066 Facebook, Cl. A 23,530 a 2,452,767 Jack Henry & Associates 3,970 315,139 MasterCard, Cl. A 5,075 496,944 Microsoft 34,439 1,871,760 Oracle 7,336 285,884 Paychex 6,651 360,817 salesforce.com 26,555 a 2,116,168 ServiceNow 22,490 a 1,956,855 Technology Hardware & Equipment2.5% Amphenol, Cl. A 7,768 427,628 Cisco Systems 11,628 316,863 Palo Alto Networks 12,095 a 2,265,877 TE Connectivity 3,290 220,726 Transportation.2% Expeditors International of Washington 6,540 Total Common Stocks (cost $49,940,955) Other Investments51.4% Registered Investment Companies: BNY Mellon Income Stock Fund, Cl. M 1,776,934 b 15,939,100 Dreyfus Institutional Preferred Plus Money Market Fund 932,849 c 932,849 Dreyfus Research Growth Fund, Cl. Y 1,898,767 b 28,215,676 Dreyfus Strategic Value Fund, Cl. Y 557,963 b 22,513,815 Total Other Investments (cost $58,492,018) Total Investments (cost $108,432,973) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in affiliated mutual fund. c Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $23,515,976 of which $23,939,258 related to appreciated investment securities and $423,282 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 50.7 Software & Services 8.7 Pharmaceuticals, Biotech & Life Sciences 6.1 Capital Goods 5.4 Diversified Financials 4.0 Energy 4.0 Food, Beverage & Tobacco 3.6 Retailing 2.8 Technology Hardware & Equipment 2.5 Materials 2.0 Media 1.8 Health Care Equipment & Services 1.6 Consumer Services 1.6 Banks 1.3 Insurance 1.3 Semiconductors & Semiconductor Equipment 1.2 Money Market Investment .7 Household & Personal Products .5 Consumer Durables & Apparel .3 Transportation .2 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks † 62,731,233 - - Equity Securities - Foreign Common Stocks † 1,616,276 - - Mutual Funds 67,601,440 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund November 30, 2015 (Unaudited) Common Stocks99.7% Shares Value ($) Automobiles & Components.5% Visteon 15,000 a Banks6.8% Bank of America 390,320 6,803,278 Citigroup 118,950 6,434,005 JPMorgan Chase & Co. 124,949 8,331,599 Wells Fargo & Co. 97,769 5,387,072 Capital Goods6.4% 3M 17,168 2,688,165 Allison Transmission Holdings 48,850 1,365,846 Boeing 29,955 4,356,955 General Dynamics 28,502 4,174,403 General Electric 65,454 1,959,693 Honeywell International 10,896 1,132,639 Illinois Tool Works 11,692 1,098,814 Owens Corning 61,225 2,867,779 PACCAR 23,850 1,239,246 Rockwell Automation 12,831 1,365,732 Spirit Aerosystems Holdings, Cl. A 57,217 a 3,001,032 Consumer Services2.0% Carnival 14,020 708,431 Darden Restaurants 45,401 b 2,550,174 ServiceMaster Global Holdings 37,812 a 1,417,194 Wyndham Worldwide 43,352 3,291,284 Diversified Financials4.8% Affiliated Managers Group 16,436 a 2,912,952 American Express 8,101 580,356 Berkshire Hathaway, Cl. B 47,315 a 6,344,468 Eaton Vance 20,798 747,064 Franklin Resources 71,242 2,986,465 Moody's 9,190 947,673 T. Rowe Price Group 42,551 3,240,259 Waddell & Reed Financial, Cl. A 39,448 1,475,355 Energy7.2% Cameron International 26,997 a 1,843,625 Exxon Mobil 124,152 10,138,252 Marathon Petroleum 62,793 3,667,739 Schlumberger 56,496 4,358,666 Tesoro 35,227 4,057,094 Valero Energy 63,842 4,587,686 Food & Staples Retailing3.1% CVS Health 63,250 5,951,192 Kroger 41,833 1,575,431 Wal-Mart Stores 81,193 4,777,396 Food, Beverage & Tobacco3.9% Altria Group 106,602 6,140,275 Bunge 34,097 2,271,201 PepsiCo 64,060 6,416,250 Pilgrim's Pride 28,735 b 618,665 Health Care Equipment & Services5.3% Abbott Laboratories 93,408 4,195,887 Anthem 29,785 3,883,368 Cigna 15,646 2,111,897 DENTSPLY International 41,402 2,511,445 Express Scripts Holding 31,390 a 2,683,217 HCA Holdings 36,533 a 2,486,436 Hologic 79,415 a 3,204,395 Household & Personal Products2.1% Estee Lauder, Cl. A 41,502 3,491,148 Procter & Gamble 65,944 4,935,249 Insurance2.2% Allstate 11,438 717,849 Prudential Financial 46,881 4,057,551 Travelers 36,101 4,136,092 Materials2.8% Air Products & Chemicals 5,140 703,615 Crown Holdings 24,240 a 1,258,298 Dow Chemical 30,377 1,583,553 LyondellBasell Industries, Cl. A 45,505 4,360,289 Mosaic 75,275 2,381,701 Reliance Steel & Aluminum 14,005 823,634 Media4.6% Comcast, Cl. A 66,607 4,053,702 Time Warner 49,096 3,435,738 Twenty-First Century Fox, Cl. A 123,416 3,642,006 Walt Disney 62,434 7,084,386 Pharmaceuticals, Biotech & Life Sciences11.2% Agilent Technologies 86,065 3,599,238 Amgen 38,294 6,169,163 Biogen 3,715 a 1,065,685 Celgene 5,271 a 576,911 Charles River Laboratories International 10,280 a 787,140 Gilead Sciences 63,747 6,754,632 Johnson & Johnson 83,093 8,412,335 Merck & Co. 106,696 5,655,955 Mettler-Toledo International 9,071 a 3,109,357 Pfizer 235,041 7,702,294 Zoetis 16,317 762,004 Real Estate3.8% General Growth Properties 129,782 c 3,305,548 Host Hotels & Resorts 177,272 c 2,942,715 Post Properties 14,115 c 832,220 Public Storage 17,710 c 4,251,463 Simon Property Group 4,074 c 758,742 Taubman Centers 39,692 c 2,852,664 Retailing5.6% Amazon.com 2,125 a 1,412,700 Bed Bath & Beyond 49,056 a,b 2,674,533 Dollar General 16,750 1,095,617 eBay 28,155 a 833,106 Home Depot 52,144 6,981,039 Lowe's 71,819 5,501,335 Target 52,229 3,786,602 Semiconductors & Semiconductor Equipment1.3% Analog Devices 14,095 868,675 Intel 56,153 1,952,440 Texas Instruments 40,736 2,367,576 Software & Services12.6% Accenture, Cl. A 46,962 5,035,266 Alphabet, Cl. A 9,322 a 7,111,288 Alphabet, Cl. C 9,321 a 6,921,775 Citrix Systems 44,865 a 3,439,800 DST Systems 7,450 910,986 Electronic Arts 61,390 a 4,161,628 Facebook, Cl. A 9,981 a 1,040,419 International Business Machines 38,936 5,428,457 Intuit 15,855 1,588,671 Microsoft 99,120 5,387,172 VeriSign 17,238 a,b 1,541,767 Visa, Cl. A 94,875 7,496,074 Technology Hardware & Equipment5.2% Apple 149,506 17,686,560 NCR 113,560 a 3,078,612 Telecommunication Services2.6% AT&T 17,202 579,191 CenturyLink 106,263 2,861,663 Verizon Communications 150,174 6,825,408 Transportation3.7% Delta Air Lines 36,862 1,712,609 JetBlue Airways 68,290 a 1,689,495 Old Dominion Freight Line 43,292 a 2,758,133 Southwest Airlines 99,336 4,557,536 Union Pacific 45,172 3,792,189 Utilities2.0% FirstEnergy 103,920 3,262,049 NextEra Energy 39,100 3,904,526 Public Service Enterprise Group 15,134 591,739 Total Common Stocks (cost $331,478,984) Investment of Cash Collateral for Securities Loaned.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,272,190) 1,272,190 d Total Investments (cost $332,751,174) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $6,470,505 and the value of the collateral held by the fund was $6,673,958 ,consisting of cash collateral of $1,272,190 and U.S. Government and Agency securities valued at $5,401,768. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $64,247,229 of which $80,483,048 related to appreciated investment securities and $16,235,819 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 12.6 Pharmaceuticals, Biotech & Life Sciences 11.2 Energy 7.2 Banks 6.8 Capital Goods 6.4 Retailing 5.6 Health Care Equipment & Services 5.3 Technology Hardware & Equipment 5.2 Diversified Financials 4.8 Media 4.6 Food, Beverage & Tobacco 3.9 Real Estate 3.8 Transportation 3.7 Food & Staples Retailing 3.1 Materials 2.8 Telecommunication Services 2.6 Insurance 2.2 Household & Personal Products 2.1 Consumer Services 2.0 Utilities 2.0 Semiconductors & Semiconductor Equipment 1.3 Automobiles & Components .5 Money Market Investment .3 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks † 395,726,213 - - Mutual Funds 1,272,190 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund November 30, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.3% Rate (%) Date Amount ($) Value ($ Illinois.9% Chicago, GO 5.00 1/1/23 1,970,000 2,118,124 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 5.25 12/1/35 1,000,000 947,840 Massachusetts88.6% Barnstable, GO 4.00 9/15/21 580,000 663,845 Bellingham, GO (Municipal Purpose Loan) 4.00 9/1/19 460,000 509,790 Bellingham, GO (Municipal Purpose Loan) 5.00 9/1/23 305,000 375,400 Berkshire Wind Power Cooperative Corporation, Wind Project Revenue 5.25 7/1/23 750,000 858,487 Boston, GO 5.00 3/1/25 1,150,000 1,418,651 Boston Water and Sewer Commission, General Revenue 5.00 11/1/17 2,000,000 2,171,940 Boston Water and Sewer Commission, General Revenue 5.00 11/1/18 1,500,000 1,686,810 Boston Water and Sewer Commission, General Revenue (Prerefunded) 5.00 5/1/19 2,480,000 a 2,808,922 Boston Water and Sewer Commission, General Revenue (Prerefunded) 5.00 11/1/19 2,500,000 a 2,873,150 Canton, GO (Municipal Purpose Loan) 5.00 3/15/21 1,250,000 1,482,787 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/19 625,000 695,081 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/20 605,000 683,856 Falmouth, GO (Municipal Purpose Loan) 4.00 7/15/21 1,000,000 1,139,780 Falmouth, GO (Municipal Purpose Loan) 4.00 7/15/22 1,210,000 1,394,065 Groton-Dunstable Regional School District, GO 5.00 9/1/20 725,000 844,821 Hingham, GO (Municipal Purpose Loan) 5.00 5/15/19 955,000 1,084,202 Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/22 3,000,000 3,638,100 Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/25 2,860,000 3,526,266 Massachusetts, GO 0.68 11/1/18 2,500,000 b 2,503,000 Massachusetts, GO 5.25 8/1/21 1,975,000 2,383,331 Massachusetts, GO 5.25 8/1/23 1,000,000 1,243,060 Massachusetts, GO (Consolidated Loan) 5.00 5/1/23 2,500,000 3,051,425 Massachusetts, GO (Consolidated Loan) 5.00 8/1/23 310,000 359,290 Massachusetts, GO (Consolidated Loan) 5.00 7/1/25 5,575,000 6,670,655 Massachusetts, GO (Consolidated Loan) 5.00 11/1/25 2,250,000 2,708,820 Massachusetts, GO (Consolidated Loan) 5.00 8/1/26 5,000,000 5,903,150 Massachusetts, GO (Consolidated Loan) (Green Bonds) 5.00 9/1/22 1,650,000 2,002,192 Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 8/1/17 5,825,000 a 6,255,293 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 2.79 1/1/16 3,540,000 b 3,543,115 Massachusetts, Transportation Fund Revenue (Accelerated Bridge Program) 5.00 6/1/21 2,100,000 2,501,940 Massachusetts, Transportation Fund Revenue (Accelerated Bridge Program) 5.00 6/1/22 1,620,000 1,921,320 Massachusetts, Transportation Fund Revenue (Rail Enhancement Program) 5.00 6/1/19 1,085,000 1,232,951 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/18 4,000,000 4,425,880 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/24 500,000 602,395 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/20 2,500,000 2,920,850 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/20 1,500,000 1,769,190 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 3,085,000 3,721,096 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 2,000,000 2,412,380 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 2,430,000 2,978,937 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 4.00 7/1/35 1,500,000 1,599,630 Massachusetts Clean Energy Cooperative Corporation, Clean Energy Cooperative Revenue (A Massachusetts Municipal Lighting Plant Cooperative) 5.00 7/1/28 1,250,000 1,456,725 Massachusetts College Building Authority, Project Revenue 5.00 5/1/23 1,000,000 1,118,760 Massachusetts College Building Authority, Project Revenue 5.00 5/1/27 3,000,000 3,586,470 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/32 1,530,000 1,715,604 Massachusetts Department of Transportation, Metropolitan Highway System Subordinated Revenue (Commonwealth Contract Assistance Secured) 5.00 1/1/35 3,045,000 3,442,555 Massachusetts Development Finance Agency, Revenue (Babson College Issue) 5.00 10/1/25 545,000 667,674 Massachusetts Development Finance Agency, Revenue (Baystate Medical Center Issue) 5.00 7/1/24 350,000 414,708 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/19 900,000 1,023,759 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/19 950,000 1,080,634 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/23 1,750,000 2,132,305 Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) (Green Bonds) 5.00 7/1/44 3,250,000 3,513,283 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/22 1,000,000 1,166,800 Massachusetts Development Finance Agency, Revenue (Children's Hospital Issue) 5.00 10/1/46 1,000,000 1,133,120 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 4.75 3/1/20 530,000 534,903 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.25 3/1/26 1,000,000 1,010,520 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.00 1/1/19 2,000,000 2,200,760 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.00 1/1/25 1,000,000 1,158,000 Massachusetts Development Finance Agency, Revenue (Lahey Health System Obligated Group Issue) 5.00 8/15/27 1,000,000 1,134,570 Massachusetts Development Finance Agency, Revenue (Lahey Health System Obligated Group Issue) 5.00 8/15/28 1,000,000 1,130,290 Massachusetts Development Finance Agency, Revenue (MCPHS University Issue) 5.00 7/1/31 400,000 465,124 Massachusetts Development Finance Agency, Revenue (MCPHS University Issue) 5.00 7/1/32 300,000 347,760 Massachusetts Development Finance Agency, Revenue (MCPHS University Issue) 5.00 7/1/37 465,000 532,379 Massachusetts Development Finance Agency, Revenue (Olin College Issue) 5.00 11/1/38 5,000,000 5,647,500 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,825,000 2,140,397 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/31 675,000 777,661 Massachusetts Development Finance Agency, Revenue (SABIS International Charter School Issue) 5.00 4/15/33 3,410,000 3,705,340 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.25 10/1/24 465,000 539,228 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.00 10/1/25 700,000 822,535 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.00 10/1/29 2,820,000 3,209,583 Massachusetts Development Finance Agency, Revenue (Southcoast Health System Obligated Group Issue) 4.00 7/1/20 530,000 576,227 Massachusetts Development Finance Agency, Revenue (Southcoast Health System Obligated Group Issue) 5.00 7/1/27 1,550,000 1,781,012 Massachusetts Development Finance Agency, Revenue (Sterling and Francine Clark Art Institute Issue) 5.00 7/1/32 1,910,000 2,226,143 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/23 3,675,000 4,364,099 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/24 4,500,000 5,318,505 Massachusetts Development Finance Agency, Revenue (The Park School Issue) 5.00 9/1/21 300,000 348,372 Massachusetts Development Finance Agency, Revenue (Williams College Issue) 5.00 7/1/25 3,000,000 3,671,940 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 4.00 10/1/17 730,000 773,311 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/19 910,000 1,040,166 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/20 905,000 1,058,778 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/21 830,000 988,920 Massachusetts Development Finance Agency, Special Obligation Revenue (Commonwealth Contract Assistance) 5.00 5/1/34 2,755,000 3,217,620 Massachusetts Development Finance Agency, Special Obligation Revenue (Commonwealth Contract Assistance) 5.00 5/1/39 1,460,000 1,684,884 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) (Prerefunded) 5.75 5/1/19 2,000,000 a 2,314,060 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue I) 4.00 1/1/18 2,500,000 2,612,075 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue I) 5.00 1/1/20 1,400,000 1,556,422 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/32 2,000,000 2,135,120 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/37 3,350,000 3,571,268 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty Corp.) 5.13 11/15/35 1,000,000 1,119,160 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) 5.00 7/1/18 690,000 759,069 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Capital Asset Program) (Insured; National Public Finance Guarantee Corp.) 5.38 2/1/27 1,650,000 1,809,225 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 1,000,000 1,095,870 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/23 1,325,000 1,448,490 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/22 2,750,000 3,092,403 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 2,000,000 2,232,800 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/27 3,230,000 3,697,672 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/26 2,525,000 2,817,042 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/27 1,000,000 1,114,150 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.50 7/1/22 1,800,000 2,256,372 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/23 3,335,000 4,129,964 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 2,495,000 2,860,642 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 1,000,000 1,185,850 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.63 10/1/29 3,000,000 3,440,250 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,423,210 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/22 115,000 122,547 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Prerefunded) 5.00 7/1/17 135,000 a 144,418 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 590,000 a 697,876 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 410,000 a 484,964 Massachusetts Health and Educational Facilities Authority, Revenue (Sterling and Francine Clark Art Institute Issue) 5.00 7/1/40 4,640,000 5,232,946 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 2,100,000 2,412,060 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Prerefunded) 5.25 8/15/18 1,000,000 a 1,116,190 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Prerefunded) 5.38 8/15/18 2,000,000 a 2,239,060 Massachusetts Housing Finance Agency, Housing Revenue 4.00 6/1/19 2,725,000 2,938,177 Massachusetts Port Authority, Revenue 5.00 7/1/19 400,000 454,400 Massachusetts Port Authority, Revenue 4.00 7/1/20 1,000,000 1,116,750 Massachusetts Port Authority, Revenue 5.00 7/1/21 525,000 623,117 Massachusetts Port Authority, Revenue 5.00 7/1/24 315,000 379,017 Massachusetts Port Authority, Revenue 5.00 7/1/27 1,345,000 1,555,519 Massachusetts Port Authority, Revenue 5.00 7/1/28 200,000 235,018 Massachusetts Port Authority, Revenue 5.00 7/1/28 2,500,000 2,860,700 Massachusetts Port Authority, Revenue 5.00 7/1/29 200,000 233,286 Massachusetts Port Authority, Revenue 5.00 7/1/31 1,500,000 1,754,700 Massachusetts Port Authority, Revenue 5.00 7/1/33 2,000,000 2,343,680 Massachusetts School Building Authority, Sales Tax Revenue 5.00 8/15/20 1,800,000 2,104,470 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/26 4,000,000 4,773,320 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/29 4,700,000 5,556,669 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 2,000,000 2,362,520 Massachusetts Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 5.00 1/1/20 3,770,000 4,082,495 Massachusetts Water Pollution Abatement Trust, (Pool Program) 5.00 8/1/18 75,000 75,306 Massachusetts Water Pollution Abatement Trust, (Pool Program) 5.25 8/1/20 1,700,000 2,010,930 Massachusetts Water Pollution Abatement Trust, (Pool Program) 5.25 8/1/22 2,350,000 2,894,989 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Revenue 5.00 8/1/23 3,000,000 3,697,470 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 155,000 155,680 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/19 2,475,000 2,826,425 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 5,000,000 5,795,000 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/28 500,000 588,835 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/44 3,465,000 3,950,689 Massachusetts Water Resources Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 8/1/21 2,000,000 2,443,580 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 95,000 a 102,292 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 65,000 a 69,989 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 160,000 a 172,282 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/25 1,000,000 1,164,140 Newton, GO 5.00 4/1/39 3,750,000 4,200,563 Michigan.7% Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/33 2,000,000 2,250,020 New Jersey2.0% New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 1,760,000 1,936,880 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/25 2,000,000 2,263,860 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/21 2,160,000 2,440,325 New York2.1% New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,750,000 c 1,794,940 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) 2.00 5/1/20 2,000,000 2,018,620 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/29 2,500,000 2,931,425 Pennsylvania.7% Philadelphia Authority for Industrial Development, Revenue (Temple University) 5.00 4/1/24 2,000,000 2,384,800 Texas.9% North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/33 2,500,000 2,839,650 Washington.2% King County, Sewer Revenue 5.00 7/1/23 425,000 518,517 U.S. Related2.2% Guam, Business Privilege Tax Revenue 5.00 1/1/25 1,500,000 1,707,735 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 500,000 592,355 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,107,070 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 1,000,000 1,024,250 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 1,000,000 1,000,880 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/16 330,000 256,248 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/20 2,000,000 742,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 d 427,390 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 d 218,910 Total Long-Term Municipal Investments (cost $307,676,073) Short-Term Municipal Coupon Maturity Principal Investments1.2% Rate (%) Date Amount ($) Value ($) Massachusetts Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.01 12/1/15 1,300,000 e 1,300,000 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; U.S. Bank NA) 0.01 12/1/15 1,000,000 e 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Wells Fargo Bank) 0.01 12/1/15 1,700,000 e 1,700,000 Total Short-Term Municipal Investments (cost $4,000,000) Total Investments (cost $311,676,073) % Cash and Receivables (Net) .5 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. The security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $1,794,940 or .5% of net assets. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Variable rate demand note - rate shown is the interest rate in effect at November 30, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2015, net unrealized appreciation on investments was $13,914,246 of which $16,274,213 related to appreciated investment securities and $2,359,967 related to depreciated investment securities. At Novemebr 30, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2015 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 11/30/2015 ($) Financial Futures Short U.S. Treasury 5 Year Notes 54 (6,437,391) December 2015 59,906 U.S. Treasury 10 Year Notes 126 (16,003,969) December 2015 81,610 The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds † - 325,590,319 - Other Financial Instruments: Financial Futures †† 141,516 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end November 30, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Mid Cap Multi-Strategy Fund November 30, 2015 (Unaudited) Common Stocks98.8% Shares Value ($) Automobiles & Components1.1% BorgWarner 27,855 1,189,130 Delphi Automotive 18,080 1,588,870 Gentex 457,908 7,663,090 Goodyear Tire & Rubber 34,530 1,204,406 Harley-Davidson 58,223 a 2,848,269 Lear 46,767 5,887,965 Tenneco 62,879 b 3,387,921 Tesla Motors 8,990 a,b 2,070,037 Thor Industries 7,630 441,930 Visteon 7,915 949,088 Banks4.6% BB&T 148,792 5,746,347 BOK Financial 14,910 a 1,026,554 CIT Group 33,245 1,428,205 Cullen/Frost Bankers 14,850 1,036,381 East West Bancorp 241,618 10,481,389 Fifth Third Bancorp 414,888 8,575,735 First Horizon National 81,485 1,211,682 First Niagara Financial Group 135,095 1,456,324 First Republic Bank 184,041 12,673,063 Huntington Bancshares 491,780 5,748,908 KeyCorp 108,390 1,420,993 M&T Bank 25,565 3,204,061 New York Community Bancorp 87,800 1,439,920 People's United Financial 59,805 1,001,734 Popular 32,520 966,169 Regions Financial 162,510 1,647,851 Signature Bank 101,684 b 16,081,325 SunTrust Banks 217,258 9,433,342 SVB Financial Group 67,005 b 8,876,822 TCF Financial 44,875 687,485 Webster Financial 353,738 14,223,805 Zions Bancorporation 56,015 1,678,209 Capital Goods10.0% A.O. Smith 60,731 4,843,905 Acuity Brands 19,529 4,508,856 AECOM 26,760 b 851,771 Allegion 190,883 12,829,246 AMETEK 41,382 2,336,428 B/E Aerospace 26,680 1,233,150 Beacon Roofing Supply 50,411 b 2,156,078 BWX Technologies 304,908 9,284,449 Chicago Bridge & Iron Co. 19,593 837,601 Curtiss-Wright 29,637 2,086,741 Donaldson 49,775 a 1,562,935 Dover 24,330 1,603,347 Fastenal 126,237 a 5,122,697 Fluor 198,327 a 9,638,692 Fortune Brands Home & Security 28,990 a 1,593,580 HD Supply Holdings 363,529 b 11,498,422 Hubbell, Cl. B 141,074 14,007,237 Huntington Ingalls Industries 44,920 5,880,926 IDEX 76,411 a,b 6,021,187 Ingersoll-Rand 255,355 14,981,678 KLX 8,625 276,862 L-3 Communications Holdings 9,060 1,109,035 Lincoln Electric Holdings 17,755 1,002,270 Masco 270,335 8,085,720 Middleby 53,744 b 5,913,990 MSC Industrial Direct, Cl. A 9,810 605,277 Nordson 142,572 a 10,340,747 Orbital ATK 5,270 452,746 Owens Corning 21,075 987,153 PACCAR 33,575 1,744,557 Parker Hannifin 42,375 a 4,434,967 Pentair 27,145 1,539,122 Quanta Services 61,685 a,b 1,360,154 Raytheon 22,287 2,764,257 Regal Beloit 172,958 11,148,873 Rockwell Automation 8,570 912,191 Rockwell Collins 20,250 1,876,770 Roper Technologies 36,962 7,151,777 Sensata Technologies Holding 115,556 b 5,293,620 Snap-on 81,105 13,963,037 SPX 3,860 42,614 SPX FLOW 3,860 129,696 Stanley Black & Decker 60,861 6,643,587 Terex 17,940 367,411 Textron 260,304 11,107,172 Timken 78,433 2,528,680 TransDigm Group 8,200 b 1,923,966 Trinity Industries 22,365 607,210 Triumph Group 20,035 802,402 United Rentals 15,670 b 1,232,759 W.W. Grainger 8,766 a 1,757,934 WABCO Holdings 31,024 b 3,334,460 Wabtec 70,610 5,657,273 WESCO International 55,553 a,b 2,669,322 Xylem 210,075 7,839,999 Commercial & Professional Services2.5% Avery Dennison 71,257 4,700,112 Cintas 23,030 2,109,318 Copart 269,798 b 10,648,927 IHS, Cl. A 39,364 b 4,853,975 Manpowergroup 60,318 5,445,509 Pitney Bowes 54,165 1,169,964 R.R. Donnelley & Sons 41,350 665,321 Republic Services 35,910 1,577,526 Robert Half International 169,931 8,697,069 Stericycle 37,488 a,b 4,525,551 Towers Watson & Co., Cl. A 49,975 6,722,137 Tyco International 43,570 1,538,457 Verisk Analytics, Cl. A 87,155 b 6,532,267 Waste Connections 35,550 1,937,475 Consumer Durables & Apparel3.3% Brunswick 76,132 4,006,827 Carter's 51,606 4,449,985 D.R. Horton 38,970 1,259,121 Garmin 27,925 a 1,056,961 Hanesbrands 51,440 1,577,665 Harman International Industries 9,779 1,008,802 Hasbro 14,850 1,085,386 Jarden 223,749 b 10,444,603 Kate Spade & Company 392,453 a,b 7,864,758 Leggett & Platt 25,950 1,209,270 Lennar, Cl. A 14,835 a 759,700 Mattel 62,110 a 1,544,055 Michael Kors Holdings 23,660 b 1,017,853 Mohawk Industries 4,205 b 801,978 Newell Rubbermaid 202,785 9,056,378 NVR 780 b 1,312,334 Polaris Industries 42,701 4,501,966 PulteGroup 41,320 804,914 PVH 117,908 10,763,821 Toll Brothers 36,860 b 1,370,455 TopBuild 13,533 412,215 Tupperware Brands 7,300 414,421 Under Armour, Cl. A 100,295 a,b 8,647,435 VF 28,880 1,868,536 Whirlpool 8,340 1,355,417 Consumer Services1.4% ARAMARK 37,605 1,226,675 Avis Budget Group 16,555 a,b 618,991 Brinker International 24,190 a 1,103,548 Chipotle Mexican Grill 10,015 b 5,804,193 Darden Restaurants 22,030 1,237,425 Dunkin' Brands Group 20,760 a 880,639 Hilton Worldwide Holdings 16,615 385,800 Houghton Mifflin Harcourt 109,367 b 2,161,092 Hyatt Hotels, Cl. A 17,370 a,b 856,167 Marriott International, Cl. A 11,320 a 802,701 MGM Resorts International 60,420 b 1,373,951 Panera Bread, Cl. A 56,676 b 10,303,697 Royal Caribbean Cruises 17,770 1,645,680 Service Corporation International 48,475 b 1,350,029 Starwood Hotels & Resorts Worldwide 21,055 c 1,512,591 Wyndham Worldwide 21,750 1,651,260 Wynn Resorts 12,795 a 803,142 Diversified Financials9.7% Affiliated Managers Group 33,590 b 5,953,156 Ally Financial 218,055 b 4,352,378 Ameriprise Financial 22,290 2,517,655 CBOE Holdings 117,307 8,470,738 Charles Schwab 71,803 2,420,479 Discover Financial Services 101,518 5,762,162 Dun & Bradstreet 10,148 1,093,853 E*TRADE Financial 678,511 b 20,647,090 Equifax 138,258 15,415,767 FNFV Group 89,948 b 1,006,518 H&R Block 47,660 1,748,645 Intercontinental Exchange 94,558 24,569,951 Invesco 55,055 1,854,803 Legg Mason 19,970 886,269 Leucadia National 1,027,870 18,172,742 LPL Financial Holdings 10,910 a 501,642 McGraw-Hill Financial 50,249 4,847,521 Moody's 43,368 4,472,108 Nasdaq 30,140 1,766,807 Navient 249,820 2,975,356 Northern Trust 25,145 1,884,366 NorthStar Asset Management 880 11,968 Principal Financial Group 38,740 1,993,560 Raymond James Financial 553,952 32,533,601 SEI Investments 80,882 4,399,172 SLM 2,268,644 b 15,324,690 State Street 31,747 2,304,197 Synchrony Financial 459,686 b 14,631,805 T. Rowe Price Group 25,130 1,913,649 TD Ameritrade Holding 817,712 29,952,791 Energy3.3% Bristow Group 35,804 1,093,812 Cabot Oil & Gas 58,870 1,108,522 California Resources 36,535 149,793 Cameron International 40,190 b 2,744,575 Cheniere Energy 25,110 b 1,193,980 Chesapeake Energy 89,015 a 469,109 Cimarex Energy 23,371 a 2,781,616 Cobalt International Energy 77,595 b 571,875 Columbia Pipeline Group 51,010 977,862 Concho Resources 37,824 b 4,139,459 CONSOL Energy 52,650 a 414,882 Devon Energy 178,691 8,221,573 Diamond Offshore Drilling 27,155 a 614,518 Diamondback Energy 75,452 b 5,886,765 Energen 114,389 6,782,124 EQT 60,763 3,476,859 FMC Technologies 37,860 b 1,287,997 Golar LNG 12,965 a 354,593 Gulfport Energy 26,900 b 683,798 Helmerich & Payne 13,000 a 757,250 Hess 29,050 1,713,950 HollyFrontier 27,385 1,316,671 Kosmos Energy 117,458 b 788,143 Marathon Oil 12,335 215,986 Marathon Petroleum 84,263 4,921,802 Murphy Oil 3,115 b 89,027 National Oilwell Varco 48,105 1,796,241 Newfield Exploration 28,770 b 1,100,740 Noble 76,360 a 1,013,297 Noble Energy 17,790 652,359 NOW 19,230 a,b 353,447 Oceaneering International 16,170 707,276 ONEOK 20,845 614,511 Parsley Energy, Cl. A 133,238 a,b 2,618,127 Pioneer Natural Resources 17,476 2,529,651 QEP Resources 109,240 1,725,992 Rice Energy 71,496 b 963,766 Rowan, Cl. A 28,605 581,540 RSP Permian 49,390 a,b 1,401,688 SM Energy 14,455 a 424,543 Southwestern Energy 65,550 b 590,606 Targa Resources 13,675 537,428 Tesoro 63,984 7,369,037 Western Refining 48,595 2,199,410 Whiting Petroleum 31,555 b 520,973 World Fuel Services 9,120 397,541 Exchange-Traded Funds3.8% iShares Russell Mid-Cap Growth ETF 231,493 a 21,857,569 Powershares QQQ Trust Series 1 98,890 11,275,438 Standard & Poor's Depository Receipts S&P MidCap 400 ETF Trust 223,114 a 59,397,409 Food & Staples Retailing.3% Kroger 112,120 4,222,439 Rite Aid 112,660 b 887,761 Sprouts Farmers Markets 19,590 a,b 472,707 Sysco 21,020 863,922 Whole Foods Market 9,045 263,662 Food, Beverage & Tobacco2.5% Archer-Daniels-Midland 156,913 5,725,755 Brown-Forman, Cl. B 16,455 1,687,296 Bunge 21,530 1,434,113 Campbell Soup 18,170 a 949,201 Coca-Cola Enterprises 86,979 4,375,044 ConAgra Foods 51,890 2,123,858 Constellation Brands, Cl. A 46,287 6,492,215 Dr. Pepper Snapple Group 22,700 2,037,325 Hain Celestial Group 98,271 b 4,196,172 Hershey 18,220 1,572,568 Ingredion 20,110 1,982,243 J.M. Smucker 43,752 5,302,305 Keurig Green Mountain 19,355 a 1,014,202 McCormick & Co. 25,710 2,209,003 Mead Johnson Nutrition 23,115 1,862,838 Molson Coors Brewing, Cl. B 79,711 7,335,803 Monster Beverage 15,695 b 2,426,604 Pilgrim's Pride 18,420 a 396,583 Tyson Foods, Cl. A 38,890 1,944,500 WhiteWave Foods 140,613 b 5,713,106 Health Care Equipment & Services8.0% Alere 15,560 b 642,161 Align Technology 245,177 b 16,363,113 Allscripts Healthcare Solutions 50,145 b 763,708 AmerisourceBergen 110,146 10,864,801 athenahealth 43,974 a,b 7,376,639 Becton Dickinson & Co. 20,664 3,104,766 Boston Scientific 1,254,838 b 22,938,439 C.R. Bard 30,994 5,790,299 Cardinal Health 102,378 8,891,529 Centene 10,600 b 612,150 Cerner 107,569 b 6,411,112 Cigna 26,461 3,571,706 Community Health Systems 14,798 b 428,254 Cooper 97,299 14,229,979 DaVita HealthCare Partners 41,861 b 3,057,527 DENTSPLY International 220,353 13,366,613 DexCom 8,550 b 726,921 Edwards Lifesciences 9,715 b 1,583,545 HCA Holdings 19,930 b 1,356,436 Health Net 15,005 b 949,216 Henry Schein 13,220 b 2,068,666 Hill-Rom Holdings 16,180 823,724 Hologic 27,950 b 1,127,783 Humana 14,435 2,434,607 IDEXX Laboratories 36,077 b 2,554,973 IMS Health Holdings 352,965 b 9,784,190 Intuitive Surgical 2,182 b 1,134,684 Laboratory Corporation of America Holdings 101,551 b 12,342,509 MEDNAX 101,545 b 7,247,267 Quest Diagnostics 20,900 1,427,888 ResMed 22,965 a 1,368,025 Sirona Dental Systems 56,775 b 6,158,952 St. Jude Medical 77,856 4,912,714 STERIS 48,644 a 3,715,429 Tenet Healthcare 13,327 b 442,323 Universal Health Services, Cl. B 8,935 1,085,781 Varian Medical Systems 59,922 b 4,840,499 Veeva Systems, Cl. A 9,315 a,b 268,831 Zimmer Biomet Holdings 59,242 5,984,034 Household & Personal Products.4% Avon Products 102,250 352,763 Church & Dwight 85,235 7,310,606 Clorox 9,230 1,147,289 Edgewell Personal Care 12,370 995,785 Energizer Holdings 14,412 487,414 Herbalife 8,970 a,b 517,838 Insurance4.1% Alleghany 9,568 b 4,873,556 Allstate 32,687 2,051,436 Aon 98,133 9,297,120 Arthur J. Gallagher & Co. 19,230 841,313 Assurant 21,500 1,838,680 Assured Guaranty 36,975 977,619 Cincinnati Financial 31,530 1,926,798 Everest Re Group 8,640 1,593,562 FNF Group 712,896 25,557,322 Genworth Financial, Cl. A 37,490 b 189,325 Hartford Financial Services Group 53,315 2,433,297 Lincoln National 33,965 1,867,735 Loews 103,508 3,921,918 Markel 1,716 a,b 1,553,272 Marsh & McLennan 95,252 5,267,436 Old Republic International 79,145 1,500,589 PartnerRe 8,479 1,179,683 Progressive 80,350 2,476,387 Reinsurance Group of America 55,519 5,101,086 StanCorp Financial Group 15,265 1,734,715 Symetra Financial 60,330 1,899,188 Torchmark 42,296 2,563,984 Unum Group 221,232 8,114,790 Validus Holdings 25,845 1,219,367 W.R. Berkley 80,849 4,500,055 XL Group 105,514 4,028,525 Materials3.9% Airgas 8,680 1,199,576 Albemarle 23,695 1,269,104 Alcoa 43,145 403,837 Ashland 12,891 1,452,171 Ball 15,750 1,093,365 Bemis 28,400 1,338,208 Celanese, Ser. A 25,490 1,803,418 CF Industries Holdings 20,400 941,256 Crown Holdings 124,251 b 6,449,869 Cytec Industries 20,985 1,571,147 Eastman Chemical 15,290 1,110,819 FMC 27,355 1,175,444 Freeport-McMoRan 136,955 1,120,292 Graphic Packaging Holding 590,733 8,075,320 International Flavors & Fragrances 15,553 1,866,516 International Paper 106,158 4,440,589 Martin Marietta Materials 8,375 a 1,318,225 Mosaic 71,774 2,270,929 New Gold 293,000 b 647,530 Newmont Mining 598,306 11,014,813 Nucor 37,730 1,563,909 Owens-Illinois 47,150 b 909,524 Packaging Corporation of America 59,122 4,019,705 PolyOne 49,776 1,790,940 Reliance Steel & Aluminum 16,000 940,960 Royal Gold 16,870 606,477 Sealed Air 29,615 1,343,336 Sherwin-Williams 6,371 1,758,842 Sonoco Products 26,540 1,162,983 Steel Dynamics 43,675 759,508 Valspar 244,117 20,625,445 Vulcan Materials 16,935 1,738,716 W.R. Grace & Co. 14,454 a,b 1,419,672 WestRock 24,021 1,216,183 Yamana Gold 1,481,048 3,110,201 Media2.3% AMC Networks, Cl. A 14,915 b 1,212,739 Cablevision Systems (NY Group), Cl. A 26,225 799,863 CBS, Cl. B 259,610 13,105,113 Charter Communications, Cl. A 7,085 a,b 1,327,446 Cinemark Holdings 31,480 1,092,356 Discovery Communications, Cl. A 22,600 b 703,764 Discovery Communications, Cl. C 6,075 b 179,699 DISH Network, Cl. A 18,320 b 1,148,847 Gannett 29,877 510,299 IMAX 251,881 b 9,541,252 Interpublic Group of Companies 78,825 1,812,975 John Wiley & Sons, Cl. A 20,955 1,081,068 Liberty Broadband, Cl. A 2,552 b 135,282 Liberty Broadband, Cl. C 11,455 b 604,939 Liberty Media, Cl. A 10,210 b 413,607 Liberty Media, Cl. C 27,470 b 1,074,077 Liberty Ventures, Ser. A 19,721 b 848,200 Lions Gate Entertainment 239,544 8,130,123 Nielsen Holdings 46,390 2,165,485 Omnicom Group 87,047 a 6,434,514 Starz, Cl. A 20,280 b 715,478 TEGNA 48,970 1,383,403 Tribune Media, Cl. A 1,600 62,416 Pharmaceuticals, Biotech & Life Sciences4.0% AbbVie 10,815 628,892 Agilent Technologies 213,477 8,927,608 Akorn 54,827 a,b 1,825,739 Alkermes 95,780 b 7,026,421 Alnylam Pharmaceuticals 7,790 b 810,627 Bio-Techne 7,450 679,515 BioMarin Pharmaceutical 14,390 b 1,372,374 Bruker 86,276 b 1,953,289 Charles River Laboratories International 8,750 b 669,988 Endo International 22,700 b 1,395,596 ICON 64,788 b 4,815,692 Illumina 38,021 a,b 6,992,062 Incyte 14,810 b 1,691,894 Isis Pharmaceuticals 13,015 a,b 794,436 Jazz Pharmaceuticals 118,447 b 17,363,146 Mallinckrodt 10,756 b 730,440 Medivation 21,290 b 900,141 Mettler-Toledo International 2,610 b 894,656 PAREXEL International 62,696 a,b 4,253,924 Perrigo Company 44,517 6,650,395 Puma Biotechnology 3,829 b 288,324 QIAGEN 33,950 b 897,638 Seattle Genetics 12,510 b 525,170 United Therapeutics 4,475 b 683,019 Vertex Pharmaceuticals 162,833 b 21,064,077 Waters 14,200 b 1,886,044 Zoetis 36,475 1,703,383 Real Estate6.3% American Assets Trust 44,386 c 1,767,007 American Capital Agency 45,775 c 821,661 American Homes 4 Rent, Cl. A 116,607 a,c 1,956,665 Annaly Capital Management 97,165 c 930,841 Apartment Investment & Management, Cl. A 28,160 c 1,073,178 Apple Hospitality REIT 25,505 a 497,348 AvalonBay Communities 12,985 c 2,360,543 Boston Properties 70,969 c 8,870,415 Camden Property Trust 19,290 c 1,473,370 CBRE Group, Cl. A 380,532 b 14,258,534 Communications Sales & Leasing 13,165 256,059 Corrections Corporation of America 12,179 c 313,975 Crown Castle International 33,260 c 2,857,367 Digital Realty Trust 25,055 c 1,806,716 Douglas Emmett 79,872 c 2,474,435 Equinix 5,897 c 1,748,461 Equity Commonwealth 53,895 b,c 1,488,580 Equity Lifestyle Properties 30,400 c 1,896,352 Equity Residential 88,669 c 7,077,560 Essex Property Trust 29,198 c 6,738,606 Extra Space Storage 171,339 c 14,349,641 Federal Realty Investment Trust 6,345 c 929,669 Forest City Enterprises, Cl. A 28,360 b 630,726 Four Corners Property Trust 7,343 145,391 General Growth Properties 38,805 c 988,363 HCP 28,810 a,c 1,023,619 Healthcare Trust of America, Cl. A 32,950 860,325 Hospitality Properties Trust 48,180 c 1,337,959 Host Hotels & Resorts 115,114 c 1,910,892 Iron Mountain 54,173 c 1,504,926 Jones Lang LaSalle 3,402 565,140 Kilroy Realty 38,252 c 2,552,556 Kimco Realty 283,072 c 7,385,348 Macerich 56,695 c 4,430,714 MFA Financial 171,000 c 1,193,580 NorthStar Realty Europe 700 8,001 NorthStar Realty Finance 2,100 37,884 Omega Healthcare Investors 33,240 c 1,144,786 Plum Creek Timber 13,095 c 665,357 Prologis 43,040 c 1,839,960 Rayonier 46,064 c 1,111,524 Realogy Holdings 350,179 b 14,465,894 Realty Income 44,600 a,c 2,213,052 Regency Centers 87,130 c 5,870,819 SL Green Realty 65,366 c 7,718,417 Spirit Realty Capital 69,120 c 678,758 Starwood Property Trust 21,995 c 447,158 Taubman Centers 6,795 c 488,357 Two Harbors Investment 134,620 1,144,270 UDR 64,260 c 2,371,837 Ventas 35,710 c 1,904,771 VEREIT 59,570 496,218 Vornado Realty Trust 20,080 c 1,942,941 Weingarten Realty Investors 37,315 c 1,304,532 Welltower REIT 36,595 c 2,312,438 Weyerhaeuser 64,740 c 2,082,686 WP Carey 9,295 575,082 Retailing5.9% Advance Auto Parts 12,860 2,092,708 AutoZone 3,708 b 2,906,219 Bed Bath & Beyond 2,680 a,b 146,114 Best Buy 92,537 2,940,826 Big Lots 7,855 353,396 CarMax 24,720 a,b 1,416,456 Dollar General 29,645 b 1,939,079 Dollar Tree 21,504 b 1,622,692 Expedia 59,456 7,319,628 Foot Locker 30,885 2,007,525 GameStop, Cl. A 19,540 a 684,486 Genuine Parts 20,470 1,855,196 GNC Holdings, Cl. A 18,845 561,769 J.C. Penney 58,325 a,b 464,850 Kohl's 5,160 a 243,191 L Brands 23,040 a 2,198,246 Liberty Interactive, Cl. A 417,108 b 11,045,020 LKQ 716,519 b 21,130,145 Macy's 41,710 1,630,027 Murphy USA 14,322 b 853,018 Netflix 18,103 b 2,232,643 Nordstrom 17,720 997,813 O'Reilly Automotive 38,171 b 10,072,182 Office Depot 63,105 b 415,862 Restoration Hardware Holdings 60,308 a,b 5,419,880 Ross Stores 35,670 1,855,197 Sally Beauty Holdings 355,348 b 9,189,299 Signet Jewelers 10,902 1,432,414 Staples 1,002,192 12,096,457 Tiffany & Co. 53,860 a 4,291,565 Tractor Supply 95,708 8,551,510 TripAdvisor 9,380 b 772,631 Ulta Salon,Cosmetics & Fragrance 36,984 b 6,176,328 Williams-Sonoma 231,185 14,640,946 Semiconductors & Semiconductor Equipment2.8% Altera 29,650 1,565,520 Analog Devices 31,490 1,940,729 Applied Materials 111,525 2,093,324 Atmel 66,850 578,253 Avago Technologies 46,046 6,006,701 Broadcom, Cl. A 40,930 2,236,006 Cypress Semiconductor 75,745 b 819,561 FEI 119,646 9,572,876 KLA-Tencor 10,620 705,911 Lam Research 21,200 1,657,840 Linear Technology 41,710 1,906,981 Maxim Integrated Products 149,613 5,800,496 Mellanox Technologies 285,907 b 12,848,661 Microchip Technology 9,490 458,177 Microsemi 90,860 b 3,271,869 NVIDIA 53,210 1,687,821 ON Semiconductor 91,971 b 1,008,002 Qorvo 18,960 b 1,101,007 Skyworks Solutions 96,955 8,049,204 United Microelectronics, ADR 1,516,747 2,805,982 Xilinx 31,345 1,557,533 Software & Services9.5% Activision Blizzard 283,681 10,683,426 Akamai Technologies 105,728 b 6,090,990 Alliance Data Systems 22,360 b 6,413,966 Amdocs 110,715 6,263,148 ANSYS 117,709 b 10,971,656 Autodesk 28,790 b 1,827,301 Booz Allen Hamilton Holdings 307,936 9,376,651 Broadridge Financial Solutions 71,637 3,938,602 CA 63,470 1,784,142 CDK Global 6,230 295,364 Citrix Systems 21,120 b 1,619,270 Cognizant Technology Solutions, Cl. A 83,913 b 5,419,102 Computer Sciences 22,595 707,901 CoreLogic 16,945 b 624,593 CoStar Group 17,853 b 3,735,562 CSRA 22,595 711,968 DST Systems 39,322 4,808,294 Electronic Arts 46,965 b 3,183,757 Fidelity National Information Services 269,632 17,167,469 FireEye 20,315 a,b 464,807 Fiserv 108,263 b 10,419,231 FleetCor Technologies 9,762 b 1,500,517 Fortinet 228,366 b 8,225,743 Gartner 74,715 b 6,970,910 Global Payments 52,217 3,699,574 HomeAway 193,173 b 6,830,597 IAC/InterActiveCorp 42,712 2,681,886 Intuit 154,733 15,504,247 j2 Global 32,371 2,604,894 Jack Henry & Associates 24,460 1,941,635 LinkedIn, Cl. A 10,550 b 2,564,811 Manhattan Associates 85,066 b 6,516,056 MAXIMUS 36,905 2,094,359 NetEase, ADR 23,431 3,905,010 NetSuite 10,970 b 936,838 Pandora Media 46,245 b 638,181 Paychex 182,545 9,903,066 Rackspace Hosting 27,345 b 782,614 Red Hat 87,544 b 7,126,957 Science Applications International 24,006 1,206,061 ServiceNow 21,145 b 1,839,826 SolarWinds 23,765 b 1,388,589 Solera Holdings 15,175 a 815,505 Splunk 15,655 b 931,473 SS&C Technologies Holdings 12,720 914,568 Symantec 99,310 1,944,490 Synopsys 140,713 b 7,046,907 Total System Services 112,445 6,292,422 Twitter 30,525 b 775,335 Tyler Technologies 37,092 b 6,618,696 Ultimate Software Group 16,784 b 3,314,840 VeriFone Systems 20,035 b 574,604 VeriSign 22,480 a,b 2,010,611 Western Union 33,855 638,505 WEX 2,295 b 216,350 Xerox 117,500 1,239,625 Technology Hardware & Equipment4.3% 3D Systems 4,695 a,b 42,818 Amphenol, Cl. A 306,774 16,887,909 Arista Networks 8,110 a,b 596,247 ARRIS Group 4,315 b 131,910 Arrow Electronics 67,503 b 3,817,970 Avnet 85,185 3,860,584 EchoStar, Cl. A 16,915 b 661,546 F5 Networks 12,858 b 1,324,374 Flextronics International 233,959 b 2,632,039 FLIR Systems 211,898 6,475,603 Harris 63,741 5,298,789 Hewlett-Packard Enterprise 142,589 2,118,873 Ingram Micro, Cl. A 133,976 4,143,878 Jabil Circuit 179,215 4,586,112 Juniper Networks 55,395 1,669,051 Keysight Technologies 349,548 b 10,769,574 Lexmark International, Cl. A 12,650 434,401 Lumentum Holdings 143,654 2,873,080 Motorola Solutions 25,235 1,811,368 NCR 34,940 b 947,223 NetApp 39,215 1,202,332 Palo Alto Networks 12,390 b 2,321,143 SanDisk 26,055 b 1,924,683 Seagate Technology 325,230 a 11,688,766 Teradata 22,575 b 675,218 Trimble Navigation 15,115 b 346,134 Viavi Solutions 718,269 b 4,568,191 Western Digital 132,868 8,292,292 Zebra Technologies, Cl. A 15,545 b 1,246,709 Telecommunication Services.4% CenturyLink 24,665 664,228 Frontier Communications 254,945 1,272,176 Level 3 Communications 17,132 b 870,820 SBA Communications, Cl. A 16,503 b 1,735,455 TE Connectivity 41,179 2,762,699 Telephone & Data Systems 27,140 767,791 Zayo Group Holdings 22,735 b 552,461 Transportation1.2% Alaska Air Group 18,760 a 1,495,735 C.H. Robinson Worldwide 25,380 1,711,373 Copa Holdings, Cl. A 12,625 a 652,081 Delta Air Lines 39,565 1,838,190 Expeditors International of Washington 29,885 1,450,618 Genesee & Wyoming, Cl. A 49,939 b 3,459,275 Hertz Global Holdings 45,590 b 723,057 J.B. Hunt Transport Services 60,997 4,772,405 Kansas City Southern 15,910 1,446,537 Kirby 73,319 b 4,736,407 Landstar System 15,915 993,414 Macquarie Infrastructure 8,385 629,127 Southwest Airlines 76,530 3,511,196 Spirit Airlines 1,630 b 59,935 United Continential Holdings 38,960 b 2,171,241 Utilities3.2% AES 340,270 3,399,297 AGL Resources 16,385 1,025,209 Alliant Energy 67,387 4,056,024 Ameren 114,150 4,995,204 American Electric Power 108,110 6,055,241 American Water Works 30,960 1,788,250 Aqua America 39,340 1,154,629 CenterPoint Energy 20,335 344,678 CMS Energy 64,300 2,251,786 Consolidated Edison 16,640 1,034,176 DTE Energy 22,480 1,809,415 Edison International 133,014 7,895,711 Entergy 6,230 415,105 Eversource Energy 48,730 2,482,794 FirstEnergy 108,047 3,391,595 Great Plains Energy 122,029 3,293,563 ITC Holdings 197,585 7,286,935 National Fuel Gas 15,950 a 729,234 NiSource 80,020 1,535,584 OGE Energy 23,685 618,415 Pepco Holdings 60,380 1,549,955 PG&E 43,932 2,316,534 Pinnacle West Capital 30,660 1,942,618 PPL 54,110 1,841,904 Public Service Enterprise Group 39,740 1,553,834 Questar 37,960 719,342 SCANA 36,200 2,140,868 Sempra Energy 21,360 2,119,553 TerraForm Power, Cl. A 30,975 a,b 213,728 Vectren 35,050 1,492,079 WEC Energy Group 22,520 1,110,686 Westar Energy 70,890 3,025,585 Xcel Energy 42,585 1,518,581 Total Common Stocks (cost $1,925,862,522) Master Limited Partnerships.1% Diversified Financials.1% Blackstone Group LP 78,930 (cost $1,660,777) Number of Rights.0% Rights Value ($) Food & Staples Retailing.0% Safeway-Casa Ley 30,090 b 30 Safeway-PDC 30,090 b 30 60 Health Care Equipment & Services.0% Community Health Systems 33,320 b Total Rights (cost $2,051) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $27,291,467) 27,291,467 d Investment of Cash Collateral for Securities Loaned2.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $55,633,038) 55,633,038 d Total Investments (cost $2,010,449,855) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADRAmerican Depository Receipts ETFExchange-Traded Fund LPLimited Partnership REITReal Estate Investment Trust a Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $140,424,920 and the value of the collateral held by the fund was $143,838,834, consisting of cash collateral of $55,633,038 and U.S. Government & Agency securities valued at $88,205,796. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2015, the net unrealized appreciation on investments was $456,875,560 of which $510,741,911 related to appreciated investment securities and $53,866,351 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 10.0 Diversified Financials 9.8 Software & Services 9.5 Health Care Equipment & Services 8.0 Real Estate 6.3 Retailing 5.9 Banks 4.6 Technology Hardware & Equipment 4.3 Insurance 4.1 Pharmaceuticals, Biotech & Life Sciences 4.0 Materials 3.9 Exchange-Traded Funds 3.8 Money Market Investments 3.4 Energy 3.3 Consumer Durables & Apparel 3.3 Utilities 3.2 Semiconductors & Semiconductor Equipment 2.8 Commercial & Professional Services 2.5 Food, Beverage & Tobacco 2.5 Media 2.3 Consumer Services 1.4 Transportation 1.2 Automobiles & Components 1.1 Household & Personal Products .4 Telecommunication Services .4 Food & Staples Retailing .3 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 2,249,353,517 - - Equity Securities - Foreign Common Stocks † 40,051,650 - - Exchange-Traded Funds 92,530,416 - - Limited Partnership Interests † 2,464,984 Mutual Funds 82,924,505 - - Rights † 343 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Money Market Fund November 30, 2015 (Unaudited) Negotiable Bank Certificates of Deposit21.6% Principal Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.30%, 12/21/15 12,000,000 12,000,000 Canadian Imperial Bank of Commerce (Yankee) 0.12%, 12/14/15 12,000,000 12,000,000 Mizuho Bank Ltd/NY (Yankee) 0.41%, 2/26/16 10,000,000 a 10,000,000 Norinchukin Bank/NY (Yankee) 0.29%, 1/26/16 13,000,000 13,000,000 Sumitomo Mitsui Trust Bank (Yankee) 0.33%, 12/18/15 12,000,000 a 12,000,000 Wells Fargo Bank, NA 0.46%, 4/14/16 15,000,000 15,000,000 Total Negotiable Bank Certificates of Deposit (cost $74,000,000) Commercial Paper30.1% BNP Paribas 0.34%, 12/17/15 12,000,000 a 11,998,213 Caisse Centrale Desjardins 0.16%, 12/7/15 15,000,000 a 14,999,600 Credit Agricole 0.07%, 12/1/15 14,000,000 14,000,000 Erste Abwicklungsanstalt 0.36%, 12/14/15 12,000,000 a,b 12,000,000 General Electric Capital Corp. 0.25%, 12/1/15 10,000,000 10,000,000 Standard Chartered Bank 0.27%, 2/2/16 13,000,000 a 12,993,858 Sumitomo Mitsui Banking Corp. 0.30%, 1/26/16 15,000,000 a 14,993,000 Toyota Motor Credit Corp. 0.30%, 2/2/16 12,000,000 11,993,700 Total Commercial Paper (cost $102,978,371) Asset-Backed Commercial Paper10.8% Antalis S.A. 0.22%, 12/3/15 10,000,000 a 9,999,878 Cancara Asset Securitization 0.36%, 2/19/16 14,000,000 a 13,988,800 Collateralized Commercial Paper Program Co., LLC 0.47%, 4/12/16 13,000,000 12,977,427 Total Asset-Backed Commercial Paper (cost $36,966,105) Time Deposits22.8% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.09%, 12/1/15 15,000,000 15,000,000 DnB Bank (Grand Cayman) 0.05%, 12/1/15 15,000,000 15,000,000 Natixis New York (Grand Cayman) 0.06%, 12/1/15 3,000,000 3,000,000 Royal Bank of Canada (Toronto) 0.05%, 12/1/15 15,000,000 15,000,000 Skandinaviska Enskilda Banken NY (Grand Cayman) 0.06%, 12/1/15 15,000,000 15,000,000 Swedbank (Grand Cayman) 0.05%, 12/1/15 15,000,000 15,000,000 Total Time Deposits (cost $78,000,000) U.S. Government Agency2.9% Federal Home Loan Bank 0.13%, 2/12/16 (cost $9,997,364) 10,000,000 U.S. Treasury Notes5.8% 0.20% - 0.24%, 5/15/16 - 5/31/16 (cost $20,008,665) 20,000,000 Repurchase Agreement5.8% Credit Agricole CIB dated 11/30/15, due 12/1/15 in the amount of $20,000,056 (fully collateralized by $7,087,296 U.S. Treasury Inflation Protected Securities, 0.13%, due 4/15/16, value $7,605,649 and $12,807,751 U.S. Treasury Notes, 1.38%-2.13%, due 8/31/20-5/15/25, value $12,794,351) (cost $20,000,000) 20,000,000 Total Investments (cost $341,950,505) % Cash and Receivables (Net) .2 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities amounted to $112,973,349 or 33.0% of net assets. b Variable rate securityinterest rate subject to periodic change. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 341,950,505 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund November 30, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments104.3% Rate (%) Date Amount ($) Value ($) Alabama1.2% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 1,355,000 1,362,900 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/18 5,000,000 5,029,150 Jefferson County, Subordinate Lien Sewer Revenue Warrants 6.00 10/1/42 5,000,000 5,702,800 Tuscaloosa Public Educational Building Authority, Student Housing Revenue (Ridgecrest Student Housing, LLC University of Alabama Ridgecrest Residential Project) (Insured; Assured Guaranty Corp.) 6.75 7/1/33 1,100,000 1,230,889 Arizona.9% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) (Prerefunded) 6.00 7/1/18 750,000 a 845,595 Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) 5.00 2/1/42 6,000,000 6,353,400 University Medical Center Corporation, HR (Prerefunded) 6.00 7/1/21 2,500,000 a 3,106,775 California18.5% Anaheim Public Financing Authority, LR (Anaheim Convention Center Expansion Project) 5.00 5/1/46 2,000,000 2,250,980 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 9,198,309 California, GO (Various Purpose) 5.00 8/1/45 6,000,000 6,897,240 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 10,000 a 11,561 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 490,000 a 566,509 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 2,270,000 2,594,133 California Infrastructure and Economic Development Bank, Revenue (The J. David Gladstone Institutes Project) 5.25 10/1/34 900,000 1,034,622 California Municipal Finance Authority, Revenue (Emerson College Issue) 6.00 1/1/42 6,000,000 7,171,140 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 300,000 361,152 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/35 600,000 662,016 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/50 2,750,000 2,972,393 California Pollution Control Financing Authority, Water Furnishing Revenue (San Diego County Water Authority Desalination Project Pipeline) 5.00 11/21/45 6,000,000 b 6,163,680 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,308,420 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.75 2/1/38 2,230,000 2,616,950 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/43 3,000,000 3,357,990 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/44 2,000,000 2,115,340 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.50 12/1/54 5,000,000 5,309,750 California Statewide Communities Development Authority, Revenue (Sutter Health) 6.00 8/15/42 6,000,000 7,082,520 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 5.38 5/15/38 1,900,000 2,136,303 Capistrano Unified School District Community Facilities District Number 90-2, Special Tax Bonds (Improvement Area Number 2002-1) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/32 4,000,000 4,470,320 Desert Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/37 6,800,000 7,208,816 Galt Redevelopment Agency, Tax Allocation Revenue (Galt Redevelopment Project) 7.38 9/1/33 2,000,000 2,484,140 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/40 10,000,000 11,307,300 Grant Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/29 2,080,000 c 1,239,181 Grant Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/33 4,380,000 c 2,217,112 Irvine Reassessment District Number 12-1, Limited Obligation Improvement Bonds 4.00 9/2/29 1,000,000 1,040,190 JPMorgan Chase Putters/Drivers Trust (Series 3847) Non-recourse (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.25 5/15/18 10,000,000 b,d 11,695,200 Long Beach, Marina Revenue (Alamitos Bay Marina Project) 5.00 5/15/40 2,500,000 2,738,525 Long Beach, Marina Revenue (Alamitos Bay Marina Project) 5.00 5/15/45 2,000,000 2,180,860 Los Angeles County Public Works Financing Authority, LR (Multiple Capital Projects) 5.00 12/1/34 1,000,000 1,159,330 Los Angeles County Public Works Financing Authority, LR (Multiple Capital Projects) 5.00 12/1/39 1,000,000 1,141,510 Los Angeles County Public Works Financing Authority, LR (Multiple Capital Projects) 5.00 12/1/44 1,000,000 1,135,650 Los Angeles Unified School District, GO 5.00 1/1/34 1,000,000 1,124,180 Metropolitan Water District of Southern California, Water Revenue (Build America Bonds) 6.54 7/1/39 4,600,000 5,134,336 Metropolitan Water District of Southern California, Water Revenue (Build America Bonds) 6.95 7/1/40 4,000,000 4,661,200 New Haven Unified School District, GO (Insured; Assured Guaranty Corp.) 0.00 8/1/32 2,500,000 c 1,333,725 Northern California Gas Authority Number 1, Gas Project Revenue 0.94 7/1/27 660,000 e 605,972 Oakland Unified School District, GO 5.00 8/1/40 3,000,000 3,329,910 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 10,000,000 11,968,400 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/30 2,000,000 2,399,880 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/31 2,000,000 2,384,700 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/33 3,500,000 4,144,245 Riverside County Transportation Commission, Senior Lien Toll Revenue 5.75 6/1/44 2,000,000 2,279,120 Riverside County Transportation Commission, Senior Lien Toll Revenue 5.75 6/1/48 5,000,000 5,693,550 San Diego Regional Building Authority, LR (County Operations Center and Annex Redevelopment Project) 5.38 2/1/36 2,000,000 2,239,440 San Diego Unified School District, GO 0.00 7/1/25 4,000,000 c 3,090,320 San Diego Unified School District, GO (Dedicated Unlimited Ad Valorem Property Tax Bonds) 4.00 7/1/33 1,000,000 1,069,250 San Diego Unified School District, GO (Dedicated Unlimited Ad Valorem Property Tax Bonds) 4.00 7/1/34 1,980,000 2,105,413 San Diego Unified School District, GO (Dedicated Unlimited Ad Valorem Property Tax Bonds) 4.00 7/1/35 2,205,000 2,335,404 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/38 2,000,000 c 575,500 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/43 7,835,000 c 1,665,486 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (San Francisco Redevelopment Projects) 6.63 8/1/41 1,250,000 1,515,937 San Joaquin Hills Transportation Corridor Agency, Senior Lien Toll Road Revenue 5.00 1/15/50 5,000,000 5,367,000 South Bayside Waste Management Authority, Solid Waste Enterprise Revenue (Shoreway Environmental Center) 6.00 9/1/36 1,000,000 1,144,920 University of California Regents, General Revenue 5.00 5/15/31 6,385,000 7,615,326 University of California Regents, Limited Project Revenue 5.00 5/15/37 14,605,000 16,805,681 West Contra Costa Unified School District, GO (Build America Bonds) 8.46 8/1/34 5,000,000 5,941,550 Colorado.9% City and County of Denver, Airport System Revenue 5.00 11/15/21 1,500,000 1,756,305 City and County of Denver, Airport System Revenue (Insured: Assured Guaranty Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 1,000,000 1,078,290 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 500,000 561,440 Colorado Springs, Utilities System Improvement Revenue 5.00 11/15/44 6,500,000 7,421,245 Delaware1.2% JPMorgan Chase Putters/Drivers Trust (Series 4359) Non-recourse (University of Delaware, Revenue) 5.00 5/1/21 12,230,000 b,d 13,724,871 District of Columbia.7% District of Columbia, Revenue (Friendship Public Charter School, Inc. Issue) 5.00 6/1/32 3,500,000 3,698,590 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/33 1,100,000 1,268,905 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/43 1,700,000 1,948,914 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/48 1,450,000 1,652,043 Florida4.7% Brevard County Health Facilities Authority, Health Facilities Revenue (Health First, Inc. Project) (Prerefunded) 7.00 4/1/19 1,675,000 a 1,998,426 Collier County Health Facilities Authority, Residential Care Facility Revenue (The Moorings Inc.) 5.00 5/1/45 2,500,000 2,742,875 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 1,000,000 1,162,390 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 5.25 4/1/42 1,100,000 1,190,299 Hillsborough County Aviation Authority, Subordinated Revenue (Tampa International Airport) 5.00 10/1/44 6,000,000 6,669,060 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/30 750,000 857,498 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/40 7,545,000 8,328,096 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/44 5,000,000 5,496,650 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 1,200,000 1,371,060 Miami-Dade County, Seaport Revenue 5.50 10/1/42 14,145,000 16,351,620 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 4.00 4/1/45 1,000,000 1,009,060 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) (Insured; Berkshire Hathaway Assurance Corporation) (Prerefunded) 5.50 4/1/16 600,000 a 610,530 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/40 1,050,000 1,161,793 Orange County Industrial Development Authority, IDR (VitAG Florida LLC Project) 8.00 7/1/36 2,500,000 b 2,556,275 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) 5.63 7/1/39 2,000,000 2,212,340 Georgia.3% Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/40 1,000,000 1,159,100 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/44 1,500,000 1,730,655 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 1,000,000 1,113,400 Hawaii3.6% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 6,000,000 6,802,740 Hawaii Department of Budget and Finance, Special Purpose Revenue (The Queen's Health Systems) 5.00 7/1/35 7,000,000 7,989,450 Hawaii Department of Budget and Finance, Special Purpose Senior Living Revenue (Kahala Nui) 5.13 11/15/32 1,000,000 1,080,650 Hawaii Department of Budget and Finance, Special Purpose Senior Living Revenue (Kahala Nui) 5.25 11/15/37 1,000,000 1,083,780 JPMorgan Chase Putters/Drivers Trust (Series 4007) Non-recourse (Hawaii, GO) 5.00 12/1/19 20,000,000 b,d 23,891,745 Idaho.4% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/32 3,900,000 4,399,434 Illinois9.7% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municial Corp.) 5.50 1/1/43 4,000,000 4,527,560 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/31 15,000,000 17,088,450 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/39 2,500,000 2,911,700 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 6.50 1/1/41 5,000,000 6,023,750 Chicago, GO 5.50 1/1/42 1,750,000 1,835,330 Chicago, GO 5.50 1/1/42 1,250,000 1,310,950 Chicago, GO 7.75 1/1/42 5,000,000 5,314,100 Chicago, GO (Project and Refunding Series) 5.00 1/1/35 5,000,000 5,049,450 Chicago, GO (Project and Refunding Series) 5.50 1/1/40 5,000,000 5,243,800 Chicago, Wastewater Transmission Revenue 5.00 1/1/39 1,000,000 1,077,890 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 5.25 12/1/39 18,500,000 17,303,790 Illinois, GO 5.50 7/1/33 2,500,000 2,705,800 Illinois, GO 5.50 7/1/38 2,500,000 2,659,075 Illinois, GO 5.00 2/1/39 5,000,000 5,172,500 Illinois Finance Authority, Revenue (Benedictine University Project) 6.25 10/1/33 2,760,000 3,138,230 Illinois Finance Authority, Revenue (Franciscan Communities, Inc.) 5.25 5/15/47 4,250,000 4,336,573 Illinois Finance Authority, Revenue (Lutheran Home and Services Obligated Group) 5.63 5/15/42 3,000,000 3,159,360 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 5.50 7/1/28 1,560,000 1,798,789 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.50 7/1/34 2,140,000 2,381,478 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 5,000,000 5,886,450 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/39 4,000,000 4,477,840 Illinois Finance Authority, Revenue (Silver Cross Hospital and Medical Centers) 5.00 8/15/44 5,000,000 5,396,600 Illinois Finance Authority, Revenue (The Art Institute of Chicago) 6.00 3/1/38 1,000,000 1,110,490 Springfield, Senior Lien Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/40 1,000,000 1,107,580 Indiana.7% Indiana Finance Authority, Lease Appropriaton Revenue (Stadium Project) 5.25 2/1/35 5,000,000 5,819,300 Indiana Finance Authority, Private Activity Revenue (I-69 Section 5 Project) 5.25 9/1/40 2,000,000 2,184,500 Kentucky.4% Kentucky Property and Buildings Commission, Revenue (Project Number 90) 5.38 11/1/23 1,500,000 1,678,110 Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue (Downtown Crossing Project) 5.75 7/1/49 3,000,000 3,378,630 Louisiana1.5% Jefferson Parish Hospital Service District Number 2, HR (East Jefferson General Hospital) 6.25 7/1/31 5,000,000 5,724,750 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/25 5,000,000 5,589,500 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Louisiana Community and Technical College System Act 360 Project) 5.00 10/1/39 2,000,000 2,229,440 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 1,000,000 1,142,590 New Orleans, Water Revenue 5.00 12/1/34 500,000 564,490 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,258,100 Maine.8% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.00 7/1/26 825,000 925,906 Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.75 7/1/41 2,725,000 3,089,414 Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.00 7/1/41 4,240,000 4,864,086 Maryland3.2% Maryland, GO (State and Local Facilities Loan) 4.00 3/15/25 27,810,000 30,484,210 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 3,500,000 3,820,880 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) (Prerefunded) 6.75 7/1/19 2,000,000 a 2,398,980 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.13 7/1/39 250,000 268,722 Massachusetts5.0% JPMorgan Chase Putters/Drivers Trust (Series 3896) Non-recourse (Massachusetts, GO (Consolidated Loan)) 5.00 4/1/19 15,000,000 b,d 17,757,038 JPMorgan Chase Putters/Drivers Trust (Series 4357) Non-recourse (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) 5.00 8/15/20 10,000,000 b,d 11,846,890 Massachusetts, GO (Consolidated Loan) 5.00 11/1/24 5,350,000 6,469,969 Massachusetts Development Finance Agency, HR (Cape Cod Healthcare Obligated Group Issue) 5.25 11/15/41 4,370,000 4,944,131 Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) (Green Bonds) 5.00 7/1/44 5,000,000 5,405,050 Massachusetts Development Finance Agency, Revenue (SABIS International Charter School Issue) 5.00 4/15/40 1,500,000 1,597,140 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.00 10/1/36 2,115,000 2,339,867 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 3,090,000 3,730,186 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.75 1/1/36 1,165,000 1,371,123 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.88 1/1/41 1,000,000 1,180,200 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 295,000 a 348,938 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 205,000 a 242,482 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 50,000 50,219 Michigan2.3% Detroit, Water Supply System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 950,000 964,554 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/33 6,760,000 7,696,733 Michigan Building Authority, Revenue (Facilities Program) 5.38 10/15/41 3,000,000 3,443,640 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/32 2,500,000 2,819,050 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/38 6,475,000 7,214,639 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/25 1,250,000 1,484,287 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/19 1,000,000 1,084,800 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/20 500,000 550,680 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/21 700,000 809,361 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; Build America Mutual Assurance Company) 5.00 12/1/39 775,000 864,745 Minnesota2.9% JPMorgan Chase Putters/Drivers Trust (Series 3844) Non-recourse (Minnesota, GO (Various Purpose)) 5.00 8/1/18 17,125,000 b,d 19,900,403 JPMorgan Chase Putters/Drivers Trust (Series 3845) Non-recourse (Minnesota, GO (Various Purpose)) 5.00 8/1/18 10,000,000 b,d 11,705,900 Minneapolis, Health Care System Revenue (Fairview Health Services) (Prerefunded) 6.63 11/15/18 1,000,000 a 1,161,970 Mississippi.3% Mississippi Development Bank, Special Obligation Revenue (Jackson, Water and Sewer System Revenue Bond Project) (Insured; Assured Guaranty Municipal Corp.) 6.88 12/1/40 1,625,000 2,084,387 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 5.80 5/1/34 1,500,000 1,666,680 Nevada1.0% Clark County, Airport System Revenue (Build America Bonds) 6.88 7/1/42 10,000,000 11,259,100 New Hampshire1.0% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 0.14 5/1/21 12,250,000 e 11,775,312 New Jersey3.8% New Jersey, COP (Equipment Lease Purchase Agreement) 5.25 6/15/28 1,000,000 1,054,390 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/26 2,500,000 2,672,025 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.13 1/1/34 5,325,000 5,812,078 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.38 1/1/43 5,500,000 5,900,015 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/29 13,000,000 14,317,810 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) (Prerefunded) 7.50 6/1/19 2,000,000 a 2,427,600 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Peter's University Hospital Obligated Group Issue) 6.25 7/1/35 1,500,000 1,618,335 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/21 7,000,000 7,712,670 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 5,000,000 c 2,490,700 New York11.0% Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.00 7/15/30 9,500,000 10,757,325 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.25 7/15/40 6,000,000 6,817,200 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.38 7/15/43 4,000,000 4,566,520 Build New York City Resource Corporation, SWDR (Pratt Paper (NY), Inc. Project) 5.00 1/1/35 1,000,000 b 1,069,940 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 5,000,000 5,710,800 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 665,000 770,083 Metropolitan Transportation Authority, Transportation Revenue (Insured; Assured Guaranty Municipal Corp.) 0.46 11/1/22 11,000,000 e 10,711,250 New York City, GO 6.00 10/15/23 365,000 416,695 New York City, GO (Prerefunded) 6.00 10/15/18 135,000 a 154,302 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Corp.) 6.50 1/1/46 325,000 370,334 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,300,000 1,522,755 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 0.75 3/1/20 5,000,000 e 4,798,550 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Citigroup Series RR II R-11931) Recourse 5.75 12/15/16 9,000,000 b,d 10,027,080 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Citigroup Series RR II R-11931-1) Recourse 5.75 12/15/16 5,090,000 b,d 5,670,865 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 10,000,000 11,504,600 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.75 11/15/51 5,000,000 5,774,550 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 3/15/44 2,000,000 2,180,960 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 10,000,000 b 10,256,800 New York State Dormitory Authority, Revenue (Pace University) 5.00 5/1/38 500,000 526,810 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,145,000 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.58 4/1/34 17,410,000 e 16,626,550 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 6.00 12/1/42 5,000,000 5,846,350 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/27 2,000,000 c 1,372,820 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/28 4,715,000 c 3,092,616 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/31 5,000,000 c 2,902,950 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/32 3,000,000 c 1,675,710 North Carolina.0% North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Corp.) (Escrowed to Maturity) 6.00 1/1/19 175,000 189,369 Ohio1.3% Montgomery County, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,115,000 1,256,349 Ohio, Private Activity Revenue (Portsmouth Gateway Group, LLC - Borrower) (Portsmouth Bypass Project) 5.00 12/31/39 1,200,000 1,303,668 Ohio, Private Activity Revenue (Portsmouth Gateway Group, LLC - Borrower) (Portsmouth Bypass Project) 5.00 6/30/53 3,490,000 3,741,629 Ohio, Private Activity Revenue (Portsmouth Gateway Group, LLC - Borrower) (Portsmouth Bypass Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/31/35 3,000,000 3,330,060 Ohio, Private Activity Revenue (Portsmouth Gateway Group, LLC - Borrower) (Portsmouth Bypass Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/31/39 2,000,000 2,204,720 Ohio Turnpike and Infrastructure Commission, Turnpike Junior Lien Revenue (Infrastructure Projects) 0/5.70 2/15/34 3,000,000 f 2,618,520 Oregon.2% Oregon Health and Science University, Revenue 5.75 7/1/39 2,000,000 2,278,020 Pennsylvania1.6% Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 6/30/42 3,000,000 3,212,550 Pennsylvania Economic Development Financing Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) 5.00 12/1/43 4,425,000 5,012,419 Pennsylvania Higher Educational Facilities Authority, Revenue (The Foundation for Indiana University of Pennsylvania Student Housing Project at Indiana University of Pennsylvania) 5.00 7/1/32 1,000,000 1,086,300 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 5.75 8/15/41 2,550,000 2,974,932 Philadelphia, GO 5.25 7/15/27 5,350,000 6,303,744 Rhode Island.7% Rhode Island Health and Educational Building Corporation, Higher Education Facility Revenue (Providence College Issue) 5.00 11/1/45 7,000,000 7,873,390 Texas17.9% Austin, Water and Wastewater System Revenue 5.00 11/15/39 13,555,000 15,447,278 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/40 7,300,000 7,991,894 Central Texas Regional Mobility Authority, Senior Lien Revenue 6.00 1/1/41 5,000,000 5,720,300 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.50 8/15/31 1,250,000 1,381,875 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/32 2,745,000 2,945,001 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 6.00 8/15/33 1,500,000 1,782,210 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.75 8/15/41 1,000,000 1,117,250 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/42 2,750,000 2,912,057 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 6.00 8/15/43 2,770,000 3,286,993 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 5.00 12/1/45 3,855,000 4,015,252 Clint Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/45 5,000,000 5,750,250 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/32 7,500,000 8,312,100 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.75 8/15/18 1,000,000 a 1,127,670 Grand Parkway Transportation Corporation, Grand Parkway System First Tier Toll Revenue 5.50 4/1/53 4,500,000 5,007,870 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.20 10/1/31 2,000,000 f 1,643,740 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.40 10/1/33 2,500,000 f 2,049,025 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.45 10/1/34 2,235,000 f 1,824,609 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.00 12/1/18 1,000,000 a 1,177,650 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/32 500,000 550,555 Houston, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.26 7/1/30 10,650,000 e 9,864,563 Houston, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.26 7/1/30 3,650,000 e 3,380,813 Houston Higher Education Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) 6.50 5/15/31 1,270,000 1,510,805 Houston Higher Education Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) (Prerefunded) 6.50 5/15/21 1,530,000 a 1,940,973 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 5.88 5/15/21 725,000 814,219 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) (Prerefunded) 6.88 5/15/21 4,400,000 a 5,668,344 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/40 4,750,000 5,327,552 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/45 5,000,000 5,561,100 New Hope Cultural Education Facilities Finance Corporation, Student Housing Revenue (National Campus and Community Development Corporation - College Station Properties LLC - Texas A&M University Project) 5.00 7/1/47 6,500,000 6,700,070 Newark Higher Education Finance Corporation Education Revenue (A+ Charter Schools, Inc.) 5.50 8/15/35 750,000 759,480 Newark Higher Education Finance Corporation Education Revenue (A+ Charter Schools, Inc.) 5.75 8/15/45 1,000,000 1,009,510 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 4.88 12/1/32 1,630,000 1,699,617 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/38 7,000,000 8,265,810 North Texas Tollway Authority, Special Projects System Revenue 5.50 9/1/41 20,000,000 23,594,800 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (LBJ Infrastructure Group LLC IH-635 Managed Lanes Project) 7.00 6/30/40 7,500,000 9,015,450 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (North Tarrant Express Mobility Partners Segments 3 LLC Segments 3A and 3B Facility) 7.00 12/31/38 10,000,000 12,437,800 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (North Tarrant Express Mobility Partners Segments 3 LLC Segments 3A and 3B Facility) 6.75 6/30/43 5,000,000 6,090,500 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project) 7.50 12/31/31 2,500,000 2,995,725 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/37 15,950,000 17,769,735 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 6,000,000 6,567,420 Vermont.1% Burlington, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,121,410 Virginia1.4% Chesapeake, Transportation System Senior Toll Road Revenue 0/4.88 7/15/40 2,000,000 f 1,466,600 Virginia Small Business Financing Authority, Senior Lien Revenue (95 Express Lanes LLC Project) 5.00 1/1/40 7,510,000 7,866,425 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 5.25 1/1/32 4,000,000 4,438,240 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 6.00 1/1/37 2,000,000 2,300,640 Wisconsin.5% Oneida Tribe of Indians, Retail Sales Revenue 6.50 2/1/31 1,325,000 b 1,520,742 Wisconsin, General Fund Annual Appropriation Bonds 5.38 5/1/25 1,000,000 1,133,870 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 1,500,000 1,714,425 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/33 1,000,000 1,153,800 U.S. Related4.6% A.B. Won International Airport Authority of Guam, General Revenue 6.25 10/1/34 1,000,000 1,164,270 A.B. Won International Airport Authority of Guam, General Revenue 6.38 10/1/43 1,000,000 1,171,190 A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 10/1/34 2,000,000 2,351,960 A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 10/1/43 2,000,000 2,342,020 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 2,500,000 2,961,775 Guam, Hotel Occupancy Tax Revenue 6.13 11/1/31 5,000,000 5,927,150 Guam, Hotel Occupancy Tax Revenue 6.50 11/1/40 2,000,000 2,399,720 Guam Government Department of Education, COP (John F. Kennedy High School Project) 6.63 12/1/30 1,000,000 1,090,280 Puerto Rico Commonwealth, GO 8.00 7/1/35 5,000,000 3,645,350 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/21 500,000 496,020 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,000,000 1,315,300 Puerto Rico Electric Power Authority, Power Revenue 6.75 7/1/36 10,000,000 6,550,300 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 750,000 750,660 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue 5.00 8/1/22 4,585,000 3,106,934 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 15,000,000 f 6,410,850 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 f 218,910 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.00 10/1/29 2,250,000 2,468,632 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.00 10/1/30 5,000,000 5,454,350 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.00 10/1/34 1,500,000 1,612,965 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note - Diageo Project) 6.75 10/1/37 1,250,000 1,408,975 Total Long-Term Municipal Investments (cost $1,113,944,141) Short-Term Municipal Coupon Maturity Principal Investments1.8% Rate (%) Date Amount ($) Value ($) Missouri.6% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.01 12/1/15 1,900,000 g 1,900,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.01 12/1/15 5,000,000 g 5,000,000 Nebraska.1% Douglas County Hospital Authority Number 2, Health Facilities Revenue, Refunding (Children's Hospital Obligated Group) (LOC; U.S. Bank NA) 0.01 12/1/15 1,000,000 g 1,000,000 New York.5% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.01 12/1/15 3,200,000 g 3,200,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.01 12/1/15 1,920,000 g 1,920,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; JPMorgan Chase Bank) 0.01 12/1/15 1,000,000 g 1,000,000 Texas.4% Gulf Coast Industrial Development Authority, Revenue (ExxonMobil Project) 0.01 12/1/15 4,505,000 g 4,505,000 Vermont.1% Vermont Educational and Health Buildings Financing Agency, HR (Northeastern Vermont Regional Hospital Project) (LOC; TD Bank) 0.01 12/1/15 800,000 g 800,000 Wyoming.1% Uinta County, PCR, Refunding (Chevron U.S.A. Inc. Project) 0.01 12/1/15 1,200,000 g 1,200,000 Total Short-Term Municipal Investments (cost $20,525,000) Total Investments (cost $1,134,469,141) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $147,787,429 or 12.9% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Collateral for floating rate borrowings. e Variable rate securityinterest rate subject to periodic change. f Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. g Variable rate demand note - rate shown is the interest rate in effect at November 30, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2015, net unrealized appreciation on investments was $82,577,437 of which $93,412,994 related to appreciated investment securities and $10,835,557 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2015 Financial Futures Short U.S. Treasury 5 Year Notes 952 (113,488,813 ) December 2015 406,875 U.S. Treasury 10 Year Notes 2,227 (282,863,797 ) December 2015 394,804 U.S. Treasury Long Bonds 200 (31,675,000 ) December 2015 (150,000) Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds † - 1,217,046,578 - Other Financial Instruments: Financial Futures †† 801,679 - - Liabilities ($) Other Financial Instruments: Financial Futures †† (150,000) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end November 30, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund November 30, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.3% Rate (%) Date Amount ($) Value ($) Alabama1.0% Alabama 21st Century Authority, Tobacco Settlement Revenue 5.00 6/1/20 1,500,000 1,713,180 Alabama 21st Century Authority, Tobacco Settlement Revenue 5.00 6/1/21 1,240,000 1,436,689 Jefferson County, Limited Obligation School Warrants 5.25 1/1/16 4,810,000 4,838,042 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 13,325,000 13,402,685 Arizona.7% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) (Prerefunded) 6.00 7/1/18 2,500,000 a 2,818,650 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) (Prerefunded) 6.00 7/1/18 1,000,000 a 1,127,460 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) (Prerefunded) 6.00 7/1/18 1,100,000 a 1,240,206 Arizona Transportation Board, Highway Revenue (Prerefunded) 5.00 7/1/18 5,000,000 a 5,512,650 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/26 2,000,000 2,315,240 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 1,145,000 1,175,789 California17.8% Alameda Corridor Transportation Authority, Subordinate Lien Revenue (Insured; AMBAC) 5.25 10/1/21 5,000,000 5,369,000 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 1.88 4/1/19 10,000,000 10,166,500 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 2.00 4/1/21 10,000,000 10,152,800 California, GO (Various Purpose) 5.00 2/1/21 4,000,000 4,711,760 California, GO (Various Purpose) 5.00 9/1/21 5,000,000 5,970,050 California, GO (Various Purpose) 5.25 10/1/23 5,000,000 6,075,050 California, GO (Various Purpose) 5.00 12/1/23 12,500,000 15,353,750 California, GO (Various Purpose) 5.00 12/1/23 2,500,000 3,070,750 California, GO (Various Purpose) 5.25 9/1/29 10,000,000 12,138,900 California, GO (Various Purpose) 6.00 3/1/33 11,445,000 13,747,391 California, GO (Various Purpose) 6.50 4/1/33 8,750,000 10,372,600 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 9,198,309 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/21 3,420,000 3,757,554 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 5/1/18 8,565,000 a 9,414,048 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/19 5,000,000 5,776,750 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,500,000 1,768,155 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,871,264 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 8,500,000 a 9,771,770 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 4,000,000 a 4,598,480 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 60,000 a 69,368 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 3,440,000 a 3,977,122 California State Public Works Board, LR (Various Capital Projects) 5.00 4/1/19 8,760,000 9,882,156 California State Public Works Board, LR (Various Capital Projects) 5.00 10/1/20 2,000,000 2,335,740 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/20 1,350,000 1,579,635 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.25 8/1/24 4,235,000 4,911,626 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; Assured Guaranty Municipal Corp.) 4.50 7/1/18 1,770,000 1,855,526 California Statewide Communities Development Authority Student Housing Revenue (CHF - Irvine, L.L.C. - UCI East Campus Apartments, Phase II) 5.00 5/15/38 5,000,000 5,088,800 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 12,080,000 13,937,179 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/30 2,500,000 2,875,350 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/32 2,000,000 2,317,840 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/34 3,500,000 4,025,105 Los Angeles, Wastewater System Revenue 5.00 6/1/34 11,230,000 13,320,015 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/20 7,165,000 8,399,100 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Senior Revenue 5.00 7/1/22 3,450,000 4,202,169 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 15,520,000 18,150,950 New Haven Unified School District, GO (Insured; Assured Guaranty Corp.) 0.00 8/1/33 4,000,000 b 2,062,160 Port of Oakland, Revenue 5.00 5/1/18 1,835,000 2,008,940 Port of Oakland, Revenue 5.00 5/1/19 2,250,000 2,532,105 Port of Oakland, Revenue 5.00 5/1/23 1,875,000 2,165,344 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/25 4,635,000 5,754,445 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/28 5,000,000 6,076,100 Sacramento County Sanitation Districts Financing Authority, Subordinate Lien Revenue (Sacramento Regional County Sanitation District) (Insured; FGIC) 0.75 12/1/35 10,000,000 c 9,143,600 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 0.77 6/1/34 8,000,000 c 7,315,200 San Francisco Bay Area Rapid Transit District, GO 4.00 8/1/35 6,500,000 6,974,045 San Francisco City and County, COP (War Memorial Veterans Building Seismic Upgrade and Improvements) 5.00 4/1/27 3,555,000 4,214,630 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/25 5,000,000 5,894,300 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/26 5,000,000 5,880,050 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/31 8,000,000 9,499,200 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/37 11,000,000 12,856,470 San Francisco Community College District, GO 5.00 6/15/29 5,000,000 5,984,850 Southern California Public Power Authority, Gas Project Revenue (Project Number 1) 5.25 11/1/20 4,000,000 4,594,000 Southern California Public Power Authority, Revenue (Apex Power Project) 5.00 7/1/30 1,000,000 1,182,760 Southern California Public Power Authority, Revenue (Apex Power Project) 5.00 7/1/31 3,855,000 4,540,034 Southern California Public Power Authority, Revenue (Apex Power Project) 5.00 7/1/33 3,380,000 3,960,819 University of California Regents, General Revenue 5.00 5/15/31 9,000,000 10,734,210 University of California Regents, Limited Project Revenue 5.00 5/15/30 11,000,000 13,190,760 Colorado1.9% City and County of Denver, Airport System Revenue (Insured: Assured Guaranty Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 4,445,000 4,792,999 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 2,000,000 2,245,760 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,600,000 1,799,040 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/16 3,565,000 3,676,192 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/16 2,360,000 2,438,022 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 1.76 9/1/17 5,000,000 c 5,016,400 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/17 3,500,000 3,729,670 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 5.75 11/15/18 1,465,000 1,582,097 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.13 11/15/23 5,350,000 6,632,663 Regional Transportation District, COP 5.00 6/1/19 1,750,000 1,977,535 Regional Transportation District, COP 5.00 6/1/20 2,700,000 3,122,631 Regional Transportation District, COP 5.50 6/1/22 2,200,000 2,559,788 Connecticut1.6% Connecticut, GO 5.00 11/15/21 9,430,000 11,128,532 Connecticut, GO 5.00 4/15/22 5,000,000 5,926,850 Connecticut, GO 5.00 5/15/23 10,000,000 11,616,000 Connecticut, GO 4.00 6/15/30 3,000,000 3,206,160 Connecticut, GO (Insured; AMBAC) 5.25 6/1/18 1,500,000 1,656,390 Delaware1.0% Delaware, GO 5.00 2/1/23 5,000,000 5,833,550 Delaware River and Bay Authority, Revenue 5.00 1/1/21 2,000,000 2,332,980 Delaware River and Bay Authority, Revenue 5.00 1/1/22 2,710,000 3,214,629 Delaware River and Bay Authority, Revenue 5.00 1/1/23 1,500,000 1,799,205 Delaware River and Bay Authority, Revenue 5.00 1/1/24 1,000,000 1,210,480 University of Delaware, Revenue 5.00 11/1/27 5,440,000 6,399,942 District of Columbia.6% District of Columbia, GO (Insured; Assured Guaranty Municipal Corp.) 3.19 6/1/16 5,000,000 c 5,026,000 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/23 4,250,000 4,923,540 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 2,500,000 2,874,700 Florida4.4% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 10,000,000 11,375,400 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/19 4,220,000 4,542,113 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/20 2,500,000 2,690,825 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/21 2,500,000 2,959,125 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/21 2,000,000 2,251,560 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/22 1,625,000 1,824,583 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/24 1,000,000 1,122,820 Lee County, Airport Revenue 5.50 10/1/23 3,460,000 4,077,887 Lee County, Airport Revenue 5.50 10/1/24 5,000,000 5,837,300 Miami-Dade County Aviation Revenue (Miami International Airport) 5.50 10/1/25 4,175,000 4,852,060 Miami-Dade County, Subordinate Special Obligation Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 2,000,000 2,148,040 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 5.00 5/1/21 5,000,000 5,802,150 Orlando Utilities Commission, Utility System Revenue 1.01 10/1/16 13,400,000 c 13,457,352 Port Saint Lucie, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/29 5,000,000 5,140,450 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 245,000 a 274,334 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 240,000 a 268,735 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 210,000 a 235,143 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 725,000 a 811,804 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 1,790,000 a 2,004,317 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 5,000,000 a 5,598,650 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 2,105,000 a 2,357,032 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 1,085,000 a 1,214,907 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/20 5,000,000 5,847,000 Tampa Sports Authority, Local Option Sales Tax Revenue (Stadium Project) 5.00 1/1/24 90,000 109,689 Tampa Sports Authority, Local Option Sales Tax Revenue (Stadium Project) 5.00 1/1/25 2,865,000 3,532,975 Georgia1.8% Atlanta, Water and Wastewater Revenue 5.00 11/1/25 3,750,000 4,598,212 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 6,000,000 6,680,400 Burke County Development Authority, PCR (Vogtle Project) 2.35 12/11/20 7,500,000 7,559,025 DeKalb County, Water and Sewerage Revenue 5.25 10/1/36 3,500,000 4,124,050 Main Street Natural Gas Inc., Gas Project Revenue 6.38 7/15/38 1,335,000 d 16,020 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 5,600,900 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/18 1,310,000 1,315,345 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/41 6,990,000 8,078,063 Idaho.8% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/33 5,000,000 5,625,050 University of Idaho Regents, General Revenue 5.25 4/1/21 9,850,000 11,462,544 Illinois6.9% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/22 4,615,000 5,421,933 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 2,000,000 2,368,420 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/24 5,000,000 5,942,150 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/25 4,450,000 5,325,182 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/25 7,055,000 8,233,608 Chicago, GO 5.00 1/1/24 4,500,000 4,814,550 Chicago, GO 5.00 1/1/26 3,000,000 3,163,380 Chicago, GO 5.50 1/1/35 3,750,000 3,961,087 Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 5.00 12/1/17 1,110,000 1,132,544 Chicago, GO (Neighborhoods Alive 21 Program) 5.25 1/1/22 1,000,000 1,080,910 Chicago, GO (Project and Refunding Series) 5.50 1/1/34 5,400,000 5,712,174 Chicago, GO (Project and Refunding Series) 5.50 1/1/37 3,500,000 3,675,910 Chicago, GO (Project and Refunding Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/26 6,940,000 7,012,939 Chicago, Wastewater Transmission Revenue 5.00 1/1/24 3,000,000 3,407,130 Chicago, Wastewater Transmission Revenue 5.00 1/1/25 2,110,000 2,403,775 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 5.25 12/1/35 7,215,000 6,838,666 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; AMBAC) 5.50 12/1/18 1,605,000 1,658,398 Illinois, GO 5.00 8/1/18 19,900,000 21,240,862 Illinois, GO 5.00 8/1/19 10,000,000 10,825,200 Illinois, GO 5.00 9/1/19 7,500,000 7,523,475 Illinois, GO 5.00 8/1/23 5,000,000 5,533,250 Illinois, GO 5.25 2/1/28 6,000,000 6,277,260 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 5,000,000 5,525,600 Illinois Finance Authority, Gas Supply Revenue (The Peoples Gas Light and Coke Company Project) (Insured; AMBAC) 4.30 6/1/16 2,500,000 2,545,525 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.25 6/1/24 10,000,000 10,287,400 Kansas1.8% Harvey County Unified School District Number 373, GO Improvement Bonds (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 9/1/18 1,700,000 a 1,886,524 Kansas Department of Transportation, Highway Revenue 5.00 9/1/27 10,000,000 12,200,000 Kansas Department of Transportation, Highway Revenue 5.00 9/1/28 6,000,000 7,286,280 Kansas Department of Transportation, Highway Revenue 5.00 9/1/29 1,300,000 1,568,775 Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/21 3,370,000 3,716,874 Wichita, Water and Sewer Utility Revenue 5.00 10/1/21 7,990,000 9,495,316 Kentucky.1% Kentucky Property and Buildings Commission, Revenue (Project Number 100) 5.00 8/1/21 1,785,000 2,091,609 Louisiana2.5% Jefferson Sales Tax District, Special Sales Tax Revenue (Insured; AMBAC) (Prerefunded) 5.25 12/1/17 4,000,000 a 4,340,400 Louisiana, GO 5.00 8/1/26 5,000,000 5,983,100 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/21 5,000,000 5,804,400 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) (Prerefunded) 5.00 6/1/16 5,500,000 a 5,630,075 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/25 14,500,000 16,209,550 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Louisiana Community and Technical College System Facilities Corporation Project) 5.00 10/1/22 5,000,000 5,712,800 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 2,000,000 2,285,180 Louisiana Public Facilities Authority, Revenue (Loyola University Project) 5.00 10/1/41 6,000,000 6,418,740 Maryland2.4% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/28 2,480,000 2,945,694 Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/29 4,640,000 5,474,272 Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/30 4,640,000 5,443,509 Maryland, GO (State and Local Facilities Loan) 5.00 3/1/26 2,000,000 2,404,440 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 12/1/21 6,300,000 7,562,520 Montgomery County, Consolidated Public Improvement GO 5.00 11/1/26 10,000,000 12,348,900 Montgomery County, Consolidated Public Improvement GO 4.00 12/1/30 12,000,000 13,016,760 Massachusetts1.5% Massachusetts, GO 0.68 11/1/18 2,000,000 c 2,002,400 Massachusetts, GO (Consolidated Loan) 5.00 7/1/25 7,000,000 8,375,710 Massachusetts, GO (Consolidated Loan) (Green Bonds) 5.00 9/1/28 5,000,000 5,923,250 Massachusetts, GO (Consolidated Loan) (Green Bonds) 5.00 9/1/31 5,000,000 5,895,600 Massachusetts, GO (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/20 3,285,000 3,933,853 Massachusetts Development Finance Agency, Special Obligation Revenue (Commonwealth Contract Assistance) 5.00 5/1/44 2,505,000 2,899,938 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 1,180,000 a 1,395,751 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 820,000 a 969,929 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 380,000 381,668 Michigan1.9% Detroit, Water Supply System Second Lien Revenue (Insured; FGIC) 5.75 7/1/22 7,000,000 7,727,300 Michigan, Grant Anticipation Bonds (Insured; Assured Guaranty Municipal Corp.) 5.25 9/15/23 7,500,000 8,079,525 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/22 2,400,000 2,875,296 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/35 5,000,000 5,602,500 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 1,875,000 2,163,881 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/27 3,000,000 3,445,050 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,500,000 2,854,600 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,500,000 2,885,175 Michigan State Building Authority, Revenue (Facilities Program) 5.00 10/15/29 3,450,000 3,980,334 Minnesota1.4% Minneapolis, Health Care System Revenue (Fairview Health Services) (Prerefunded) 6.63 11/15/18 12,000,000 a 13,943,640 Saint Paul Housing and Redevelopment Authority, Health Care Facilities Revenue (HealthPartners Obligated Group) 5.00 7/1/32 5,000,000 5,708,950 University of Minnesota Regents, Special Purpose Revenue (State Supported Stadium Debt) (Prerefunded) 5.00 8/1/16 6,300,000 a 6,497,568 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/22 1,500,000 1,786,950 Mississippi.0% Mississippi Home Corporation, SFMR (Collateralized: FHLMC, FNMA and GNMA) 4.38 12/1/18 460,000 482,825 Mississippi State University Educational Building Corporation, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/16 400,000 413,324 Missouri1.9% Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/21 1,550,000 1,850,685 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/22 1,750,000 2,121,770 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/23 2,200,000 2,698,036 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 1/1/26 750,000 907,628 Missouri Highways and Transportation Commission, First Lien State Road Revenue 5.00 5/1/23 25,625,000 31,536,944 Nebraska.5% Central Plains Energy Project, Gas Supply Revenue (Liquidity Facility; Royal Bank of Canada) 5.00 12/1/19 10,000,000 11,333,100 Nevada1.2% Clark County, Highway Revenue (Motor Vehicle Fuel Tax) 5.00 7/1/28 10,000,000 11,242,300 Clark County School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/20 12,930,000 14,126,801 New Jersey4.4% Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 11/1/16 1,000,000 1,042,300 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/24 5,000,000 5,415,400 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/20 5,000,000 5,410,100 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/25 13,000,000 14,490,320 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 5,000,000 5,502,500 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/23 10,000,000 11,565,000 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) (Prerefunded) 7.50 6/1/19 3,750,000 a 4,551,750 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.00 7/1/22 1,830,000 2,141,338 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.00 7/1/24 3,005,000 3,461,490 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/19 2,000,000 2,260,320 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/31 5,000,000 5,354,000 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.50 12/15/21 10,000,000 11,435,500 New Jersey Transportation Trust Fund Authority, Transportation Program Bonds 5.00 6/15/19 10,000,000 10,728,700 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/33 5,000,000 5,699,100 Rutgers, The State University, GO 5.00 5/1/21 2,000,000 2,355,120 New Mexico.5% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 5.00 8/1/19 10,000,000 11,254,300 New York13.0% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) (Prerefunded) 5.75 11/15/17 1,000,000 a 1,098,050 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 2,880,000 2,999,002 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 1,500,000 1,649,670 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/24 5,000,000 5,394,650 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 12,000,000 13,896,240 Metropolitan Transportation Authority, Transportation Revenue (Insured; Assured Guaranty Municipal Corp.) 0.46 11/1/22 8,625,000 c 8,398,594 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 4.00 7/1/35 5,440,000 5,677,837 New York City, GO 5.00 8/1/23 5,000,000 6,085,650 New York City, GO 5.00 8/1/24 5,000,000 6,152,950 New York City, GO 5.13 12/1/24 2,005,000 2,179,455 New York City, GO 5.00 10/1/25 2,500,000 2,952,275 New York City, GO 5.00 8/1/26 5,660,000 6,706,081 New York City, GO 5.00 8/1/28 16,000,000 18,610,880 New York City, GO (Prerefunded) 5.13 12/1/17 2,995,000 a 3,255,056 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/23 13,000,000 15,260,050 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/25 15,000,000 18,207,150 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 10,000,000 e 10,256,800 New York State Dormitory Authority, Revenue (Columbia University) 5.00 10/1/41 7,500,000 8,722,275 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 130,000 138,736 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 10,000,000 11,186,000 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/31 5,165,000 6,069,288 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/33 25,000,000 29,270,000 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/21 10,000,000 11,846,000 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/34 5,000,000 5,810,700 New York State Thruway Authority, General Revenue 5.00 1/1/32 3,000,000 3,516,990 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 5,000,000 5,385,700 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 4/1/17 4,500,000 a 4,762,440 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/29 10,000,000 11,725,700 Port Authority of New York and New Jersey (Consolidated Bonds, 179th Series) 5.00 12/1/38 2,350,000 2,720,196 Port Authority of New York and New Jersey (Consolidated Bonds, 184th Series) 5.00 9/1/31 1,145,000 1,348,054 Port Authority of New York and New Jersey (Consolidated Bonds, 184th Series) 5.00 9/1/32 2,500,000 2,934,825 Port Authority of New York and New Jersey (Consolidated Bonds, 190th Series) 5.00 5/1/36 3,000,000 3,397,440 Port Authority of New York and New Jersey (Consolidated Bonds, 190th Series) 5.00 5/1/37 3,400,000 3,842,714 Port Authority of New York and New Jersey (Consolidated Bonds, 190th Series) 5.00 5/1/38 1,375,000 1,551,550 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/29 6,370,000 7,686,615 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue (State Contingency Contract Secured) 5.00 6/1/20 5,000,000 5,118,450 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/37 2,425,000 2,637,818 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/29 10,000,000 b 6,340,500 Utility Debt Securitization Authority of New York, Restructuring Bonds 5.00 12/15/26 2,500,000 3,042,750 North Carolina2.2% North Carolina Eastern Municipal Power Agency, Power System Revenue (Prerefunded) 5.25 1/1/18 5,000,000 a 5,449,000 North Carolina Eastern Municipal Power Agency, Power System Revenue (Prerefunded) 5.00 1/1/19 18,000,000 a 20,197,080 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/24 1,585,000 1,754,706 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Prerefunded) 5.00 1/1/19 3,915,000 a 4,392,865 University of North Carolina Board of Governors, General Revenue (The University of North Carolina at Charlotte) 4.00 4/1/35 3,420,000 3,624,995 University of North Carolina Board of Governors, General Revenue (The University of North Carolina at Charlotte) 4.00 4/1/36 1,485,000 1,565,442 University of North Carolina Board of Governors, General Revenue (The University of North Carolina at Charlotte) 4.00 4/1/37 2,000,000 2,096,860 Wake County, LOR 5.00 1/1/24 5,955,000 6,800,908 Ohio1.1% Columbus, GO (Various Purpose Limited Tax) 5.00 7/1/21 3,005,000 3,580,818 Hamilton County, Sewer System Improvement Revenue (The Metropolitan Sewer District of Greater Cincinnati) 5.00 12/1/26 3,500,000 4,183,375 Montgomery County, Revenue (Catholic Health Initiatives) 6.00 10/1/23 3,055,000 3,430,398 Ohio, Common Schools GO 5.00 6/15/26 4,630,000 5,571,279 Ohio, Common Schools GO 5.00 6/15/27 5,070,000 6,083,341 Oregon.5% Oregon, GO 5.00 11/1/19 5,000,000 5,754,900 Oregon, GO 5.00 11/1/20 3,100,000 3,650,994 Pennsylvania3.6% Pennsylvania, GO 5.00 8/15/21 7,210,000 8,459,637 Pennsylvania, GO 5.00 6/15/22 5,220,000 6,177,035 Pennsylvania, GO 5.00 11/15/22 5,000,000 5,870,800 Pennsylvania, GO 5.00 3/15/31 5,000,000 5,792,250 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 11,520,000 13,642,675 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/28 7,540,000 8,747,908 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 6/30/42 1,000,000 1,070,850 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/31 5,110,000 5,803,018 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/18 5,000,000 5,476,800 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/20 3,675,000 4,266,675 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/21 3,740,000 4,383,953 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/22 1,000,000 1,146,590 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/25 2,750,000 3,069,770 South Carolina1.0% Clemson University, Athletic Facilities Revenue 4.00 5/1/35 1,500,000 1,558,485 Clemson University, Higher Education Revenue 4.00 5/1/35 2,635,000 2,748,489 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 3,000,000 3,390,240 Growth Remedy Opportunity Without Tax Hike, Installment Purchase Revenue (School District Number 2 of Dorchester County, South Carolina Project) 5.00 12/1/28 1,750,000 2,031,680 Growth Remedy Opportunity Without Tax Hike, Installment Purchase Revenue (School District Number 2 of Dorchester County, South Carolina Project) 5.00 12/1/29 2,000,000 2,310,400 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/22 7,500,000 9,010,425 South Dakota.1% South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue 5.00 6/1/25 1,800,000 2,056,194 South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue 5.00 6/1/27 500,000 562,840 Tennessee.7% Clarksville Natural Gas Acquisition Corporation, Gas Revenue 5.00 12/15/20 1,690,000 1,925,890 Metropolitan Government of Nashville and Davidson County, GO Improvement Bonds 5.00 7/1/25 4,475,000 5,155,871 Metropolitan Government of Nashville and Davidson County, GO Improvement Bonds (Prerefunded) 5.00 7/1/20 5,525,000 a 6,455,079 Texas9.6% Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/23 1,100,000 1,257,421 Cypress-Fairbanks Independent School District, GO 4.00 8/15/19 10,000,000 10,943,000 Dallas and Fort Worth Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/31 5,000,000 5,756,450 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/26 3,000,000 3,443,310 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/27 3,400,000 3,890,382 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 5.00 12/1/22 5,700,000 6,906,120 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/32 3,000,000 3,249,750 El Paso, Water and Sewer Revenue 5.00 3/1/22 1,000,000 1,198,030 Forney Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/27 2,200,000 2,663,562 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.75 8/15/18 1,000,000 a 1,127,670 Harris County, Toll Road Senior Lien Revenue 5.00 8/15/23 12,500,000 14,162,000 Harris County, Unlimited Tax Road Bonds 5.00 10/1/21 13,705,000 15,587,793 Harris County Flood Control District, GO 5.00 10/1/26 10,000,000 12,174,300 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.00 12/1/18 5,000,000 a 5,888,250 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/22 6,500,000 7,746,895 Houston, Combined Utility System First Lien Revenue 5.00 5/15/21 5,000,000 5,909,150 Houston Community College System, Limited Tax Bonds 5.00 2/15/21 2,250,000 2,648,970 Lower Colorado River Authority, Revenue (Escrowed to Maturity) 5.00 5/15/16 15,000 15,322 Lower Colorado River Authority, Revenue (Escrowed to Maturity) 5.00 5/15/16 35,000 35,751 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/40 5,000,000 5,529,700 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/30 3,000,000 3,448,290 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/31 11,415,000 13,062,299 San Antonio, Electric and Gas Systems Revenue 3.00 12/1/19 5,800,000 6,155,888 San Antonio Independent School District, GO 5.00 2/15/23 9,535,000 11,588,934 Texas Public Finance Authority, GO 5.00 10/1/23 9,385,000 11,122,914 Texas Transportation Commission, GO (Mobility Funds Bonds) 5.00 10/1/24 4,000,000 4,913,600 Texas Transportation Commission, Highway Improvement GO 5.00 4/1/24 10,000,000 12,318,600 Texas Transportation Commission, Highway Improvement GO 5.00 4/1/27 5,000,000 5,921,100 Texas Transportation Commission, State Highway Fund First Tier Revenue (Prerefunded) 5.00 4/1/17 15,000,000 a 15,865,500 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/24 3,650,000 3,904,150 Utah1.5% Utah, GO 5.00 7/1/20 20,000,000 23,405,800 Utah Associated Municipal Power Systems, Revenue (Payson Power Project) 5.00 4/1/22 5,675,000 6,682,823 Virginia2.0% Virginia, GO 5.00 6/1/23 5,490,000 6,481,933 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/19 7,000,000 7,862,610 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/21 2,235,000 2,629,321 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/23 11,285,000 13,272,627 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/19 6,950,000 7,912,575 Virginia Transportation Board, Transportation Capital Projects Revenue 5.00 5/15/22 2,795,000 3,362,665 Washington3.1% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/20 10,955,000 12,751,291 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/31 7,500,000 8,502,375 FYI Properties, LR (State of Washington Department of Information Services Project) 5.25 6/1/29 5,625,000 6,313,556 Port of Seattle, Intermediate Lien Revenue 5.00 3/1/28 1,750,000 2,062,095 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/29 1,000,000 1,170,270 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/30 2,840,000 3,309,054 Washington, Federal Highway Grant Anticipation Revenue (State Road 520 Corridor Program) 5.00 9/1/22 5,000,000 5,960,300 Washington, Federal Highway Grant Anticipation Revenue (State Road 520 Corridor Program) 5.00 9/1/23 5,000,000 6,015,050 Washington, GO (Motor Vehicle Fuel Tax) 5.00 2/1/23 5,315,000 6,455,546 Washington, GO (Motor Vehicle Fuel Tax) 5.00 8/1/23 3,570,000 4,229,736 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/21 5,550,000 6,555,716 Wisconsin.6% Wisconsin, GO (Prerefunded) 5.00 5/1/20 5,000,000 a 5,808,050 WPPI Energy, Power Supply System Revenue 5.00 7/1/29 1,000,000 1,162,700 WPPI Energy, Power Supply System Revenue 5.00 7/1/30 1,000,000 1,155,290 WPPI Energy, Power Supply System Revenue 5.00 7/1/31 1,000,000 1,150,380 WPPI Energy, Power Supply System Revenue 5.00 7/1/32 500,000 573,555 WPPI Energy, Power Supply System Revenue 5.00 7/1/33 2,000,000 2,289,360 U.S. Related.7% A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 10/1/33 1,000,000 1,138,190 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/18 5,000,000 3,341,600 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 3,940,000 3,943,467 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/16 1,995,000 1,493,238 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Escrowed to Maturity) 5.50 7/1/16 5,000 5,147 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Escrowed to Maturity) 5.75 7/1/17 5,000 5,372 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 11,000,000 f 4,701,290 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 2,500,000 f 729,700 Total Long-Term Municipal Investments (cost $1,935,173,741) Short-Term Municipal Coupon Maturity Principal Investments1.2% Rate (%) Date Amount ($) Value ($) Alaska.1% Valdez Marine Terminal Revenue (Exxon Pipeline Co. Project) 0.01 12/1/15 1,370,000 g 1,370,000 Colorado.1% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; TD Bank) 0.01 12/1/15 1,900,000 g 1,900,000 Massachusetts.4% Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Bank of America) 0.01 12/1/15 8,400,000 g 8,400,000 Mississippi.0% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.01 12/1/15 815,000 g 815,000 Missouri.3% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Saint Louis University) (LOC; Wells Fargo Bank) 0.01 12/1/15 500,000 g 500,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.01 12/1/15 100,000 g 100,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.01 12/1/15 6,200,000 g 6,200,000 New York.2% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.01 12/1/15 500,000 g 500,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.01 12/1/15 3,000,000 g 3,000,000 New York City Municipal Water Finance Authority, Water and Sewer System General Resolution Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.01 12/1/15 500,000 g 500,000 Wisconsin.1% Wisconsin Health and Educational Facilities Authority, Revenue (Bay Area Medical Center, Inc.) (LOC; BMO Harris Bank NA) 0.01 12/1/15 1,400,000 g 1,400,000 Total Short-Term Municipal Investments (cost $24,685,000) Total Investments (cost $1,959,858,741) % Cash and Receivables (Net) .5 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate securityinterest rate subject to periodic change. d Non-income producingsecurity in default. e Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, this security was valued at $10,256,800 or .5% of net assets. f Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. g Variable rate demand note - rate shown is the interest rate in effect at November 30, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2015, net unrealized appreciation on investments was $97,701,043 of which $107,968,535 related to appreciated investment securities and $10,267,492 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes STATEMENT OF FINANCIAL FUTURES November 30, 2015 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 11/30/2015 ($) Financial Futures Short U.S. Treasury 5 Year Notes 340 (40,531,719 ) December 2015 372,594 U.S. Treasury 10 Year Notes 797 (101,231,453 ) December 2015 498,199 The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 2,057,559,784 - Other Financial Instruments: Financial Futures++ 870,793 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end November 30, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund November 30, 2015 (Unaudited) Coupon Maturity Principal Short-Term Investments100.0% Rate (%) Date Amount ($) Value ($) Alabama1.3% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.02 12/7/15 7,000,000 a 7,000,000 Mobile Industrial Development Board, Dock and Wharf Revenue, Refunding (Holnam Inc. Project) (LOC; Bayerische Landesbank) 0.02 12/7/15 4,110,000 a 4,110,000 California9.2% Branch Banking and Trust Co. Municipal Trust (Series 2000) (California, GO Notes, Refunding) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.05 12/7/15 16,910,000 a,b,c 16,910,000 California Department of Water Resources, Water Revenue, CP (Liquidity Facility; Bank of Montreal) 0.04 1/6/16 6,623,000 6,622,903 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.02 12/1/15 9,110,000 9,110,000 Los Angeles Department of Water and Power, Power System Revenue (Liquidity Facility; Royal Bank of Canada) 0.01 12/1/15 12,700,000 a 12,700,000 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.01 12/1/15 31,800,000 a 31,800,000 Colorado4.2% Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.04 12/7/15 4,900,000 a 4,900,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.02 12/7/15 20,300,000 a 20,300,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.03 12/7/15 10,035,000 a 10,035,000 Connecticut.3% Connecticut Health and Educational Facilities Authority, Revenue (Westminster School Issue) (LOC; Bank of America) 0.07 12/7/15 2,670,000 a 2,670,000 District of Columbia1.5% District of Columbia, Revenue (American Geophysical Union Issue) (LOC; Bank of America) 0.08 12/7/15 2,460,000 a 2,460,000 Metropolitan Washington Airports Authority, Dulles Toll Road Revenue CP (LOC; JPMorgan Chase Bank) 0.09 12/3/15 10,000,000 10,000,000 Florida.3% Jacksonville, IDR (University of Florida Health Sciences Center Clinic) (LOC; Branch Banking and Trust Co.) 0.06 12/7/15 2,400,000 a 2,400,000 Idaho.1% Coeur D'Alene Tribe, Revenue (LOC; Bank of America) 0.03 12/7/15 800,000 a 800,000 Illinois14.4% Channahon, Revenue (Morris Hospital) (LOC; U.S. Bank NA) 0.01 12/7/15 7,920,000 a 7,920,000 DuPage County, Revenue (The Morton Arboretum Project) (LOC; Northern Trust Company) 0.02 12/7/15 27,000,000 a 27,000,000 Galesburg, Revenue (Knox College Project) (LOC; PNC Bank NA) 0.03 12/7/15 4,600,000 a 4,600,000 Illinois Development Finance Authority, Revenue (Saint Ignatius College Preparatory School) (LOC; PNC Bank NA) 0.01 12/7/15 12,000,000 a 12,000,000 Illinois Educational Facilities Authority, Revenue (ACI/Cultural Pooled Financing Program) (LOC; JPMorgan Chase Bank) 0.01 12/7/15 15,000,000 a 15,000,000 Illinois Educational Facilities Authority, Revenue (ACI/Cultural Pooled Financing Program) (LOC; JPMorgan Chase Bank) 0.01 12/7/15 5,000,000 a 5,000,000 Illinois Educational Facilities Authority, Revenue (National-Louis University) (LOC; JPMorgan Chase Bank) 0.01 12/7/15 9,150,000 a 9,150,000 Illinois Educational Facilities Authority, Revenue (The Lincoln Park Society) (LOC; Citibank NA) 0.03 12/7/15 400,000 a 400,000 Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.05 12/7/15 2,935,000 a 2,935,000 Illinois Finance Authority, Revenue (Joan W. and Irving B. Harris Theater for Music and Dance Project) (LOC; PNC Bank NA) 0.01 12/7/15 14,000,000 a 14,000,000 Illinois Finance Authority, Revenue (Kohl Children's Museum of Greater Chicago Inc. Project) (LOC; Northern Trust Company) 0.01 12/7/15 1,075,000 a 1,075,000 Illinois Finance Authority, Revenue (Saint Ignatius College Preparatory Project) (LOC; PNC Bank NA) 0.01 12/7/15 13,000,000 a 13,000,000 Illinois Housing Development Authority, MFHR (Woodlawn Six Apartments) (LOC; FHLMC) 0.02 12/7/15 8,100,000 a 8,100,000 Lake Villa, Revenue (The Allendale Association Project) (LOC; Wells Fargo Bank) 0.05 12/7/15 2,185,000 a 2,185,000 Maryland5.9% Baltimore County, Revenue (Cross Creek Apartments Facility) (LOC; PNC Bank NA) 0.03 12/7/15 4,250,000 a 4,250,000 Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.06 12/7/15 2,725,000 a 2,725,000 Maryland Economic Development Corporation, EDR (Catholic Relief Services Facility) (LOC; Bank of America) 0.04 12/7/15 16,825,000 a 16,825,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins University) 0.06 2/4/16 16,800,000 16,800,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Stella Maris Issue) (LOC; M&T Trust) 0.03 12/7/15 8,715,000 a 8,715,000 Massachusetts3.4% Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.01 12/7/15 15,000,000 a 15,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Hillcrest Extended Care Services Issue) (LOC; Bank of America) 0.02 12/7/15 13,835,000 a 13,835,000 Michigan.2% University of Michigan, CP 0.02 12/14/15 1,750,000 1,749,983 Minnesota1.6% Cohasset, Revenue, Refunding (Minnesota Power and Light Company Project) (LOC; JPMorgan Chase Bank) 0.06 12/7/15 5,000,000 a 5,000,000 Minnesota Higher Education Facilities Authority, Revenue (Macalester College) 0.06 12/7/15 8,565,000 a 8,565,000 Mississippi.3% Mississippi Development Bank, Special Obligation Revenue, Refunding (Harrison County GO Bonds Refunding Project) (LOC; Bank of America) 0.03 12/7/15 2,110,000 a 2,110,000 Missouri2.9% Curators of the University of Missouri, CP 0.03 1/14/16 10,000,000 10,000,000 Saint Charles County Public Water Supply District Number 2, COP (Project Lease Agreement) (LOC; Bank of America) 0.03 12/7/15 14,250,000 a 14,250,000 Nevada2.4% Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.10 12/8/15 20,000,000 20,000,000 New Jersey2.5% Bergenfield Borough, GO Notes, BAN 1.00 3/2/16 5,000,000 5,006,875 Burlington County Bridge Commission, Lease Revenue Notes (Governmental Leasing Program) 1.50 5/17/16 5,000,000 5,028,108 Long Beach Township, GO Notes, Refunding BAN 1.50 9/1/16 3,333,000 3,352,637 New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.03 12/7/15 100,000 a 100,000 New Jersey Educational Facilities Authority, CP (Princeton University) 0.02 2/4/16 1,000,000 1,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; JPMorgan Chase Bank) 0.01 12/1/15 200,000 a 200,000 New Jersey Housing and Mortgage Finance Agency, SFHR 4.00 4/1/16 145,000 146,520 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; TD Bank) 0.01 12/7/15 1,235,000 a 1,235,000 Wood-Ridge Borough, GO Notes, BAN 1.00 2/11/16 5,000,000 5,005,593 New York7.8% Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Trust) 0.06 12/7/15 2,580,000 a 2,580,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Brookview, Inc. Project) (LOC; M&T Trust) 0.06 12/7/15 7,620,000 a 7,620,000 Metropolitan Transportation Authority, Dedicated Tax Fund, BAN 0.75 6/1/16 15,000,000 15,038,879 Metropolitan Transportation Authority, Transportation Revenue (LOC; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.01 12/7/15 23,000,000 a 23,000,000 New York City, GO Notes (LOC; Mizuho Bank, Ltd.) 0.01 12/1/15 3,400,000 a 3,400,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.05 12/7/15 3,700,000 a 3,700,000 New York State Housing Finance Agency, Housing Revenue (25 Washington Street) (LOC; M&T Trust) 0.02 12/7/15 6,900,000 a 6,900,000 Onondaga County Industrial Development Agency, Civic Facility Revenue (Syracuse Research Corporation Facility) (LOC; M&T Trust) 0.06 12/7/15 3,020,000 a 3,020,000 Ohio3.9% Hamilton County, Hospital Facilities Revenue (Beechwood Home Project) (LOC; PNC Bank NA) 0.04 12/7/15 2,680,000 a 2,680,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health) 0.06 2/17/16 30,000,000 29,999,491 Pennsylvania.6% Jackson Township Industrial Development Authority, Revenue (StoneRidge Retirement Living Project) (LOC; PNC Bank NA) 0.02 12/7/15 4,350,000 a 4,350,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Association of Independent Colleges and Universities of Pennsylvania Financing Program - Moore College of Art and Design Project) (LOC; PNC Bank NA) 0.03 12/7/15 950,000 a 950,000 South Carolina2.8% South Carolina Jobs-Economic Development Authority, EDR (Ashley Hall Project) (LOC; Branch Banking and Trust Co.) 0.04 12/7/15 18,415,000 a 18,415,000 South Carolina Jobs-Economic Development Authority, EDR (Lexington-Richland Alcohol and Drug Abuse Council, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.04 12/7/15 4,020,000 a 4,020,000 South Carolina Jobs-Economic Development Authority, Student Housing Revenue (South Carolina State University Housing LLC Project) (LOC; Bank of America) 0.06 12/7/15 1,030,000 a 1,030,000 Tennessee.6% Memphis, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.05 1/19/16 1,600,000 1,600,000 Metropolitan Government of Nashville and Davidson County CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.07 2/4/16 3,185,000 3,185,000 Texas26.5% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.03 12/7/15 41,200,000 a 41,200,000 Austin Independent School District, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.04 12/8/15 15,000,000 15,000,000 Austin Independent School District, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.08 2/3/16 10,000,000 9,999,836 Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.10 1/15/16 10,205,000 10,205,000 Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.05 1/19/16 7,764,000 7,764,000 Dallas, CP (Liquidity Facility; Wells Fargo Bank) 0.05 12/11/15 2,880,000 2,880,000 Dallas, CP (Liquidity Facility; Wells Fargo Bank) 0.07 2/1/16 25,000,000 25,000,000 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (Methodist Healthcare) 0.08 3/17/16 30,000,000 30,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) (Liquidity Facility; Northern Trust Company) 0.01 12/7/15 21,700,000 a 21,700,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.01 12/7/15 10,000,000 a 10,000,000 Texas, GO Notes (Veterans Bonds) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.02 12/7/15 35,000,000 a 35,000,000 Texas A&M University Board of Regents, Revenue, CP 0.03 1/7/16 10,000,000 9,999,927 Texas A&M University Board of Regents, Revenue, CP 0.05 2/2/16 5,000,000 4,999,918 Utah.4% Utah Housing Corporation, MFHR (Timbergate Apartments Project) (LOC; FHLMC) 0.06 12/7/15 3,125,000 a 3,125,000 Vermont.1% Vermont Educational and Health Buildings Financing Agency, Revenue (Capital Asset Financing Program) (LOC; Wells Fargo Bank) 0.06 12/7/15 1,065,000 a 1,065,000 Washington5.0% Squaxin Island Tribe, Tribal Infrastructure Revenue (LOC; Bank of America) 0.10 12/7/15 4,510,000 a 4,510,000 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) (Liquidity Facility; U.S. Bank NA) 0.04 12/7/15 22,900,000 a 22,900,000 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) (Liquidity Facility; U.S. Bank NA) 0.04 12/7/15 6,550,000 a 6,550,000 Washington Housing Finance Commission, MFHR, Refunding (Lake City Senior Apartments Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.02 12/7/15 4,000,000 a 4,000,000 Washington Housing Finance Commission, Nonprofit Revenue (District Council Number Five Apprenticeship and Training Trust Fund Project) (LOC; Wells Fargo Bank) 0.12 12/7/15 4,200,000 a 4,200,000 Wisconsin1.8% Wisconsin Health and Educational Facilities Authority Revenue, CP (Aurora Health Care, Inc.) (LOC; JPMorgan Chase Bank) 0.15 4/5/16 15,000,000 15,000,000 Total Investments (cost $841,669,262) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, this security was amounted to $16,910,000 or 2.0% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 841,669,670 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund November 30, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments95.9% Rate (%) Date Amount ($) Value ($) Alabama.1% Alabama 21st Century Authority, Tobacco Settlement Revenue 4.00 6/1/16 1,000,000 1,017,560 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 370,000 372,157 Alaska1.0% Anchorage, GO (Schools) 5.00 9/1/17 4,000,000 4,296,840 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/16 2,525,000 2,534,772 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/18 3,000,000 3,238,020 Arizona1.1% Maricopa County, COP 5.00 7/1/18 5,000,000 5,502,550 Maricopa County Pollution Control Corporation, PCR (Arizona Public Service Company Palo Verde Project) 1.75 5/30/18 5,000,000 5,057,150 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 570,000 585,327 California8.4% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 1.00 4/3/17 20,000,000 20,049,800 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 1.50 4/2/18 8,160,000 8,223,566 California, GO 0.96 12/3/18 2,000,000 a 2,013,220 California Health Facilities Financing Authority, Revenue (Lucile Salter Packard Children's Hospital at Stanford) 1.45 3/15/17 2,715,000 2,742,096 California Municipal Finance Authority, SWDR (Waste Management, Inc. Project) 1.13 2/1/17 5,350,000 5,372,631 California Pollution Control Finance Authority, SWDR (USA Waste Services, Inc. Project) 1.50 6/1/18 1,500,000 1,489,875 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 5/1/17 3,500,000 3,708,950 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 4.00 5/15/16 1,450,000 1,472,417 Chula Vista, IDR (San Diego Gas and Electric Company) 1.65 7/1/18 9,895,000 9,902,421 Irvine Reassessment District Number 12-1, Limited Obligation Improvement Bonds 3.00 9/2/16 1,995,000 2,031,469 San Joaquin Hills Transportation Corridor Agency, Senior Lien Toll Road Revenue 5.00 1/15/16 4,210,000 4,233,323 San Joaquin Hills Transportation Corridor Agency, Senior Lien Toll Road Revenue 5.00 1/15/17 10,525,000 11,021,569 South San Francisco Unified School District, GO, BAN (Measure J) 4.00 6/15/18 6,000,000 6,467,460 Sulphur Springs Union School District, GO, BAN 0.00 1/1/18 2,750,000 b 2,697,557 Sulphur Springs Union School District, GO, BAN 0.00 7/1/19 5,000,000 b 4,773,800 Colorado2.5% City and County of Denver, Airport System Revenue 5.00 11/15/16 1,000,000 1,043,210 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 1.88 11/6/19 5,000,000 4,997,700 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue 5.00 12/1/16 1,850,000 1,929,920 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue 5.00 12/1/17 4,005,000 4,313,665 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 1.76 9/1/17 8,000,000 a 8,026,240 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/18 5,000,000 5,490,500 Connecticut4.0% Bridgeport, GO 4.00 8/15/18 2,000,000 2,149,880 Connecticut, GO 5.00 9/1/17 7,875,000 8,443,181 Connecticut, GO 0.76 6/15/18 11,495,000 a 11,471,780 Connecticut, GO (Insured; AMBAC) 5.25 6/1/18 10,000,000 11,042,600 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 1.38 7/11/18 7,500,000 7,586,925 Florida3.3% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 6,720,000 7,159,354 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 5,000,000 5,345,500 Florida Department of Environmental Protection, Florida Forever Revenue 5.00 7/1/18 3,960,000 4,364,435 Hillsborough County Aviation Authority, Subordinated Revenue (Tampa International Airport) 5.00 10/1/16 1,520,000 1,576,848 Miami-Dade County, Aviation Revenue 5.00 10/1/18 3,700,000 4,078,251 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 4.00 11/1/17 3,205,000 3,396,947 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 5.00 5/1/18 5,000,000 5,475,650 Putnam County Development Authority, PCR (Seminole Electric Cooperative, Inc. Project) (Insured; AMBAC) 5.35 5/1/18 2,250,000 2,465,775 Georgia2.8% Atlanta, Airport General Revenue 5.00 1/1/17 1,000,000 1,047,560 Atlanta, Airport General Revenue 5.00 1/1/18 1,000,000 1,081,500 Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 1.80 4/3/18 12,750,000 12,869,468 Burke County Development Authority, PCR (Vogtle Project) 2.35 12/11/20 5,000,000 5,039,350 Monroe County Development Authority, PCR (Gulf Power Company Plant Scherer Project) 2.00 6/21/18 7,000,000 7,111,370 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.00 1/1/17 1,000,000 1,048,790 Illinois9.2% Central Lake County Joint Action Water Agency, Water Revenue 4.00 5/1/17 5,430,000 5,682,929 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,000,000 4,188,440 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,000,000 4,188,440 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 1,435,000 1,502,603 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 6,000,000 6,470,880 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/19 5,000,000 5,230,500 Chicago, Second Lien Revenue (Chicago Midway Airport) (Insured; AMBAC) 5.00 1/1/17 4,110,000 4,126,070 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 4.01 3/1/17 10,000,000 a 9,992,600 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.00 12/1/17 2,345,000 2,377,525 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 4.25 12/1/18 5,020,000 5,021,406 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/18 1,455,000 1,510,290 Cook County, GO 5.00 11/15/16 5,400,000 5,585,166 Illinois, GO 4.00 7/1/16 3,000,000 3,053,880 Illinois, GO 5.00 7/1/17 3,150,000 3,303,342 Illinois, GO 4.00 7/1/18 5,000,000 5,204,450 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/18 1,960,000 2,058,764 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/19 10,000,000 10,874,500 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/17 2,000,000 2,092,540 Illinois Development Finance Authority, Revenue (Saint Vincent de Paul Center Project) 1.88 3/1/19 3,500,000 3,550,960 Illinois Finance Authority, Clean Water Initiative Revolving Fund Revenue 5.00 7/1/17 2,000,000 2,135,740 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/18 2,000,000 2,226,300 Springfield, Senior Lien Electric Revenue 5.00 3/1/17 3,040,000 3,200,421 Indiana2.4% Indiana Finance Authority, EIR (Southern Indiana Gas and Electric Company Project) 1.95 9/14/17 2,500,000 2,528,650 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 1.60 2/1/17 2,500,000 2,524,925 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) (Prerefunded) 5.00 7/28/16 45,000 c 46,385 Whiting, Environmental Facilities Revenue (BP Products North America Inc. Project) 1.85 10/1/19 10,000,000 10,066,800 Whiting, Environmental Facilities Revenue (BP Products North America Inc. Project) 0.76 12/2/19 10,000,000 a 9,829,100 Kentucky2.0% Kentucky Property and Buildings Commission, Revenue (Project Number 99) 5.00 11/1/17 4,200,000 4,519,368 Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 10,000,000 10,609,800 Louisville/Jefferson County Metro Government, PCR (Louisville Gas and Electric Company Project) 1.65 4/3/17 4,940,000 4,978,631 Louisiana2.4% East Baton Rouge Sewerage Commission, Revenue 0.64 8/1/18 7,355,000 a 7,307,634 England District Sub-District Number 1, Revenue (State of Louisiana - Economic Development Project) 5.00 8/15/17 3,055,000 3,263,076 Louisiana Citizens Property Insurance Corporation, Assessment Revenue 5.00 6/1/18 5,000,000 5,463,400 Louisiana Public Facilities Authority, Revenue (Loyola University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/16 8,425,000 8,754,081 Maryland1.2% Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 1.28 11/15/16 2,245,000 a 2,258,223 Maryland Health and Higher Educational Facilities Authority, Revenue (Western Maryland Health System Issue) 5.00 7/1/17 4,295,000 4,559,357 University System of Maryland, Revolving Loan Program Bonds 1.25 6/1/18 5,000,000 5,020,300 Massachusetts.8% Massachusetts Development Finance Agency, Recovery Zone Facility Revenue (Dominion Energy Brayton Point Issue) (Prerefunded) 2.25 9/1/16 5,000,000 c 5,069,100 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 1.70 11/1/16 2,720,000 2,746,520 Michigan4.9% Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) 5.00 5/1/16 1,490,000 1,517,461 Michigan, State Trunk Line Revenue 5.00 11/15/17 6,000,000 6,493,560 Michigan, State Trunk Line Revenue 4.00 11/15/18 4,170,000 4,533,124 Michigan, State Trunk Line Revenue 5.00 11/15/18 3,450,000 3,850,752 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Regional Convention Facility Authority Local Project Bonds) 4.00 10/1/17 1,155,000 1,214,506 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Regional Convention Facility Authority Local Project Bonds) 5.00 10/1/18 2,280,000 2,509,391 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 1,500,000 1,629,870 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 1,000,000 1,086,580 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/18 7,000,000 7,615,440 Michigan Finance Authority, State Aid Revenue Notes (School District of the City of Detroit - Junior Subordinate Lien Obligations) 4.75 6/1/16 3,800,000 d 3,821,394 Michigan Hospital Finance Authority, Project Revenue (Ascension Health Senior Credit Group) 1.50 3/1/17 12,000,000 12,112,680 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; Assured Guaranty Corp.) 4.75 12/1/18 4,000,000 4,000,520 Mississippi.1% Mississippi Business Finance Corporation, SWDR (Waste Management, Inc. Project) 1.38 3/1/17 800,000 801,440 Missouri.3% Missouri State Environmental Improvement and Energy Resources Authority, EIR (Kansas City Power and Light Company Project) 2.88 7/2/18 3,400,000 3,492,412 Nebraska.8% Central Plains Energy Project, Gas Supply Revenue (Liquidity Facility; Royal Bank of Canada) 5.00 12/1/19 7,500,000 8,499,825 Nevada1.9% Clark County, Airport System Junior Subordinate Lien Revenue 5.00 7/1/17 15,860,000 16,863,462 Nevada, Unemployment Compensation Fund Special Revenue 5.00 12/1/17 2,200,000 2,384,580 New Hampshire.7% New Hampshire, Turnpike System Revenue 5.00 2/1/17 6,000,000 6,315,420 New Hampshire Business Finance Authority, SWDR (Waste Management, Inc. Project) 2.13 6/1/18 1,000,000 1,028,370 New Jersey3.4% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/18 6,500,000 6,925,750 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/17 1,275,000 1,327,683 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 12/15/18 1,500,000 1,602,705 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/19 10,700,000 11,479,709 New Jersey Sports and Exposition Authority, State Contract Bonds 5.00 9/1/16 1,665,000 1,713,551 New Jersey Sports and Exposition Authority, State Contract Bonds 5.00 9/1/18 3,950,000 4,201,141 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/16 2,000,000 2,042,920 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/17 2,500,000 2,649,550 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; XLCA) 5.00 12/15/17 2,500,000 2,643,050 New Mexico.3% New Mexico Educational Assistance Foundation, Education Loan Revenue 1.02 12/1/20 520,000 a 518,019 New Mexico Finance Authority, Subordinate Lien Public Project Revolving Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/18 2,605,000 2,781,254 New York14.5% Long Island Power Authority, Electric System General Revenue 5.00 5/1/17 3,830,000 4,058,843 Long Island Power Authority, Electric System General Revenue 0.79 11/1/18 10,000,000 a 9,936,900 Metropolitan Transportation Authority, Transportation Revenue 0.59 6/1/20 10,000,000 a 9,887,500 Nassau County, GO (General Improvement) 5.00 4/1/19 10,000,000 11,214,500 Nassau County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/16 4,595,000 4,717,227 New York City, GO 5.25 8/1/16 15,000 15,065 New York City, GO 5.00 8/1/17 9,545,000 10,222,409 New York City, GO 5.00 8/1/17 10,000,000 10,709,700 New York City, GO 0.59 8/1/27 7,000,000 a 6,982,850 New York City, GO (Insured; Assured Guaranty Municipal Corp) 1.63 8/1/17 5,000,000 a 5,028,650 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 5,000,000 5,572,600 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/18 10,000,000 10,923,600 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/18 15,000,000 16,407,000 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 4.00 5/15/17 4,825,000 5,062,631 New York State Environmental Facilities Corporation, SWDR (Waste Management, Inc. Project) 2.75 7/1/17 2,000,000 2,045,520 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 10,000,000 11,241,400 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) 5.00 9/1/17 2,000,000 2,142,340 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.71 12/1/18 15,000,000 a 14,976,450 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) (Insured; Assured Guaranty Municipal Corp.) 0.45 1/1/19 250,000 a 249,075 Yonkers, GO 3.00 8/1/17 2,045,000 2,111,769 Yonkers, GO 4.00 8/1/18 3,130,000 3,346,972 Yonkers, GO 4.00 9/1/18 1,230,000 1,319,015 North Carolina1.2% North Carolina Medical Care Commission, Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) 0.75 12/1/17 2,300,000 a 2,289,604 University of North Carolina Board of Governers, General Revenue (The University of North Carolina at Chapel Hill) 0.88 12/1/17 10,100,000 a 10,111,615 Ohio1.4% Akron, Income Tax Revenue (Community Learning Centers) 4.00 12/1/16 4,090,000 4,235,318 Hamilton County, Sewer System Revenue (The Metropolitan Sewer District of Greater Cincinnati) 5.00 12/1/17 3,850,000 4,173,015 Hamilton County, Sewer System Revenue (The Metropolitan Sewer District of Greater Cincinnati) 5.00 12/1/18 2,280,000 2,549,587 Ohio Water Development Authority, Drinking Water Assistance Fund Revenue 5.00 12/1/17 1,925,000 2,088,509 Ohio Water Development Authority, SWDR (Waste Management Project) 2.25 7/1/16 1,000,000 1,010,820 Pennsylvania8.6% Allegheny County Sanitary Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/17 4,670,000 4,966,965 Jim Thorpe Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.30 3/15/16 150,000 152,094 Pennsylvania, GO 5.00 9/1/16 4,420,000 4,438,122 Pennsylvania, GO 5.00 10/15/17 6,450,000 6,950,649 Pennsylvania, GO 5.00 8/15/19 4,995,000 5,647,896 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 4.00 6/30/18 4,000,000 4,240,960 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 6/30/19 2,500,000 2,793,000 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 12/31/19 2,000,000 2,244,960 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 6/30/20 2,000,000 2,253,620 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 1.75 12/1/15 2,000,000 2,000,000 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 2.25 7/1/19 5,000,000 5,077,750 Pennsylvania Turnpike Commission, Turnpike Revenue 0.61 12/1/18 4,000,000 a 3,982,400 Pennsylvania Turnpike Commission, Turnpike Revenue 0.71 12/1/19 2,150,000 a 2,141,744 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 0.81 12/1/18 5,000,000 a 4,992,650 Philadelphia, Water and Wastewater Revenue 5.00 1/1/20 6,150,000 7,049,991 Philadelphia, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/17 3,690,000 3,950,182 Philadelphia School District, GO 5.00 9/1/18 5,350,000 5,866,114 Pittsburgh, GO 5.00 9/1/18 7,000,000 7,738,010 Pittsburgh and Allegheny County Sports and Exhibition Authority, Regional Asset District Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/18 2,540,000 2,751,328 State Public School Building Authority, Revenue (Albert Gallatin Area School District Project) 0.93 9/1/18 2,910,000 a 2,925,510 Woodland Hills School District, GO 5.00 9/1/17 5,010,000 5,344,217 South Carolina.6% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/17 1,060,000 1,110,530 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/18 5,000,000 5,567,550 Tennessee1.5% Memphis-Shelby County Airport Authority, Airport Revenue 5.00 7/1/16 6,105,000 6,262,265 Memphis-Shelby County Airport Authority, Airport Revenue 5.00 7/1/17 4,905,000 5,208,914 Memphis-Shelby County Airport Authority, Airport Revenue 5.38 7/1/18 3,175,000 3,495,262 Texas7.8% Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.05 8/15/17 6,880,000 6,881,307 Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 3.00 8/15/17 7,500,000 7,759,275 Dallas Independent School District, Limited Maintenance Tax Notes 1.50 8/15/18 4,050,000 4,073,409 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue, BAN 3.00 12/15/16 10,000,000 10,250,900 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 4.88 9/1/17 5,000,000 5,150,450 Houston Independent School District, Limited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 2.00 6/1/16 6,000,000 6,048,360 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 1.60 8/15/17 690,000 690,366 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 4,000,000 4,273,480 North Central Texas Health Facilities Development Corporation, HR (Children's Medical Center of Dallas Project) 5.00 8/15/17 1,000,000 1,071,200 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.35 6/1/18 9,890,000 9,912,549 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 2,320,000 2,405,678 San Antonio, Electric and Gas Systems Junior Lien Revenue 2.00 12/1/16 3,000,000 3,041,850 San Antonio Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/17 8,850,000 9,003,990 San Antonio Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/18 2,870,000 2,925,908 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Senior Lien Revenue 5.00 12/15/15 3,000,000 3,005,550 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Senior Lien Revenue 5.25 12/15/18 3,325,000 3,689,121 Virginia2.7% Greater Richmond Convention Center Authority, Hotel Tax Revenue 5.00 6/15/17 2,280,000 2,429,044 Greater Richmond Convention Center Authority, Hotel Tax Revenue 5.00 6/15/18 1,750,000 1,924,720 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/18 10,000,000 10,891,900 York County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 1.88 5/16/19 12,075,000 12,266,147 Washington2.5% Energy Northwest, Electric Revenue (Project 3) 5.00 7/1/18 10,000,000 11,042,900 Port of Seattle, Intermediate Lien Revenue 5.00 2/1/19 5,875,000 6,557,969 Seattle, Municipal Light and Power Revenue 0.69 11/1/18 7,500,000 a 7,500,000 West Virginia.3% West Virginia University Board of Governors, Revenue (West Virginia University Projects) 0.54 10/1/19 3,500,000 a 3,474,275 Wisconsin.8% La Crosse County, GO, BAN 1.00 10/15/17 6,200,000 6,203,782 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Alliance Senior Credit Group) 4.00 3/1/18 1,500,000 1,603,020 U.S. Related.4% A.B. Won International Airport Authority of Guam, General Revenue 5.00 10/1/16 2,500,000 2,577,150 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/17 2,885,000 1,136,200 Total Long-Term Municipal Investments (cost $979,026,840) Short-Term Municipal Coupon Maturity Principal Investments1.9% Rate (%) Date Amount ($) Value ($) Georgia.2% Athens-Clarke County Unified Government Development Authority, Revenue (University of Georgia Athletic Association Project) (LOC; Wells Fargo Bank) 0.01 12/1/15 1,800,000 e 1,800,000 Mississippi.1% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.01 12/1/15 1,400,000 e 1,400,000 Missouri.1% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.01 12/1/15 700,000 e 700,000 New York1.4% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.01 12/1/15 3,900,000 e 3,900,000 New York City Industrial Development Agency, Civic Facility and Improvement Revenue, Refunding (American Civil Liberties Union Foundation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.01 12/1/15 700,000 e 700,000 Suffolk County, GO Notes, TAN 2.00 9/30/16 10,000,000 10,107,200 Wisconsin.1% Wisconsin Health and Educational Facilities Authority, Revenue (Bay Area Medical Center, Inc.) (LOC; BMO Harris Bank NA) 0.01 12/1/15 700,000 e 700,000 Total Short-Term Municipal Investments (cost $19,311,319) Total Investments (cost $998,338,159) % Cash and Receivables (Net) % Net Assets % a Variable rate securityinterest rate subject to periodic change. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, this security was valued at $3,821,394 or 0.4% of net assets. e Variable rate demand note - rate shown is the interest rate in effect at November 30, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2015, net unrealized appreciation on investments was $682,852 of which $4,242,741 related to appreciated investment securities and $3,559,889 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the cost for financial reporting purposes. Summary of Abbreviations Association of Bay Area Governments ACA American Capital Access ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes Bond Anticipation Notes BPA Bond Purchase Agreement CDC Ixis Financial Guaranty COP Certificate of Participation Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts Economic Development Revenue EIR Environmental Improvement Revenue Financial Guaranty Insurance Company FHA Federal Housing Administration Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation Federal National Mortgage Association GAN Grant Anticipation Notes Guaranteed Investment Contract GNMA Government National Mortgage Association General Obligation HR Hospital Revenue Industrial Development Board IDC Industrial Development Corporation Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts Letter of Credit LOR Limited Obligation Revenue Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2015 ($) Financial Futures Short U.S. Treasury 5 Year Notes 100 (11,921,094) December 2015 ) The following is a summary of the inputs used as of September 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds † - 999,021,011 - Liabilities ($) Other Financial Instruments: Financial Futures †† (13,281) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end November 30, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund November 30, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.1% Rate (%) Date Amount ($) Value ($) Illinois1.2% Chicago, GO (Neighborhoods Alive 21 Program) 5.25 1/1/22 1,150,000 1,243,046 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 5.25 12/1/35 1,000,000 947,840 Michigan.7% Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/33 1,150,000 1,293,761 New Jersey2.4% New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 1,000,000 1,100,500 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/21 1,265,000 1,429,172 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/25 1,600,000 1,811,088 New York89.3% Albany County Airport Authority, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/23 1,500,000 1,678,245 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) (Prerefunded) 5.75 11/15/17 2,500,000 a 2,745,125 Battery Park City Authority, Senior Revenue 5.00 11/1/23 1,065,000 1,320,632 Erie County Fiscal Stability Authority, Sales Tax and State Aid Secured Revenue 5.00 12/1/24 1,000,000 1,189,080 Long Island Power Authority, Electric System General Revenue 5.00 5/1/20 1,000,000 1,148,200 Long Island Power Authority, Electric System General Revenue 5.00 5/1/21 1,000,000 1,166,610 Long Island Power Authority, Electric System General Revenue 5.00 9/1/24 1,270,000 1,532,484 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 5,000,000 5,206,600 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 300,000 345,414 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/28 2,375,000 2,799,151 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/30 1,190,000 1,297,457 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/34 1,415,000 1,635,938 Metropolitan Transportation Authority, Transportation Revenue (Insured; Assured Guaranty Municipal Corp.) 0.46 11/1/22 2,200,000 b 2,142,250 Monroe County Industrial Development Corporation, Revenue (Saint John Fisher College Project) 5.00 6/1/17 1,740,000 1,832,290 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 4.00 7/1/35 1,940,000 2,030,443 Nassau County, GO 5.00 10/1/20 2,000,000 2,259,360 Nassau County, GO (General Improvement Bonds) 5.00 4/1/29 1,500,000 1,742,565 Nassau County GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 1,000,000 1,095,710 Nassau County Sewer and Storm Water Finance Authority, System Revenue (Insured; Berkshire Hathaway Assurance Corporation) (Prerefunded) 5.38 11/1/18 1,000,000 a 1,129,320 New York City, GO 5.00 8/1/23 1,000,000 1,182,420 New York City, GO 5.25 9/1/23 1,000,000 1,109,950 New York City, GO 5.00 3/1/30 2,000,000 2,360,680 New York City, GO (Prerefunded) 5.00 8/1/16 15,000 a 15,468 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,000,000 1,171,350 New York City Industrial Development Agency, Special Revenue (New York City - New York Stock Exchange Project) 5.00 5/1/21 1,000,000 1,123,880 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/40 1,000,000 1,115,950 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/44 2,110,000 2,397,044 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/25 1,545,000 1,736,163 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/27 1,650,000 1,853,610 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,750,000 1,950,410 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/29 2,000,000 2,343,320 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/31 1,980,000 2,267,575 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/34 850,000 991,669 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/34 2,000,000 2,207,120 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/39 2,500,000 2,758,900 New York City Trust for Cultural Resources, Revenue (Whitney Museum of American Art) 5.00 7/1/21 2,000,000 2,318,720 New York City Trust for Cultural Resources, Revenue (Wildlife Conservation Society) 5.00 8/1/27 1,120,000 1,340,035 New York City Trust for Cultural Resources, Revenue (Wildlife Conservation Society) 5.00 8/1/31 1,480,000 1,731,659 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/29 1,000,000 1,171,340 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,500,000 c 1,538,520 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/21 2,560,000 2,956,314 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/23 1,395,000 1,605,701 New York State, GO 5.00 2/15/26 2,600,000 2,901,340 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/18 1,010,000 1,079,660 New York State Dormitory Authority, Mental Health Services Facilities Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 5.00 2/15/17 5,000 5,266 New York State Dormitory Authority, Revenue (Columbia University) 5.00 10/1/41 2,500,000 2,907,425 New York State Dormitory Authority, Revenue (Convent of the Sacred Heart) (Insured; Assured Guaranty Municipal Corp.) 5.63 11/1/35 1,000,000 1,186,420 New York State Dormitory Authority, Revenue (Icahn School of Medicine at Mount Sinai) 5.00 7/1/23 1,000,000 1,178,580 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 3,000,000 3,405,180 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/31 2,000,000 2,377,820 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/37 2,155,000 2,461,269 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/43 2,400,000 2,708,688 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/23 650,000 771,030 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/27 1,000,000 1,180,590 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 1,000,000 1,136,240 New York State Dormitory Authority, Revenue (Saint John's University) 5.00 7/1/29 1,300,000 1,514,006 New York State Dormitory Authority, Revenue (School Districts Revenue Financing Program) 5.00 10/1/18 3,040,000 3,375,950 New York State Dormitory Authority, Revenue (The New School) 5.00 7/1/32 1,530,000 1,766,706 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 3,000,000 3,355,800 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,145,000 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/20 1,000,000 1,153,700 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 1,000,000 1,156,230 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/21 1,000,000 1,184,600 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/26 1,500,000 1,838,730 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/24 1,975,000 2,344,819 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) 2.00 5/1/20 2,000,000 2,018,620 New York State Enviornmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.00 6/15/26 2,000,000 2,417,320 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) (Green Bonds) 5.00 5/15/26 2,700,000 3,321,405 New York State Medical Care Facilities Finance Agency, Secured Mortgage Revenue (Collateralized; SONYMA) 6.38 11/15/20 135,000 135,686 New York State Thruway Authority, General Revenue 5.00 1/1/32 1,000,000 1,172,330 New York State Thruway Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/31 2,000,000 2,360,460 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 1,000,000 1,124,140 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/20 2,075,000 2,384,009 New York State Urban Development Corporation, Service Contract Revenue 5.25 1/1/24 2,375,000 2,625,705 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/23 1,410,000 1,712,360 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/29 1,000,000 1,172,570 Onondaga County Trust for Cultural Resources, Revenue (Syracuse University Project) 5.00 12/1/19 2,500,000 2,877,925 Oyster Bay, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 4.00 11/1/19 2,000,000 2,200,800 Oyster Bay, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 3/15/21 1,330,000 1,541,962 Oyster Bay, Public Improvement GO (Insured; Build America Mutual Assurance Company) 5.00 8/15/22 1,715,000 2,027,970 Port Authority of New York and New Jersey (Consolidated Bonds, 184th Series) 5.00 9/1/31 1,010,000 1,189,113 Port Authority of New York and New Jersey (Consolidated Bonds, 189th Series) 5.00 5/1/30 1,000,000 1,189,230 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/31 1,060,000 1,263,213 Suffolk County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/22 1,000,000 1,184,410 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.25 1/1/22 1,000,000 a 1,218,960 Utility Debt Securitization Authority of New York, Restructing Bonds 5.00 6/15/26 2,000,000 2,440,020 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/20 1,400,000 1,598,856 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/24 1,500,000 1,693,500 Yonkers, GO 5.00 9/1/21 2,640,000 3,084,418 Texas1.3% North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/33 2,000,000 2,271,720 U.S. Related3.2% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,000,000 1,146,390 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/16 1,000,000 1,039,230 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 2,500,000 2,560,625 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/18 260,000 270,182 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,200,000 d 512,868 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 d 145,940 Total Long-Term Municipal Investments (cost $166,920,264) Short-Term Municipal Coupon Maturity Principal Investments1.6% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; U.S. Bank NA) 0.01 12/1/15 2,000,000 e 2,000,000 New York City Municipal Water Finance Authority, Water and Sewer System General Resolution Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.01 12/1/15 400,000 e 400,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.01 12/1/15 200,000 e 200,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Syracuse University Project) (LOC; JPMorgan Chase Bank) 0.01 12/1/15 200,000 e 200,000 Total Short-Term Municipal Investments (cost $2,800,000) Total Investments (cost $169,720,264) % Cash and Receivables (Net) .3 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, this security was valued at $1,538,520 or .9% of net assets. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Variable rate demand note - rate shown is the interest rate in effect at November 30, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2015, net unrealized appreciation on investments was $8,486,801 of which $9,428,924 related to appreciated investment securities and $942,123 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2015 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 11/30/2015 ($) Financial Futures Short U.S. Treasury 5 Year Notes 29 (3,457,117 ) December 2015 29,875 U.S. Treasury 10 Year Notes 69 (8,764,078 ) December 2015 32,847 The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds † - 178,207,065 - Other Financial Instruments: Financial Futures †† 62,722 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end November 30, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund November 30, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.6% Rate (%) Date Amount ($) Value ($) Alabama1.3% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/21 3,500,000 3,520,405 California1.1% Agua Caliente Band, Cahuilla Indians Revenue 6.00 7/1/18 900,000 a 894,330 Alameda Corridor Transportation Authority, Subordinate Lien Revenue (Insured; AMBAC) 5.25 10/1/21 2,000,000 2,147,600 District of Columbia1.9% Metropolitan Washington Airports Authority, Airport System Revenue (Insured; Berkshire Hathaway Assurance Corp.) 5.00 10/1/36 5,050,000 5,211,348 Florida.6% Lake County School Board, COP (Master Lease Purchase Agreement) 5.00 6/1/27 1,620,000 1,824,055 Illinois2.2% Chicago, GO 5.00 1/1/24 500,000 534,950 Chicago, GO (Neighborhoods Alive 21 Program) 5.25 1/1/22 1,285,000 1,388,969 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 5.25 12/1/35 1,000,000 947,840 Illinois, GO 5.25 2/1/29 2,000,000 2,165,400 Illinois, GO (Insured; National Public Finance Guarantee Corp.) 5.50 8/1/17 1,000,000 1,057,490 Michigan.7% Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/33 1,850,000 2,081,268 New Jersey2.0% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/27 2,000,000 2,129,520 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 1,250,000 1,375,625 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/21 2,000,000 2,259,560 New York3.9% New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/44 3,000,000 3,408,120 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/35 3,505,000 4,068,884 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,750,000 a 1,794,940 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/29 1,500,000 1,758,855 Pennsylvania80.9% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/24 5,000,000 5,851,800 Allegheny County Sanitary Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/26 3,000,000 3,476,490 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/19 1,205,000 1,354,806 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/23 1,370,000 1,589,008 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/25 1,250,000 1,429,988 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/19 2,000,000 2,276,900 Central Bucks School District, GO (Prerefunded) 5.00 5/15/18 5,000,000 b 5,494,850 Chester County, GO 5.00 7/15/25 3,060,000 3,454,159 Delaware County Authority, Revenue (Villanova University) 5.00 8/1/30 1,000,000 1,160,370 Delaware River Port Authority, Port District Project Revenue 5.00 1/1/18 1,230,000 1,322,902 Downingtown Area School District, GO 5.00 11/1/18 2,010,000 2,244,627 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/23 2,260,000 2,482,542 Erie County, GO (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/22 1,640,000 2,016,724 Fox Chapel Area School District, GO 5.00 8/1/34 3,190,000 3,614,079 Lower Merion School District, GO (Prerefunded) 5.00 9/1/17 2,980,000 b 3,203,411 Monroeville Finance Authority, Revenue (University of Pittsburgh Medical Center) 5.00 2/15/26 2,135,000 2,583,243 Montgomery County, GO 5.00 12/15/24 2,545,000 2,887,481 Montgomery County, GO (Prerefunded) 5.00 12/15/19 100,000 b 115,244 Montgomery County Industrial Development Authority, FHA Insured Mortgage Revenue (New Regional Medical Center Project) (Prerefunded) 5.50 8/1/20 995,000 b 1,185,871 Montgomery County Industrial Development Authority, Health System Revenue (Albert Einstein Healthcare Network Issue) 5.00 1/15/20 1,000,000 1,106,420 Northhampton County General Purpose Authority, College Revenue (Lafayette College) 5.00 11/1/43 3,500,000 3,929,765 Pennsylvania, GO 5.00 7/1/20 7,000,000 8,060,080 Pennsylvania, GO 5.00 3/15/28 2,200,000 2,601,346 Pennsylvania, GO 5.00 4/1/28 3,000,000 3,481,770 Pennsylvania, GO 5.00 10/15/29 1,500,000 1,744,380 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/22 3,060,000 3,642,073 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/26 1,000,000 1,117,150 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/27 1,535,000 1,703,558 Pennsylvania Economic Development Financing Authority, Governmental LR (Forum Place Project) 5.00 3/1/25 1,000,000 1,133,040 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 6/30/42 1,500,000 1,606,275 Pennsylvania Economic Development Financing Authority, Revenue (University of Pittsburgh Medical Center) 5.00 2/1/26 2,455,000 2,944,011 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 2.25 7/1/19 5,000,000 5,077,750 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/20 4,000,000 4,530,440 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 1/1/22 1,000,000 1,068,200 Pennsylvania Higher Educational Facilities Authority, Revenue (Saint Joseph's University) 5.00 11/1/25 2,010,000 2,280,847 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.25 6/15/24 5,000,000 5,901,150 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/26 1,000,000 1,136,470 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/30 1,875,000 2,122,369 Pennsylvania Higher Educational Facilities Authority, Revenue (Temple University) 5.00 4/1/26 1,000,000 1,161,210 Pennsylvania Higher Educational Facilities Authority, Revenue (Temple University) 5.00 4/1/42 2,000,000 2,219,420 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) (Escrowed to Maturity) 5.00 9/1/19 5,090,000 5,821,382 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/17 1,700,000 1,825,375 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/18 1,485,000 1,646,464 Pennsylvania Industrial Development Authority, EDR 5.00 7/1/21 5,000,000 5,835,200 Pennsylvania Infrastructure Investment Authority, Revenue (PENNVEST/Commonwealth Funded Loan Pool Program) 5.00 5/15/22 2,155,000 2,592,680 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/21 2,000,000 2,312,720 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/22 3,395,000 3,905,981 Pennsylvania State University, GO 5.00 9/1/27 1,500,000 1,818,375 Pennsylvania State University, GO 5.00 3/1/28 2,980,000 3,385,936 Pennsylvania State University, GO 5.00 3/1/40 5,710,000 6,394,686 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/24 1,165,000 1,366,335 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/32 1,190,000 1,330,551 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/38 2,415,000 2,669,831 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/25 2,500,000 3,069,725 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/40 2,000,000 2,186,020 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/26 5,000,000 5,405,850 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 12/1/35 2,280,000 2,612,219 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Corp.) 6.00 6/1/28 1,500,000 1,660,710 Philadelphia, Airport Revenue 5.00 6/15/20 1,750,000 1,992,095 Philadelphia, GO 5.00 8/1/31 1,210,000 1,389,854 Philadelphia, Water and Wastewater Revenue 5.00 11/1/26 2,000,000 2,336,600 Philadelphia, Water and Wastewater Revenue 5.00 11/1/27 2,840,000 3,294,372 Philadelphia, Water and Wastewater Revenue 5.00 7/1/31 2,000,000 2,320,200 Philadelphia, Water and Wastewater Revenue 5.00 1/1/36 2,830,000 3,183,241 Philadelphia Authority for Industrial Development, Revenue (Temple University) 5.00 4/1/25 2,500,000 3,007,425 Philadelphia School District, GO 5.00 9/1/20 1,805,000 2,049,253 Pittsburgh, GO 5.00 9/1/25 2,000,000 2,330,880 Pittsburgh, GO 5.00 9/1/26 5,000,000 5,776,550 Pittsburgh School District, GO (Insured; Build America Mutual Assurance Company) 5.00 9/1/25 1,000,000 1,163,410 Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/25 2,580,000 3,054,514 Pocono Mountain School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/22 5,270,000 5,499,667 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/22 1,500,000 1,736,655 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.25 11/15/23 2,000,000 2,323,340 Southcentral Pennsylvania General Authority, Revenue (WellSpan Health Obligation Group) 5.00 6/1/27 1,085,000 1,271,598 Southeastern Pennsylvania Transportation Authority, Capital Grant Receipts Bonds (Federal Transit Administration Section 5309 Fixed Guideway Modernization Formula Funds) 5.00 6/1/23 2,000,000 2,319,980 Southeastern Pennsylvania Transportation Authority, Revenue 5.00 3/1/26 2,450,000 2,776,364 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/21 1,000,000 1,136,460 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/24 2,000,000 2,340,780 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/31 2,490,000 2,758,646 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/38 1,800,000 2,065,914 University of Pittsburgh - of the Commonwealth System of Higher Education, University Capital Project Bonds 5.50 9/15/21 2,500,000 2,860,075 University of Pittsburgh - of the Commonwealth System of Higher Education, University Capital Project Bonds 5.00 9/15/28 1,580,000 1,766,788 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/24 1,060,000 1,173,420 West View Borough Municipal Authority, Water Revenue 5.00 11/15/32 3,000,000 3,465,690 Texas1.2% North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/33 3,000,000 3,407,580 U.S. Related2.8% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,500,000 1,719,585 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,107,070 Puerto Rico Commonwealth, Public Improvement GO (Insured; AMBAC) 5.50 7/1/19 3,000,000 3,042,150 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/21 4,000,000 1,482,240 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 c 427,390 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 c 145,940 Total Long-Term Municipal Investments (cost $267,148,968) Short-Term Municipal Coupon Maturity Principal Investment.2% Rate (%) Date Amount ($) Value ($) Mississippi; Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) (cost $500,000) 0.01 12/1/15 500,000 d Total Investments (cost $267,648,968) % Cash and Receivables (Net) % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $2,689,270 or 1.0% of net assets. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate demand note - rate shown is the interest rate in effect at November 30, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2015, net unrealized appreciation on investments was $10,298,176 of which $13,659,483 related to appreciated investment securities and $3,361,307 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2015 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 11/30/2015 ($) Financial Futures Short U.S. Treasury 5 Year Notes 47 (5,602,914 ) December 2015 51,375 U.S. Treasury 10 Year Notes 111 (14,098,734 ) December 2015 69,309 The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds † - 277,947,144 - Other Financial Instruments: Financial Futures †† 120,684 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end November 30, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Short-Term U.S. Government Securities Fund November 30, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes98.9% Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs..9% Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Cl. A4 5.55 1/15/46 211,842 a 211,588 GE Capital Commercial Mortgage Corporation Trust, Ser. 2006-C1, Cl. A4 5.66 3/10/44 55,270 a 55,246 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-LDP8, Cl. A4 5.40 5/15/45 1,611,900 1,625,634 Municipal Bonds4.9% California Earthquake Authority, Revenue 2.81 7/1/19 1,275,000 1,296,675 California, GO (Various Purpose) 1.05 2/1/16 1,000,000 1,001,340 California, GO (Various Purpose) 1.25 11/1/16 1,000,000 1,004,320 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 2.11 7/1/18 2,850,000 2,879,925 Kansas Development Finance Authority, Revenue (State of Kansas - Kansas Public Employees Retirement System) 1.88 4/15/18 1,000,000 997,010 University of California Regents, General Revenue 0.74 7/1/41 3,000,000 a 2,998,380 U.S. Government Agencies25.6% Federal Farm Credit Bank Unscd. Notes 1.10 10/15/18 6,500,000 6,445,634 Federal Farm Credit Bank, Bonds 0.64 1/11/17 3,750,000 3,746,636 Federal Farm Credit Bank, Bonds 0.69 5/16/17 1,380,000 1,374,731 Federal Farm Credit Bank, Bonds 1.14 11/20/17 7,610,000 7,606,256 Federal Farm Credit Bank, Bonds 1.29 6/14/19 3,050,000 3,025,524 Federal Farm Credit Bank, Bonds 1.42 4/29/19 2,750,000 2,752,393 Federal Home Loan Bank, Bonds 1.00 11/24/17 1,845,000 1,848,052 Federal Home Loan Bank, Bonds 1.30 2/26/18 5,930,000 5,934,702 Federal Home Loan Bank, Bonds 5.38 5/15/19 650,000 734,539 Federal Home Loan Mortgage Corporation, Notes 0.88 10/20/17 2,000,000 b 2,000,746 Federal Home Loan Mortgage Corporation, Unscd. Notes 1.00 9/8/17 3,750,000 b 3,750,270 Federal Home Loan Mortgage Corporation, Notes 1.00 9/28/17 3,105,000 b 3,101,643 Federal National Mortgage Association, Notes 0.65 2/27/17 2,000,000 b 1,993,880 Federal National Mortgage Association, Notes, Ser. 1 1.00 4/30/18 3,310,000 b 3,294,417 Federal National Mortgage Association, Notes 1.13 4/30/18 1,090,000 b 1,091,064 Federal National Mortgage Association, Notes 1.50 10/23/19 4,400,000 b 4,318,741 U.S. Government Agencies/Mortgage-Backed31.0% Federal Home Loan Mortgage Corp.: 2.00%, 5/1/23 1,288,175 b 1,303,926 2.50%, 8/1/25 1,961,965 b 2,010,392 4.50%, 12/1/19 - 9/1/26 5,050,980 b 5,233,730 REMIC, Ser. 3846, Cl. CK, 1.50%, 9/15/20 791,040 b 793,522 REMIC, Ser. 4079, Cl. WA, 2.00%, 8/15/40 3,174,329 b 3,145,882 REMIC, Ser. 2663, Cl. BC, 4.00%, 8/15/18 2,288,928 b 2,355,869 REMIC, Ser. 2675, Cl. CK, 4.00%, 9/15/18 84,826 b 87,299 REMIC, Ser. 3986, Cl. P, 4.00%, 3/15/39 420,326 b 426,888 REMIC, Ser. 3578, Cl. AM, 4.50%, 9/15/16 75,092 b 75,433 REMIC, Ser. 2495, Cl. UC, 5.00%, 7/15/32 6,667 b 6,849 Federal National Mortgage Association: 2.00%, 12/15/18 849,837 b 857,983 2.50%, 3/1/22 - 6/1/25 8,850,791 b 9,060,570 3.63%, 7/1/18 880,364 b 930,362 4.50%, 11/1/22 4,091,136 b 4,283,177 5.00%, 2/1/22 1,628,353 b 1,693,307 REMIC, Ser. 2010-13, Cl. KA, 2.00%, 12/25/18 - 5/1/25 10,199,240 b 9,465,197 REMIC, Ser. 2011-23, Cl. AB, 2.75%, 6/25/20 1,890,902 b 1,926,111 REMIC, Ser. 2012-94, Cl. E, 3.00%, 6/25/22 2,066,261 b 2,119,868 REMIC, Ser. 2009-111, Cl. JB, 3.00%, 4/25/39 196,433 b 197,942 Ser. 2010-87, Cl. GA, 4.00%, 2/25/24 84,892 b 85,087 REMIC, Ser. 2008-23, Cl. A, 4.50%, 10/25/22 31,022 b 31,085 REMIC, Ser. 2003-67, Cl. TJ, 4.75%, 7/25/18 462,354 b 475,936 REMIC, Ser. 2003-49, Cl. YD, 5.50%, 6/25/23 20,454 b 20,465 REMIC, Ser. 2004-53, Cl. P, 5.50%, 7/25/33 101,748 b 102,607 Government National Mortgage Association I: Ser. 2013-101, Cl. A, 0.51%, 5/16/35 4,021,676 3,949,180 Ser. 2013-73, Cl. A, 0.98%, 12/16/35 4,306,660 4,244,782 Ser. 2012-22, Cl. AB, 1.66%, 3/16/33 215,865 216,134 Ser. 2013-105, Cl. A, 1.71%, 2/16/37 3,654,930 3,625,664 Ser. 2011-20, Cl. A, 1.88%, 4/16/32 1,595,757 1,598,295 Ser. 2011-49, Cl. A, 2.45%, 7/16/38 2,663,238 2,697,447 Ser. 2003-48, Cl. C, 4.89%, 7/16/34 517,465 528,154 Ser. 2005-76, Cl. B, 4.89%, 10/16/38 467,577 a 468,237 Government National Mortgage Association II: Ser. 2010-101, Cl. NC, 2.50%, 11/20/36 64,130 64,526 U.S. Government Securities36.5% U.S. Treasury Inflation Protected Securities 2.00%, 1/15/16 1,798,365 c 1,798,189 U.S. Treasury Notes: 0.50%, 3/31/17 8,750,000 8,717,188 0.63%, 8/31/17 8,500,000 d 8,460,985 0.88%, 1/31/17 9,500,000 9,512,065 0.88%, 2/28/17 1,000,000 1,001,309 0.88%, 1/15/18 8,000,000 7,977,504 1.00%, 2/15/18 6,000,000 d 5,995,896 1.00%, 5/15/18 8,250,000 8,230,662 1.00%, 8/15/18 5,500,000 5,474,651 1.13%, 6/15/18 6,000,000 6,001,404 1.38%, 7/31/18 5,750,000 5,785,374 1.38%, 9/30/18 6,500,000 6,534,404 Total Bonds and Notes (cost $205,836,424) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,725,996) 2,725,996 e Total Investments (cost $208,562,420) % Liabilities, Less Cash and Receivables %) ) Net Assets % GOGeneral Obligation REMICReal Mortagage Investment Conduit a Variable rate securityinterest rate subject to periodic change. b The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. d Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $10,724,094 and the value of the collateral held by the fund was $10,970,020, consisting of U.S. Government & Agency securities. e Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized depreciation on investments was $1,175,541 of which $69,614 related to appreciated investment securities and $1,245,155 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 93.1 Municipal Bonds 4.9 Money Market Investment 1.3 Commercial Mortgage-Backed .9 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 2 - Other Level 3 -Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Commercial Mortgage-Backed - 1,892,468 - Municipal Bonds - 10,177,650 - Mutual Funds 2,725,996 - - U.S. Government Agencies/Mortgage-Backed - 117,101,134 - U.S. Treasury - 75,489,631 - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Multi-Strategy Fund November 30, 2015 (Unaudited) Common Stocks98.6% Shares Value ($) Automobiles & Components1.1% Motorcar Parts of America 31,042 a 1,243,543 Thor Industries 17,079 989,216 Trinseo 29,209 a,b 834,209 Winnebago Industries 57,530 b 1,294,425 Banks13.2% Ameris Bancorp 71,534 2,445,747 Bank of Hawaii 20,400 b 1,411,476 BofI Holding 108,312 a,b 2,169,489 Boston Private Financial Holdings 61,245 741,065 Brookline Bancorp 60,645 711,972 Bryn Mawr Bank 11,230 334,092 Capital Bank Financial, Cl. A 11,450 386,094 Cardinal Financial 26,860 660,756 Central Pacific Financial 26,730 621,205 CoBiz Financial 43,652 598,905 Columbia Banking System 118,789 4,221,761 EPR Properties 20,034 c 1,122,705 EverBank Financial 75,264 1,299,057 FCB Financial Holdings, Cl. A 79,730 a 3,105,484 First Horizon National 138,467 2,059,004 First Midwest Bancorp 46,654 911,619 Ladder Capital, Cl. A 130,871 1,851,825 National Bank Holdings, Cl. A 76,320 1,732,464 Pinnacle Financial Partners 32,081 1,742,961 PrivateBancorp 36,475 1,608,912 Prosperity Bancshares 13,900 770,199 Seacoast Banking 34,173 a 548,477 Simmons First National, Cl. A 19,556 b 1,127,599 South State 34,470 2,709,687 SVB Financial Group 48,490 a 6,423,955 Synovus Financial 92,240 3,078,971 Talmer Bancorp, Cl. A 140,797 2,572,361 UMB Financial 22,562 b 1,189,017 United Community Banks 45,137 942,461 Valley National Bancorp 100,829 b 1,123,235 Washington Trust Bancorp 11,979 489,462 Webster Financial 41,867 1,683,472 Capital Goods7.6% AeroVironment 30,297 a,b 774,997 Altra Industrial Motion 92,333 2,587,171 American Woodmark 6,729 a 551,845 Apogee Enterprises 10,712 537,957 Astec Industries 22,656 913,037 Beacon Roofing Supply 57,210 a 2,446,872 Chart Industries 19,785 a 422,014 Comfort Systems USA 54,981 1,745,097 Crane 34,475 1,793,389 EMCOR Group 59,432 2,995,373 Encore Wire 24,736 1,080,221 FreightCar America 20,695 501,854 Granite Construction 21,298 868,319 Lindsay 12,613 b 879,883 Milacron Holdings 75,491 a 1,111,228 Mueller Industries 8,452 266,153 PGT 120,242 a 1,337,091 Raven Industries 29,480 491,432 Simpson Manufacturing 108,384 4,024,298 Thermon Group Holdings 140,583 a 2,560,016 Watsco 14,572 1,852,247 William Lyon Homes, Cl. A 40,140 a 701,246 Commercial & Professional Services8.3% Advisory Board 63,760 a 3,432,838 CACI International, Cl. A 12,850 a 1,288,341 CEB 16,352 1,263,519 FTI Consulting 26,239 a 980,814 Herman Miller 57,536 1,824,467 HNI 27,596 1,221,399 Huron Consulting Group 12,161 a 705,460 Interface 217,442 4,322,747 Kforce 56,159 1,512,923 Knoll 140,106 3,121,562 Korn/Ferry International 55,232 2,032,538 McGrath RentCorp 22,843 666,559 Steelcase, Cl. A 244,138 4,882,760 TrueBlue 191,051 a 5,595,884 Consumer Durables & Apparel3.0% Cavco Industries 6,597 a 611,542 Deckers Outdoor 15,730 a 769,826 Ethan Allen Interiors 29,443 835,003 iRobot 27,160 a 898,724 Malibu Boats, Cl. A 83,879 a 1,301,802 Oxford Industries 29,110 1,977,733 Steven Madden 47,238 a 1,506,892 Universal Electronics 11,601 a 614,737 Vera Bradley 34,585 a 411,907 WCI Communities 122,106 a 2,956,186 Consumer Services2.1% Belmond, Cl. A 69,682 a 703,788 Capella Education 7,673 368,304 Cheesecake Factory 28,344 1,335,853 CLARCOR 22,636 1,195,860 Fogo De Chao 26,755 a,b 438,247 HomeAway 42,338 a 1,497,072 Potbelly 71,132 a 887,016 Red Robin Gourmet Burgers 20,214 a 1,364,041 TopBuild 13,570 413,342 Diversified Financials2.0% Cohen & Steers 18,080 559,757 FNFV Group 49,710 a 556,255 Piper Jaffray 18,636 a 755,317 Raymond James Financial 61,787 3,628,751 SLM 388,932 a 2,627,236 Energy2.2% Archrock 97,395 1,029,465 Energen 14,250 844,882 Geospace Technologies 24,173 a 307,722 Gulf Island Fabrication 16,697 165,300 Natural Gas Services Group 19,394 a 450,329 Oil States International 30,180 a 957,310 Patterson-UTI Energy 56,440 915,457 PDC Energy 38,111 a,b 2,152,890 RPC 77,390 b 1,025,418 Synergy Resources 77,456 a,b 882,224 Exchange-Traded Funds2.9% iShares Russell 2000 ETF 34,730 b 4,136,343 iShares Russell 2000 Growth ETF 40,283 b 5,912,336 iShares Russell 2000 Value ETF 14,370 b 1,406,679 Food & Staples Retailing1.4% Casey's General Stores 19,813 2,303,658 Core-Mark Holding Company 26,260 2,239,715 United Natural Foods 21,964 a,b 964,439 Food, Beverage & Tobacco1.1% Fresh Del Monte Produce 13,847 605,252 Performance Food Group 38,756 a 896,426 Snyder's-Lance 51,669 b 1,915,370 WhiteWave Foods 22,172 a 900,848 Health Care Equipment & Services4.3% Air Methods 25,385 a,b 1,109,324 Align Technology 19,315 a 1,289,083 Endologix 56,662 a 576,819 Globus Medical, Cl. A 90,847 a 2,464,679 HealthStream 28,986 a 696,244 HeartWare International 51,183 a,b 2,449,618 Invacare 19,800 394,416 LDR Holding 44,881 a 1,212,685 LifePoint Health 16,868 a 1,207,917 Meridian Bioscience 32,090 628,001 NxStage Medical 87,577 a 1,708,627 Omnicell 28,745 a 866,949 WellCare Health Plans 33,066 a 2,727,284 Household & Personal Products.6% Inter Parfums 87,194 Insurance1.2% First American Financial 15,820 623,941 Primerica 55,851 2,861,805 RLI 10,960 665,272 Safety Insurance Group 10,812 605,580 Materials2.9% Calgon Carbon 23,380 395,356 Carpenter Technology 14,973 538,130 Haynes International 12,255 479,171 Intrepid Potash 36,988 a 132,787 Louisiana-Pacific 51,055 a 939,412 Lydall 46,830 a 1,705,549 New Gold 661,725 a 1,462,412 OMNOVA Solutions 208,447 a 1,567,521 Stillwater Mining 71,748 a 671,561 TimkenSteel 49,681 507,243 Trex 35,380 a 1,531,954 Yamana Gold 770,523 1,618,098 Media4.6% E.W. Scripps, Cl. A 80,852 1,773,893 Houghton Mifflin Harcourt 39,887 a 788,167 IMAX 58,088 a 2,200,373 Lions Gate Entertainment 46,421 1,575,529 Media General 88,332 a,b 1,371,796 Morningstar 3,632 293,284 New York Times, Cl. A 81,823 1,152,068 Nexstar Broadcasting Group, Cl. A 69,772 4,087,941 Sinclair Broadcast Group, Cl. A 117,648 4,129,445 Time 56,697 943,438 Pharmaceuticals, Biotech & Life Sciences10.4% ACADIA Pharmaceuticals 49,820 a,b 1,890,669 Anacor Pharmaceuticals 16,954 a 1,979,040 Emergent BioSolutions 122,820 a 4,626,629 Flamel Technologies, ADR 189,255 a 2,719,594 Flexion Therapeutics 30,988 a 602,407 Foamix Parmaceuticals 109,838 a 877,606 GW Pharmaceuticals, ADR 34,885 a,b 3,024,181 Halozyme Therapeutics 113,330 a 2,017,274 Keysight Technologies 27,279 a 840,466 Ligand Pharmaceuticals 25,877 a,b 2,770,909 Otonomy 69,192 a 1,825,977 Paratek Pharmaceuticals 22,363 a 462,243 Pfenex 101,948 a 1,572,038 Retrophin 70,193 a 1,568,814 Revance Therapeutics 147,293 a 5,716,441 Sangamo BioSciences 93,160 a 771,365 TherapeuticsMD 686,140 a 5,152,911 Tokai Pharmaceuticals 138,631 a,b 1,594,257 ZS Pharma 16,120 a 1,450,155 Real Estate3.6% American Assets Trust 18,665 c 743,054 American Residential Properties 96,725 c 1,691,720 CyrusOne 31,866 c 1,152,275 Education Realty Trust 14,654 c 540,000 Equity Commonwealth 24,380 a,c 673,376 Healthcare Trust of America, Cl. A 45,600 1,190,616 Kite Realty Group Trust 42,620 c 1,146,904 Pebblebrook Hotel Trust 21,986 b,c 700,254 Physicians Realty Trust 134,138 c 2,147,549 Realogy Holdings 92,669 a 3,828,156 Retail Opportunity Investments 18,110 c 331,232 Retailing1.9% Express 33,040 a 553,090 Fresh Market 31,594 a,b 757,624 Guess? 51,714 b 1,018,249 Haverty Furniture 19,465 469,885 Kirkland's 54,173 a 796,885 MSC Industrial Direct, Cl. A 3,640 224,588 Restoration Hardware Holdings 18,023 a,b 1,619,727 The Children's Place 15,759 761,475 Urban Outfitters 39,240 a 878,976 Zumiez 29,040 a 438,214 Semiconductors & Semiconductor Equipment6.8% Applied Micro Circuits 355,370 a 2,601,308 Brooks Automation 60,927 679,336 Cypress Semiconductor 198,215 a 2,144,686 Inphi 81,726 a 2,627,491 Integrated Device Technology 81,932 a 2,297,373 MaxLinear, Cl. A 183,051 a 3,203,393 Mellanox Technologies 95,945 a 4,311,768 Microsemi 73,661 a 2,652,533 MKS Instruments 21,734 801,333 Nanometrics 26,212 a 413,101 OSI Systems 2,320 a 217,222 Semtech 34,050 a 684,405 Teradyne 54,948 1,141,819 Veeco Instruments 160,639 a 3,285,068 Software & Services6.3% Acxiom 38,677 a 885,703 CommVault Systems 12,633 a 517,700 comScore 24,797 a 1,043,954 CoreLogic 99,130 a 3,653,932 CSG Systems International 25,679 917,511 FleetMatics Group 26,631 a 1,589,871 HubSpot 36,231 a 1,964,083 Infoblox 252,675 a 3,800,232 LogMeIn 17,117 a 1,222,496 Mentor Graphics 87,417 1,637,320 Mercury Systems 126,009 a 2,467,256 Monotype Imaging Holdings 20,630 545,251 Proofpoint 20,815 a 1,525,948 SS&C Technologies Holdings 22,028 1,583,813 Synchronoss Technologies 14,370 a 565,747 Tableau Software, Cl. A 6,692 a 649,325 TiVo 57,927 a 520,764 Technology Hardware & Equipment6.9% Ciena 213,918 a 5,356,507 DTS 10,135 a 260,774 Electronics For Imaging 23,990 a 1,177,429 FARO Technologies 12,322 a 370,769 FEI 20,818 1,665,648 IPG Photonics 5,020 a,b 457,774 Ixia 41,372 a 540,318 Jabil Circuit 27,313 698,940 Littelfuse 9,910 1,075,830 Lumentum Holdings 77,709 1,554,180 Methode Electronics 47,803 1,724,732 ScanSource 86,059 a 3,306,387 Sierra Wireless 85,776 a,b 1,486,498 Tech Data 17,340 a 1,173,051 Universal Display 80,311 a 4,221,146 Viavi Solutions 268,030 a 1,704,671 Vishay Intertechnology 45,185 538,605 Transportation2.1% ArcBest 15,630 376,370 Diana Shipping 220,595 a 1,047,826 Forward Air 36,590 1,759,613 Knight Transportation 124,841 3,310,783 Marten Transport 29,952 541,532 Scorpio Bulkers 316,899 a 286,033 Werner Enterprises 40,646 1,095,816 Utilities2.1% California Water Service Group 33,320 750,700 Chesapeake Utilities 13,924 742,010 FLIR Systems 9,870 301,627 Hawaiian Electric Industries 43,200 1,234,656 MDU Resources Group 48,330 841,909 NorthWestern 19,334 1,054,283 Piedmont Natural Gas 30,970 1,800,906 Portland General Electric 36,495 1,347,395 WGL Holdings 7,290 449,501 Total Common Stocks (cost $346,917,866) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,621,428) 5,621,428 d Investment of Cash Collateral for Securities Loaned5.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,127,303) 20,127,303 d Total Investments (cost $372,666,597) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF - Exchange Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $37,501,168 and the value of the collateral held by the fund was $38,639,048, consisting of cash collateral of $20,127,303 and U.S. Government and Agency securities valued at $18,511,745. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2015, the net unrealized appreciation on investments was $45,170,571 of which $65,975,464 related to appreciated investment securities and $20,804,893 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 13.2 Pharmaceuticals, Biotech & Life Sciences 10.4 Commercial & Professional Services 8.3 Capital Goods 7.6 Technology Hardware & Equipment 6.9 Semiconductors & Semiconductor Equipment 6.8 Money Market Investments 6.5 Software & Services 6.3 Media 4.6 Health Care Equipment & Services 4.3 Real Estate 3.6 Consumer Durables & Apparel 3.0 Exchange-Traded Funds 2.9 Materials 2.9 Energy 2.2 Consumer Services 2.1 Transportation 2.1 Utilities 2.1 Diversified Financials 2.0 Retailing 1.9 Food & Staples Retailing 1.4 Insurance 1.2 Automobiles & Components 1.1 Food, Beverage & Tobacco 1.1 Household & Personal Products .6 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015, in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks † 357,124,249 - - Equity Securities - Foreign Common Stocks † 23,508,830 - - Exchange-Traded Funds 11,455,358 - - Mutual Funds 25,748,731 - - †See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small/Mid Cap Multi-Strategy Fund November 30, 2015 (Unaudited) Common Stocks97.9% Shares Value ($) Automobiles & Components.4% Gentex 36,525 611,246 Motorcar Parts of America 15,419 a 617,685 Banks8.6% Bank of Hawaii 11,853 b 820,109 BofI Holding 55,752 a,b 1,116,713 Boston Private Financial Holdings 30,356 367,308 Columbia Banking System 54,979 1,953,954 EverBank Financial 23,856 411,755 First American Financial 20,238 798,187 First Horizon National 50,715 b 754,132 First Republic Bank 68,371 4,708,027 National Bank Holdings, Cl. A 39,065 886,775 Pinnacle Financial Partners 30,751 1,670,702 PrivateBancorp 18,292 806,860 SVB Financial Group 40,587 a 5,376,966 Synovus Financial 91,821 3,064,985 Talmer Bancorp, Cl. A 78,742 1,438,616 Webster Financial 100,556 4,043,357 Capital Goods9.9% A.O. Smith 5,473 436,526 AGCO 33,455 b 1,681,448 Allegion 15,193 1,021,122 Altra Industrial Motion 33,611 941,780 Beacon Roofing Supply 20,730 a 886,622 BWX Technologies 27,327 832,107 Carlisle 25,445 2,250,610 Chart Industries 10,423 a 222,323 CLARCOR 18,445 974,449 Comfort Systems USA 17,886 567,702 Crane 17,148 892,039 EMCOR Group 16,784 845,914 Equifax 5,305 591,507 Fluor 35,466 1,723,648 HD Supply Holdings 72,261 a 2,285,615 Hubbell, Cl. B 30,881 3,066,174 Lydall 23,905 a 870,620 Milacron Holdings 37,736 555,474 Nordson 10,896 790,287 PGT 61,367 a 682,401 Regal Beloit 21,320 1,374,287 Sensata Technologies Holding 10,357 a 474,454 Snap-on 11,991 2,064,371 Textron 14,542 620,507 Timken 11,281 363,699 Universal Display 67,304 a,b 3,537,498 Xylem 44,132 1,647,006 Commercial & Professional Services5.1% Advisory Board 36,434 a 1,961,607 CEB 8,126 627,896 Clean Harbors 45,255 a 1,959,089 Copart 17,087 a 674,424 Herman Miller 62,387 1,978,292 Huron Consulting Group 9,711 a 563,335 Interface 98,204 1,952,296 Kforce 28,140 758,092 Knoll 41,058 914,772 Steelcase, Cl. A 155,403 3,108,060 TrueBlue 70,268 a 2,058,150 Consumer Durables & Apparel2.2% Inter Parfums 43,476 1,159,070 Jarden 18,421 a 859,892 Kate Spade & Company 32,421 a 649,717 Oxford Industries 10,241 695,774 PVH 10,733 979,816 Steven Madden 24,093 a 768,567 TiVo 56,871 a 511,270 Toll Brothers 16,393 a 609,492 Watsco 7,374 937,309 Consumer Services3.2% Cheesecake Factory 48,028 2,263,560 Grand Canyon Education 58,807 a 2,329,933 Malibu Boats, Cl. A 42,600 a 661,152 Panera Bread, Cl. A 3,530 a,b 641,754 Red Robin Gourmet Burgers 10,316 a 696,124 Restoration Hardware Holdings 14,495 a,b 1,302,666 Service Corporation International 94,614 2,635,000 Diversified Financials7.8% CBOE Holdings 10,571 763,332 E*TRADE Financial 219,310 a 6,673,603 FNF Group 124,401 4,459,776 FNFV Group 79,582 a 890,523 Intercontinental Exchange 7,931 2,060,791 Leucadia National 192,106 3,396,434 Raymond James Financial 89,303 5,244,765 SLM 248,036 a 1,675,483 TD Ameritrade Holding 4,692 171,868 Energy2.6% Archrock 48,469 512,317 Devon Energy 16,098 740,669 Dril-Quip 32,580 a,b 2,056,124 Energen 13,313 789,328 Oceaneering International 12,639 552,830 Oil States International 14,554 a 461,653 PDC Energy 12,565 a,b 709,797 RPC 174,960 b 2,318,220 Tesoro 4,450 512,506 Exchange-Traded Funds1.4% iShares Russell 2000 Growth ETF 16,830 b 2,470,139 iShares Russell Mid-Cap Growth ETF 20,983 b 1,981,215 Food & Staples Retailing.6% Core-Mark Holding Company 13,193 1,125,231 Performance Food Group 19,442 449,693 United Natural Foods 11,438 a,b 502,243 Food, Beverage & Tobacco.7% Molson Coors Brewing, Cl. B 5,660 520,890 Snyder's-Lance 26,138 b 968,936 WhiteWave Foods 21,582 a 876,877 Health Care Equipment & Services7.8% Air Methods 59,474 a,b 2,599,014 Align Technology 26,174 a 1,746,853 AmerisourceBergen 7,342 724,215 Boston Scientific 50,751 a 927,728 Cooper 5,683 831,139 DENTSPLY International 17,797 1,079,566 Endologix 28,445 a 289,570 Globus Medical, Cl. A 65,992 a 1,790,363 HealthSouth 57,868 2,036,375 HeartWare International 44,263 a,b 2,118,427 IMS Health Holdings 31,633 a 876,867 Laboratory Corporation of America Holdings 5,871 a 713,561 LDR Holding 22,876 a 618,109 LifePoint Health 9,728 a 696,622 MEDNAX 63,143 a 4,506,516 NxStage Medical 43,523 a 849,134 Universal Health Services, Cl. B 13,950 1,695,204 WellCare Health Plans 16,583 a 1,367,766 Insurance.3% Primerica 20,629 Materials2.9% New Gold 511,823 a 1,131,129 Newmont Mining 78,571 1,446,492 Royal Gold 7,030 252,728 Stillwater Mining 17,913 a,b 167,666 TimkenSteel 15,722 160,522 Trex 17,954 a 777,408 Valspar 46,230 3,905,973 Yamana Gold 748,257 1,571,340 Media3.4% E.W. Scripps, Cl. A 29,256 641,877 HomeAway 38,447 a 1,359,486 Houghton Mifflin Harcourt 30,930 a 611,177 Lions Gate Entertainment 45,439 1,542,200 Media General 64,608 a,b 1,003,362 New York Times, Cl. A 48,091 677,121 Nexstar Broadcasting Group, Cl. A 21,629 b 1,267,243 Sinclair Broadcast Group, Cl. A 116,175 4,077,742 Pharmaceuticals, Biotech & Life Sciences5.3% ACADIA Pharmaceuticals 25,393 a,b 963,664 Akorn 29,847 a 993,905 Alkermes 7,094 a 520,416 Anacor Pharmaceuticals 8,415 a 982,283 Foamix Parmaceuticals 56,042 a 447,776 GW Pharmaceuticals, ADR 31,731 a 2,750,760 Halozyme Therapeutics 56,320 a 1,002,496 Jazz Pharmaceuticals 5,698 a 835,270 Keysight Technologies 50,699 1,562,036 Ligand Pharmaceuticals 13,011 a,b 1,393,218 Otonomy 34,500 a,b 910,455 Paratek Pharmaceuticals 11,385 a 235,328 Pfenex 51,172 a 789,072 Retrophin 34,769 a 777,087 Revance Therapeutics 11,233 a 435,953 Tokai Pharmaceuticals 70,651 a,b 812,486 Vertex Pharmaceuticals 8,188 a 1,059,200 ZS Pharma 8,115 a 730,025 Real Estate4.8% Alexandria Real Estate Equities 18,563 c 1,709,467 American Residential Properties 31,911 c 558,123 Brixmor Property Group 22,641 c 568,515 CBRE Group, Cl. A 30,425 a 1,140,025 CyrusOne 17,256 c 623,977 EPR Properties 43,703 c 2,449,116 Equity Commonwealth 19,935 a,c 550,605 Extra Space Storage 12,104 c 1,013,710 Healthcare Trust of America, Cl. A 60,857 1,588,976 Kite Realty Group Trust 18,011 c 484,676 Physicians Realty Trust 51,436 c 823,490 Realogy Holdings 103,412 a 4,271,950 Retailing4.9% Casey's General Stores 31,767 b 3,693,549 Dick's Sporting Goods 46,449 1,812,904 Guess? 19,851 b 390,866 Kirkland's 27,379 402,745 Liberty Interactive, Cl. A 32,653 a 864,651 LKQ 125,859 a 3,711,582 Sally Beauty Holdings 27,952 a 722,839 Staples 122,455 1,478,032 Ulta Salon,Cosmetics & Fragrance 2,530 a 422,510 Urban Outfitters 70,994 a 1,590,266 Williams-Sonoma 14,436 914,232 Semiconductors & Semiconductor Equipment4.7% Cypress Semiconductor 98,691 a 1,067,837 First Solar 8,330 a 470,728 Inphi 32,233 a 1,036,291 Integrated Device Technology 41,770 a 1,171,231 MaxLinear, Cl. A 92,467 a 1,618,172 Mellanox Technologies 73,281 a 3,293,248 Microsemi 40,424 a 1,455,668 Semtech 13,920 a 279,792 Skyworks Solutions 7,363 611,276 Teradyne 33,036 686,488 United Microelectronics, ADR 812,451 1,503,034 Veeco Instruments 106,088 a 2,169,500 Software & Services9.2% Acxiom 23,260 a 532,654 Akamai Technologies 7,432 a 428,157 Amdocs 46,039 2,604,426 ANSYS 4,339 a 404,438 athenahealth 3,945 a 661,774 Booz Allen Hamilton Holdings 27,594 840,237 CACI International, Cl. A 6,423 a 643,970 CommVault Systems 9,693 a 397,219 comScore 12,593 a 530,165 CoreLogic 155,177 a 5,719,824 Fidelity National Information Services 14,322 911,882 FleetMatics Group 13,576 a 810,487 Fortinet 50,912 a 1,833,850 HealthStream 14,502 a 348,338 HubSpot 18,231 a 988,303 Infoblox 74,397 a 1,118,931 Jack Henry & Associates 27,610 2,191,682 Leidos Holdings 8,000 463,440 LogMeIn 8,568 a 611,927 Mentor Graphics 43,422 813,294 Monotype Imaging Holdings 8,256 218,206 Paychex 13,688 742,574 Proofpoint 10,606 a 777,526 PTC 13,131 a 473,241 Science Applications International 2,152 108,116 SS&C Technologies Holdings 10,940 786,586 Synchronoss Technologies 9,185 a,b 361,613 Synopsys 64,515 a 3,230,911 VeriFone Systems 18,267 a 523,898 Technology Hardware & Equipment8.0% Amphenol, Cl. A 15,049 828,447 Ciena 179,771 a 4,501,466 Electronics For Imaging 11,569 a 567,807 FEI 27,706 2,216,757 FLIR Systems 84,388 2,578,897 IMAX 51,772 a 1,961,123 Ingram Micro, Cl. A 52,679 1,629,361 IPG Photonics 26,193 a,b 2,388,540 Lumentum Holdings 43,699 873,980 Mercury Systems 62,459 a 1,222,947 Methode Electronics 35,263 1,272,289 National Instruments 80,374 2,523,744 ScanSource 52,944 a 2,034,108 Viavi Solutions 218,500 a 1,389,660 Transportation2.7% Alaska Air Group 8,291 b 661,041 Forward Air 18,485 888,944 Kirby 49,260 a 3,182,196 Knight Transportation 89,111 2,363,224 Ryder System 26,568 1,752,425 Utilities1.4% Atmos Energy 12,068 751,957 CMS Energy 19,384 678,828 ITC Holdings 43,559 1,606,456 NiSource 39,151 751,308 Portland General Electric 19,103 705,283 Total Common Stocks (cost $292,413,119) Other Investment2.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,545,969) 7,545,969 d Investment of Cash Collateral for Securities Loaned2.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,542,402) 8,542,402 d Total Investments (cost $308,501,490) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $23,564,364 and the value of the collateral held by the fund was $24,263,367, consisting of cash collateral of $8,542,402 and U.S. Government and Agency securities valued at $15,720,965. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $27,254,283 of which $44,945,441 related to appreciated investment securities and $17,691,158 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 9.9 Software & Services 9.2 Banks 8.6 Technology Hardware & Equipment 8.0 Health Care Equipment & Services 7.8 Diversified Financials 7.8 Pharmaceuticals, Biotech & Life Sciences 5.3 Commercial & Professional Services 5.1 Money Market Investments 4.9 Retailing 4.9 Real Estate 4.8 Semiconductors & Semiconductor Equipment 4.7 Media 3.4 Consumer Services 3.2 Materials 2.9 Transportation 2.7 Energy 2.6 Consumer Durables & Apparel 2.2 Exchange-Traded Funds 1.4 Utilities 1.4 Food, Beverage & Tobacco .7 Food & Staples Retailing .6 Automobiles & Components .4 Insurance .3 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 305,040,399 - - Equity Securities - Foreign Common Stocks† 10,175,649 - - Exchange-Traded Funds 4,451,354 - - Mutual Funds 16,088,371 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund November 30, 2015 (Unaudited) Common Stocks65.3% Shares Value ($) Automobiles & Components.3% BorgWarner 1,040 44,398 Delphi Automotive 655 57,561 Ford Motor 29,723 425,931 General Motors 1,590 57,558 Harley-Davidson 2,229 109,043 Johnson Controls 12,974 596,804 Banks3.2% Bank of America 292,214 5,093,290 BB&T 10,767 415,822 Citigroup 22,140 1,197,553 Fifth Third Bancorp 3,234 66,847 JPMorgan Chase & Co. 36,869 2,458,425 M&T Bank 630 78,958 PNC Financial Services Group 8,931 853,000 SunTrust Banks 1,700 73,814 U.S. Bancorp 8,742 383,686 Wells Fargo & Co. 50,587 2,787,344 Capital Goods5.8% 3M 22,439 3,513,499 Allegion 2,996 201,361 Boeing 12,571 1,828,452 Caterpillar 3,140 b 228,121 Cummins 1,926 b 193,313 Danaher 4,112 396,356 Deere & Co. 861 b 68,510 Donaldson 11,110 348,854 Dover 5,199 b 342,614 Eaton 50,156 2,917,073 Emerson Electric 8,050 402,500 Fastenal 9,960 b 404,177 Flowserve 15,430 713,483 Fluor 5,490 266,814 General Dynamics 2,421 354,580 General Electric 87,870 2,630,828 Honeywell International 29,341 3,049,997 Illinois Tool Works 22,220 2,088,236 Ingersoll-Rand 7,570 444,132 Lockheed Martin 1,964 430,430 MSC Industrial Direct, Cl. A 4,237 261,423 Northrop Grumman 1,146 213,569 PACCAR 4,027 209,243 Parker Hannifin 612 64,052 Precision Castparts 895 207,228 Raytheon 5,885 729,917 Rockwell Collins 5,228 484,531 Stanley Black & Decker 653 71,281 Toro 6,820 525,617 United Technologies 5,721 549,502 W.W. Grainger 1,020 b 204,551 Xylem 2,698 100,689 Commercial & Professional Services.2% ADT 1,600 b 56,752 Robert Half International 3,325 170,173 Tyco International 5,399 190,639 Waste Management 9,074 487,909 Consumer Durables & Apparel.8% Leggett & Platt 5,590 260,494 Lennar, Cl. A 8,785 b 449,880 NIKE, Cl. B 15,159 2,005,233 PulteGroup 6,040 117,659 VF 5,240 339,028 Consumer Services1.6% Carnival 2,398 121,171 Chipotle Mexican Grill 620 a 359,321 McDonald's 9,551 1,090,342 Starbucks 30,938 1,899,284 Starwood Hotels & Resorts Worldwide 1,895 c 136,137 Wyndham Worldwide 5,080 385,674 Yum! Brands 37,957 2,752,262 Diversified Financials4.2% American Express 4,839 346,666 Ameriprise Financial 3,382 381,997 Berkshire Hathaway, Cl. B 18,662 a 2,502,388 BlackRock 863 313,890 Capital One Financial 47,478 3,727,498 Charles Schwab 12,266 413,487 CME Group 5,075 495,574 Discover Financial Services 5,797 329,038 Goldman Sachs Group 3,469 659,179 H&R Block 2,640 96,862 Intercontinental Exchange 14,599 3,793,404 Invesco 89,325 3,009,359 Legg Mason 6,695 297,124 McGraw-Hill Financial 2,118 204,323 Moody's 720 74,246 Morgan Stanley 9,425 323,277 State Street 8,606 624,623 T. Rowe Price Group 571 43,482 Energy4.8% Anadarko Petroleum 2,121 127,048 Baker Hughes 4,240 229,257 Cabot Oil & Gas 1,160 21,843 Chesapeake Energy 18,695 b 98,523 Chevron 13,654 1,246,883 Columbia Pipeline Group 10,190 195,342 ConocoPhillips 4,856 b 262,467 CONSOL Energy 9,735 b 76,712 Diamond Offshore Drilling 7,055 b 159,655 Ensco, Cl. A 6,695 114,618 EOG Resources 15,217 1,269,554 EQT 1,940 111,007 Exxon Mobil 34,414 2,810,247 Halliburton 69,003 2,749,770 Hess 3,680 217,120 Kinder Morgan 6,432 151,602 Marathon Oil 4,792 83,908 Marathon Petroleum 52,466 3,064,539 Newfield Exploration 3,530 a 135,058 Noble Energy 51 1,870 Occidental Petroleum 7,564 571,763 ONEOK 5,410 159,487 Phillips 66 8,533 781,025 Pioneer Natural Resources 585 84,679 Schlumberger 14,292 1,102,628 Southwestern Energy 6,475 a 58,340 Spectra Energy 7,787 204,019 Tesoro 2,130 245,312 Transocean 12,245 b 175,838 Valero Energy 47,258 3,395,960 Williams 12,569 459,523 Food & Staples Retailing1.0% Costco Wholesale 4,333 699,433 CVS Health 14,204 1,336,454 Kroger 15,092 568,365 Sysco 1,650 b 67,815 Wal-Mart Stores 10,832 637,355 Walgreens Boots Alliance 10,617 892,147 Food, Beverage & Tobacco4.1% Altria Group 15,089 869,126 Archer-Daniels-Midland 7,790 284,257 Coca-Cola 28,145 1,199,540 Constellation Brands, Cl. A 22,055 3,093,434 General Mills 6,450 372,552 Hershey 1,576 136,025 Kraft Heinz 6,351 468,005 McCormick & Co. 3,022 259,650 Mead Johnson Nutrition 2,347 189,145 Molson Coors Brewing, Cl. B 4,680 430,700 Mondelez International, Cl. A 24,915 1,087,789 Monster Beverage 755 a 116,731 PepsiCo 46,391 4,646,523 Philip Morris International 41,079 3,589,894 Reynolds American 6,818 315,332 Tyson Foods, Cl. A 1,390 69,500 Health Care Equipment & Services2.7% Abbott Laboratories 12,063 541,870 Aetna 3,693 379,456 AmerisourceBergen 2,496 246,205 Anthem 2,774 361,674 Baxter International 1,585 59,675 Becton Dickinson & Co. 3,380 507,845 Boston Scientific 21,064 a 385,050 C.R. Bard 6,044 1,129,140 Cardinal Health 1,135 98,575 Cerner 7,670 a 457,132 Cigna 2,998 404,670 Express Scripts Holding 7,208 a 616,140 Humana 2,671 450,491 Intuitive Surgical 1,549 a 805,511 Laboratory Corporation of America Holdings 2,119 a 257,543 McKesson 2,759 522,417 Medtronic 8,775 661,108 ResMed 12,027 b 716,448 St. Jude Medical 2,716 171,380 Stryker 6,651 641,555 Tenet Healthcare 2,170 a 72,022 UnitedHealth Group 12,269 1,382,839 Varian Medical Systems 4,769 a 385,240 Household & Personal Products1.0% Clorox 2,630 326,909 Colgate-Palmolive 16,953 1,113,473 Estee Lauder, Cl. A 6,705 564,025 Kimberly-Clark 4,350 518,302 Procter & Gamble 21,046 1,575,083 Insurance1.9% ACE 739 84,874 Aflac 1,080 70,459 Allstate 5,750 360,870 American International Group 16,360 1,040,169 Aon 6,321 598,852 Chubb 711 92,807 Cincinnati Financial 1,410 86,165 Hartford Financial Services Group 76,810 3,505,608 Lincoln National 3,356 184,546 Marsh & McLennan 7,356 406,787 MetLife 14,502 740,907 Prudential Financial 1,376 119,093 Travelers 5,371 615,355 Materials2.1% Air Products & Chemicals 3,778 517,170 Dow Chemical 61,971 3,230,548 E.I. du Pont de Nemours & Co. 9,011 606,801 Ecolab 6,975 831,141 FMC 7,850 337,314 International Paper 1,354 56,638 LyondellBasell Industries, Cl. A 3,425 328,183 Monsanto 8,606 818,947 Nucor 1,070 44,351 PPG Industries 5,672 599,757 Praxair 5,862 661,234 Sherwin-Williams 1,290 356,130 Vulcan Materials 4,154 426,491 Media2.3% CBS, Cl. B 2,424 122,364 Comcast, Cl. A 91,531 5,570,577 Discovery Communications, Cl. A 1,955 a,b 60,879 Discovery Communications, Cl. C 1,070 a 31,651 News Corp., Cl. A 1,201 17,234 Omnicom Group 820 b 60,614 Time Warner 9,092 636,258 Time Warner Cable 3,688 681,432 Twenty-First Century Fox, Cl. A 12,061 355,920 Viacom, Cl. B 1,308 65,125 Walt Disney 20,268 2,299,810 Pharmaceuticals, Biotech & Life Sciences7.1% AbbVie 56,158 3,265,588 Agilent Technologies 2,010 84,058 Alexion Pharmaceuticals 1,150 a 205,206 Allergan 9,510 a 2,985,094 Amgen 8,210 1,322,631 Baxalta 1,735 59,649 Biogen 3,975 a 1,140,269 Bristol-Myers Squibb 17,472 1,170,799 Celgene 32,446 a 3,551,215 Eli Lilly & Co. 9,816 805,305 Gilead Sciences 21,673 2,296,471 Johnson & Johnson 77,976 7,894,290 Merck & Co. 33,351 1,767,937 Mettler-Toledo International 1,520 a 521,026 Pfizer 65,538 2,147,680 Regeneron Pharmaceuticals 252 a 137,214 Thermo Fisher Scientific 5,530 765,352 Real Estate1.0% American Tower 2,360 c 234,537 AvalonBay Communities 3,329 c 605,179 Care Capital Properties 702 22,218 CBRE Group, Cl. A 7,400 a 277,278 Crown Castle International 2,870 c 246,562 Equity Residential 7,217 c 576,061 General Growth Properties 10,720 c 273,038 HCP 3,795 b,c 134,836 Host Hotels & Resorts 11,268 c 187,049 Iron Mountain 5,590 c 155,290 Kimco Realty 16,900 c 440,921 Macerich 1,470 c 114,880 Plum Creek Timber 5,600 c 284,536 Prologis 1,560 c 66,690 Simon Property Group 1,672 c 311,393 Ventas 2,810 c 149,885 Weyerhaeuser 5,510 c 177,257 Retailing3.7% Amazon.com 7,884 a 5,241,283 Bed Bath & Beyond 208 a,b 11,340 Dollar Tree 5,429 a 409,672 eBay 2,742 a 81,136 Genuine Parts 3,184 288,566 Home Depot 15,671 2,098,033 L Brands 2,529 b 241,292 Lowe's 44,432 3,403,491 Macy's 7,099 277,429 Netflix 3,234 a 398,849 O'Reilly Automotive 1,734 a 457,551 Priceline Group 538 a 671,881 Ross Stores 4,588 238,622 Target 1,870 135,575 The TJX Companies 22,067 1,557,930 Tractor Supply 3,316 296,285 Semiconductors & Semiconductor Equipment1.6% Analog Devices 1,503 92,630 Applied Materials 11,620 218,107 Avago Technologies 21,030 2,743,363 Intel 51,877 1,803,763 Lam Research 4,510 352,682 Micron Technology 5,630 a 89,686 NVIDIA 20,885 662,472 Texas Instruments 13,759 799,673 Xilinx 1,834 91,131 Software & Services9.4% Accenture, Cl. A 5,925 635,278 Adobe Systems 13,302 a 1,216,601 Alphabet, Cl. A 3,689 a 2,814,154 Alphabet, Cl. C 3,700 a 2,747,620 Autodesk 6,095 a 386,850 Automatic Data Processing 11,562 997,338 Cognizant Technology Solutions, Cl. A 12,832 a 828,691 Facebook, Cl. A 55,795 a 5,816,071 Fiserv 4,612 a 443,859 International Business Machines 6,317 880,716 Intuit 2,117 212,123 Jack Henry & Associates 5,970 473,899 MasterCard, Cl. A 16,293 1,595,411 Microsoft 136,338 7,409,970 Oracle 39,030 1,520,999 Paychex 18,844 1,022,287 PayPal Holdings 2,742 96,683 salesforce.com 55,663 a 4,435,784 ServiceNow 38,160 a 3,320,302 Visa, Cl. A 22,120 1,747,701 Western Union 4,157 78,401 Xerox 27,960 294,978 Yahoo! 16,582 a 560,637 Technology Hardware & Equipment3.7% Amphenol, Cl. A 15,584 857,899 Apple 56,538 6,688,445 Cisco Systems 67,422 1,837,250 Corning 20,990 393,143 EMC 6,937 175,784 Hewlett-Packard Enterprise 21,518 319,757 HP 21,518 269,836 Motorola Solutions 768 55,127 Palo Alto Networks 20,525 a 3,845,154 QUALCOMM 15,072 735,363 SanDisk 3,190 235,645 Seagate Technology 5,890 b 211,687 Western Digital 2,160 134,806 Telecommunication Services.9% AT&T 37,963 1,278,214 Frontier Communications 73,075 364,644 TE Connectivity 6,405 429,711 Verizon Communications 35,760 1,625,292 Transportation.9% CSX 13,358 379,768 Delta Air Lines 3,995 185,608 Expeditors International of Washington 9,840 477,634 FedEx 2,998 475,303 Norfolk Southern 4,842 460,281 Ryder System 1,665 109,823 Southwest Airlines 11,105 509,497 Union Pacific 7,746 650,277 United Parcel Service, Cl. B 5,163 531,841 Utilities1.0% AGL Resources 1,550 96,983 American Electric Power 2,915 163,269 CenterPoint Energy 13,600 230,520 CMS Energy 10,336 361,967 Dominion Resources 4,433 298,651 DTE Energy 660 53,123 Duke Energy 2,761 187,085 Eversource Energy 9,415 479,694 Exelon 10,980 299,864 NextEra Energy 5,805 579,687 NiSource 10,190 195,546 NRG Energy 9,065 112,043 Pinnacle West Capital 1,425 90,288 SCANA 1,735 102,608 Sempra Energy 5,285 524,431 Southern 1,463 65,162 Xcel Energy 14,385 512,969 Total Common Stocks (cost $186,500,933) Other Investment34.6% Registered Investment Company; BNY Mellon Income Stock Fund, Cl. M 5,209,127 d 46,725,868 Dreyfus Institutional Preferred Plus Money Market Fund 1,581,199 e 1,581,199 Dreyfus Research Growth Fund, Cl. Y 3,353,112 d 49,827,251 Dreyfus Strategic Value Fund, Cl. Y 1,193,114 d 48,142,162 Total Other Investment (cost $130,077,395) Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $772,871) 772,871 e Total Investments (cost $317,351,199) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $3,991,833 and the value of the collateral held by the fund was $4,067,322, consisting of cash collateral of $772,871 and U.S. Government and Agency securities valued at $3,294,450. c Investment in real estate investment trust. d Investment in affiliated mutual fund. e Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $105,139,570 of which $106,591,688 related to appreciated investment securities and $1,452,118 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 34.3 Software & Services 9.4 Pharmaceuticals, Biotech & Life Sciences 7.1 Capital Goods 5.8 Energy 4.8 Diversified Financials 4.2 Food, Beverage & Tobacco 4.1 Retailing 3.7 Technology Hardware & Equipment 3.7 Banks 3.2 Health Care Equipment & Services 2.7 Media 2.3 Materials 2.1 Insurance 1.9 Consumer Services 1.6 Semiconductors & Semiconductor Equipment 1.6 Food & Staples Retailing 1.0 Household & Personal Products 1.0 Real Estate 1.0 Utilities 1.0 Telecommunication Services .9 Transportation .9 Consumer Durables & Apparel .8 Money Market Investments .5 Automobiles & Components .3 Commercial & Professional Services .2 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks † 272,583,437 - - Equity Securities - Foreign Common Stocks † 2,857,981 - - Mutual Funds 147,049,351 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Funds Trust By: /s/ Patrick Crowe Patrick Crowe President Date: January 20, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Patrick Crowe Patrick Crowe President Date: January 20, 2016 By: /s/ James Windels James Windels Treasurer Date: January 20, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
